Exhibit 10.3

EXECUTION COPY

 

 

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II

as Issuing Entity

and

THE BANK OF NEW YORK MELLON

as Indenture Trustee

INDENTURE

dated as of November 2, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINED TERMS AND OTHER PROVISIONS OF GENERAL APPLICATION

     4   

Section 1.01 Defined Terms and Other Provisions of General Application

     4   

Section 1.02 Compliance Certificates and Opinions

     4   

Section 1.03 Form of Documents Delivered to Indenture Trustee

     5   

Section 1.04 Acts of Noteholders

     6   

Section 1.05 Notices, etc

     7   

Section 1.06 Notices to Noteholders; Waiver to Noteholders

     7   

Section 1.07 Conflict with Trust Indenture Act

     8   

Section 1.08 Effect of Headings and Table of Contents

     8   

Section 1.09 Successors and Assigns

     8   

Section 1.10 Separability

     8   

Section 1.11 Benefits of Indenture

     8   

Section 1.12 Governing Law

     8   

Section 1.13 Counterparts

     8   

Section 1.14 Indenture Referred to in the Trust Agreement

     9   

Section 1.15 Waiver of Jury Trial

     9   

Section 1.16 Force Majeure

     9   

ARTICLE II NOTE FORMS

     9   

Section 2.01 Forms Generally

     9   

Section 2.02 Forms of Notes

     9   

Section 2.03 Form of Indenture Trustee’s Certificate of Authentication

     10   

Section 2.04 Notes Issuable in the Form of a Global Note

     11   

Section 2.05 Temporary Global Notes and Permanent Global Notes

     13   

Section 2.06 Beneficial Ownership of Global Notes

     14   

Section 2.07 Notices to Depository

     15   

ARTICLE III THE NOTES

     15   

Section 3.01 General Title; General Limitations; Issuable in Series; Terms of a
Series or Class

     15   

Section 3.02 Denominations

     18   

Section 3.03 Execution, Authentication and Delivery and Dating

     18   

Section 3.04 Temporary Notes

     19   

Section 3.05 Registration, Transfer and Exchange

     19   

Section 3.06 Mutilated, Destroyed, Lost and Stolen Notes

     21   

Section 3.07 Payment of Interest; Interest Rights Preserved

     22   

Section 3.08 Persons Deemed Owners

     22   

Section 3.09 Cancellation

     22   

Section 3.10 New Issuances of Notes

     23   

Section 3.11 Specification of Overcollateralization Amount and other Terms with
Respect to each Class

     24   

Section 3.12 CUSIP Numbers

     24   



--------------------------------------------------------------------------------

ARTICLE IV ACCOUNTS AND INVESTMENTS

     25   

Section 4.01 Receipts

     25   

Section 4.02 Accounts

     25   

Section 4.03 Investment of Funds in the Accounts

     26   

ARTICLE V ALLOCATIONS, DEPOSITS AND PAYMENTS

     27   

Section 5.01 Allocation of Collections, Dealer Note Losses and Other Amounts

     27   

Section 5.02 Principal Sharing Groups; Excess Interest Sharing Groups; Interest
Reallocation Groups

     28   

Section 5.03 Shared Enhancement Series

     29   

Section 5.04 Payments within a Series or Class

     29   

Section 5.05 Final Payment

     29   

Section 5.06 Net Deposits

     30   

ARTICLE VI SATISFACTION AND DISCHARGE; CANCELLATION OF NOTES HELD BY THE ISSUING
ENTITY OR NFSC

     30   

Section 6.01 Satisfaction and Discharge of Indenture

     30   

Section 6.02 Application of Trust Money

     31   

Section 6.03 Cancellation of Notes Held by the Issuing Entity or NFSC

     31   

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

     31   

Section 7.01 Events of Default

     31   

Section 7.02 Acceleration of Maturity; Rescission and Annulment

     32   

Section 7.03 Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee

     34   

Section 7.04 Indenture Trustee May File Proofs of Claim

     34   

Section 7.05 Indenture Trustee May Enforce Claims Without Possession of Notes

     35   

Section 7.06 Application of Money Collected

     35   

Section 7.07 Remedies

     35   

Section 7.08 Optional Preservation of Trust Estate

     37   

Section 7.09 [Reserved]

     38   

Section 7.10 Limitation on Suits

     38   

Section 7.11 Unconditional Right of Noteholders to Receive Principal and
Interest; Limited Recourse

     38   

Section 7.12 Restoration of Rights and Remedies

     39   

Section 7.13 Rights and Remedies Cumulative

     39   

Section 7.14 Delay or Omission Not Waiver

     39   

Section 7.15 Control by Noteholders

     39   

Section 7.16 Waiver of Past Defaults

     40   

Section 7.17 Undertaking for Costs

     40   

Section 7.18 Waiver of Stay or Extension Laws

     40   

Section 7.19 Sale of Trust Estate

     41   

Section 7.20 Performance and Enforcement of Certain Obligations

     41   

ARTICLE VIII THE INDENTURE TRUSTEE

     42   

Section 8.01 Certain Duties and Responsibilities

     42   



--------------------------------------------------------------------------------

Section 8.02 Notice of Defaults

     43   

Section 8.03 Certain Rights of Indenture Trustee

     43   

Section 8.04 Not Responsible for Recitals or Issuance of Notes

     45   

Section 8.05 May Hold Notes

     45   

Section 8.06 Money Held in Trust

     45   

Section 8.07 Compensation and Reimbursement, Limit on Compensation,
Reimbursement and Indemnity

     45   

Section 8.08 Disqualification; Conflicting Interests

     46   

Section 8.09 Corporate Indenture Trustee Required; Eligibility

     46   

Section 8.10 Resignation and Removal; Appointment of Successor

     46   

Section 8.11 Acceptance of Appointment by Successor

     48   

Section 8.12 Merger, Conversion, Consolidation or Succession to Business

     49   

Section 8.13 Preferential Collection of Claims Against Issuing Entity

     49   

Section 8.14 Appointment of Authenticating Agent

     49   

Section 8.15 Tax Returns

     50   

Section 8.16 Representations and Covenants of the Indenture Trustee

     51   

Section 8.17 Custody of the 2011 Collateral Certificate

     51   

Section 8.18 Appointment of Co-Indenture Trustee or Separate Indenture Trustee

     52   

Section 8.19 Regulation AB; Regulatory Reporting Obligations

     53   

ARTICLE IX NOTEHOLDERS’ MEETINGS, LISTS, REPORTS BY INDENTURE TRUSTEE, ISSUING
ENTITY AND TRUST BENEFICIARY

     54   

Section 9.01 Issuing Entity To Furnish Indenture Trustee Names and Addresses of
Noteholders

     54   

Section 9.02 Preservation of Information; Communications to Noteholders

     54   

Section 9.03 Reports by Indenture Trustee

     54   

Section 9.04 Meetings of Noteholders; Amendments and Waivers

     54   

Section 9.05 Reports by Issuing Entity to the Commission

     55   

Section 9.06 Reports by Indenture Trustee to Issuing Entity

     56   

Section 9.07 Distributions and Reports to Noteholders

     56   

ARTICLE X INDENTURE SUPPLEMENTS; AMENDMENTS TO THE POOLING AND SERVICING
AGREEMENT AND AMENDMENTS TO THE TRUST AGREEMENT

     56   

Section 10.01 Supplemental Indentures Without Consent of Noteholders

     56   

Section 10.02 Supplemental Indentures with Consent of Noteholders

     58   

Section 10.03 Execution of Indenture Supplements

     59   

Section 10.04 Effect of Indenture Supplements

     59   

Section 10.05 Conformity with Trust Indenture Act

     59   

Section 10.06 Reference in Notes to Indenture Supplements

     59   

Section 10.07 Amendments to the Pooling and Servicing Agreement

     60   

Section 10.08 Amendments to the Trust Agreement

     60   

Section 10.09 Notices

     60   



--------------------------------------------------------------------------------

ARTICLE XI REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUING ENTITY AND
THE PAYING AGENT

     61   

Section 11.01 Payment of Principal and Interest

     61   

Section 11.02 Maintenance of Office or Agency

     61   

Section 11.03 Money for Note Payments to be Held in Trust

     61   

Section 11.04 Statement as to Compliance

     63   

Section 11.05 Legal Existence

     63   

Section 11.06 Further Instruments and Acts

     63   

Section 11.07 Compliance with Laws

     63   

Section 11.08 Notice of Events of Default

     63   

Section 11.09 Certain Negative Covenants

     63   

Section 11.10 No Other Business

     64   

Section 11.11 No Borrowing

     64   

Section 11.12 Rule 144A Information

     64   

Section 11.13 Performance of Obligations

     64   

Section 11.14 Issuing Entity May Consolidate, Etc., Only on Certain Terms

     65   

Section 11.15 Successor Substituted

     67   

Section 11.16 Guarantees, Loans, Advances and Other Liabilities

     67   

Section 11.17 Capital Expenditures

     68   

Section 11.18 Restricted Payments

     68   

Section 11.19 Derivative Instruments

     68   

ARTICLE XII EARLY REDEMPTION OF NOTES

     68   

Section 12.01 Applicability of Article

     68   

Section 12.02 Notice

     69   

ARTICLE XIII COLLATERAL

     70   

Section 13.01 Recording, Etc

     70   

Section 13.02 Trust Indenture Act Requirements

     71   

Section 13.03 Suits To Protect the Collateral

     72   

Section 13.04 Purchaser Protected

     72   

Section 13.05 Powers Exercisable by Receiver or Trustee

     72   

Section 13.06 Determinations Relating to Collateral

     72   

Section 13.07 Release of Collateral

     73   

Section 13.08 Certain Actions by Indenture Trustee

     73   

Section 13.09 Opinions as to Collateral

     73   

Section 13.10 Delegation of Duties

     74   

ARTICLE XIV MISCELLANEOUS

     74   

Section 14.01 No Petition

     74   

Section 14.02 Trust Obligations

     75   

Section 14.03 Limitations on Liability

     75   

Section 14.04 Tax Treatment

     75   

Section 14.05 Actions Taken by the Issuing Entity

     75   

Section 14.06 Alternate Payment Provisions

     75   

Section 14.07 Termination of Issuing Entity

     76   

Section 14.08 Final Distribution

     76   



--------------------------------------------------------------------------------

Section 14.09 Termination Distributions

     76   

Section 14.10 Enhancement Provider as Third-Party Beneficiary

     77   

Section 14.11 Limitation of Confidentiality

     77   

Section 14.12 Subordination

     77   



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    FORM OF INVESTMENT LETTER EXHIBIT B-1    FORM OF CLEARANCE SYSTEM
CERTIFICATE TO BE GIVEN TO THE TRUSTEE BY EUROCLEAR OR CLEARSTREAM, LUXEMBOURG
FOR DELIVERY OF DEFINITIVE NOTES IN EXCHANGE FOR A PORTION OF A TEMPORARY GLOBAL
NOTE EXHIBIT B-2    FORM OF CERTIFICATE TO BE DELIVERED TO EUROCLEAR OR
CLEARSTREAM, LUXEMBOURG WITH RESPECT TO REGISTERED NOTES SOLD TO QUALIFIED
INSTITUTIONAL BUYERS EXHIBIT B-3    FORM OF CERTIFICATE TO BE DELIVERED TO
EUROCLEAR OR CLEARSTREAM, LUXEMBOURG BY A BENEFICIAL OWNER OF NOTES, OTHER THAN
A QUALIFIED INSTITUTIONAL BUYER



--------------------------------------------------------------------------------

THIS INDENTURE between NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II, a
statutory trust organized under the laws of the State of Delaware (the “Issuing
Entity”), and THE BANK OF NEW YORK MELLON, a New York banking corporation in its
capacity as Indenture Trustee (the “Indenture Trustee”), is made and entered
into as of November 2, 2011.

RECITALS OF THE ISSUING ENTITY

The Issuing Entity has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its Notes to be issued in one or more
fully registered or bearer Series or Classes. All things necessary to make this
Indenture a valid and legally binding agreement of the Issuing Entity, in
accordance with its terms, have been done.

GRANTING CLAUSE

The Issuing Entity hereby grants to the Indenture Trustee for the benefit and
security of (a) the Noteholders, (b) each Enhancement Provider to an Enhancement
Agreement entered into in connection with issuance of a Series or Class of Notes
that expressly states that such Enhancement Provider is entitled to the benefit
of the Collateral and (c) the Indenture Trustee, in its individual capacity
(each, a “Secured Party”), a security interest in all of its right, title and
interest, whether now owned or hereafter acquired, in and to:

 

  1. the 2011 Collateral Certificate and all amounts distributable in respect
thereof;

 

  2. all Dealer Notes conveyed to the Issuing Entity, all monies due (including
accrued finance charges) or to become due with respect thereto and all proceeds
(as defined in Section 9-102 of the UCC) of such Dealer Notes;

 

  3. the security interests in the Financed Vehicles related to such Dealer
Notes granted by the related Dealers to secure their respective obligations
under such Dealer Notes and any accessions to such security interests;

 

  4. any Insurance Proceeds related to such Dealer Notes;

 

  5. the Purchase Agreement and the Pooling and Servicing Agreement with respect
to such Dealer Notes, including the right to cause NFC or the Depositor to
repurchase Dealer Notes under certain circumstances;

 

  6. the Accounts;

 

  7. all Eligible Investments and all investment property, instruments, money
and other property held in or through any Account;

 

  8. all rights, benefits and powers under any Enhancement Agreement relating to
any Series or Class of Notes;



--------------------------------------------------------------------------------

  9. all rights of enforcement with respect to any of the representations and
warranties made by the Trust Beneficiary pursuant to the Trust Agreement;

 

  10. all present and future claims, demands, causes of and choses in action in
respect of any of the foregoing and all interest, principal, payments and
distributions of any nature or type on any of the foregoing;

 

  11. all accounts, general intangibles, chattel paper, instruments, documents,
goods, money, investment property, deposit accounts, certificates of deposit,
letters of credit, letter-of-credit rights and advices of credit consisting of,
arising from, or relating to any of the foregoing;

 

  12. all proceeds of any derivative contracts between the Issuing Entity and a
counterparty, as described in any Indenture Supplement; and

 

  13. all proceeds of the foregoing.

The collateral described above is referred to as the “Collateral.” The Security
Interest in the Collateral is granted to secure the Notes (and, to the extent
specified in the applicable Indenture Supplement or Enhancement Agreement, the
obligations under any applicable Enhancement Agreements) equally and ratably
without prejudice, priority or distinction between any Note and any other Note
by reason of difference in time of issuance or otherwise, except as otherwise
expressly provided in this Indenture or in the Indenture Supplement which
establishes any Class of Notes, and to secure (i) the payment of all amounts due
on such Notes (and, to the extent so specified, the obligations under any
applicable Enhancement Agreements) in accordance with their terms, (ii) the
payment of all other sums payable by the Issuing Entity under this Indenture or
any Indenture Supplement and (iii) compliance by the Issuing Entity with the
provisions of this Indenture or any Indenture Supplement. This Indenture is a
security agreement within the meaning of the UCC.

The Indenture Trustee acknowledges the grant of such Security Interest, and
accepts the Collateral in trust hereunder in accordance with the provisions
hereof and agrees to perform the duties herein to the end that the interests of
the Secured Parties may be protected.

Particular Notes and Enhancement Agreements will benefit from the Security
Interest to the extent (and only to the extent) proceeds of and distributions on
the Collateral are allocated for their benefit pursuant to this Indenture and
the applicable Indenture Supplement.

AGREEMENTS OF THE PARTIES

To set forth or to provide for the establishment of the terms and conditions
upon which the Notes are and are to be authenticated, issued and delivered, and
in consideration of the premises and the purchase of Notes by the Holders
thereof, it is mutually agreed as follows, for the equal and proportionate
benefit of all Holders of the Notes or of a Series or Class thereof, as the case
may be:

 

3



--------------------------------------------------------------------------------

LIMITED RECOURSE

The obligation of the Issuing Entity to make payments of principal, interest and
other amounts on the Notes and to make payments under Enhancement Agreements is
limited in recourse as set forth in Section 7.11.

ARTICLE I

DEFINED TERMS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 1.01 Defined Terms and Other Provisions of General Application.

(a) Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned them in Part I of Appendix A to the Pooling and
Servicing Agreement, dated as of the date hereof, among the Issuing Entity, the
Depositor and the Servicer, as it may be amended, supplemented or modified from
time to time, and all other terms used herein which are defined in the Trust
Indenture Act or by Commission rule under the Trust Indenture Act or in the
Series Supplement, either directly or by reference therein, have the meanings
assigned to them therein. All references herein to “the Indenture” or “this
Indenture” are to this Indenture as it may be amended, supplemented or modified
from time to time, the exhibits hereto and the capitalized terms used herein
which are defined in such Appendix A, and all references herein to Articles,
Sections and subsections are to Articles, Sections or subsections of this
Indenture unless otherwise specified. The Rules of Construction set forth in
Part II of such Appendix A shall be applicable to this Indenture.

(b) If any term or provision contained in an Indenture Supplement for a Series
of Notes shall conflict with or be inconsistent with any term or provision in
this Indenture, the terms and provisions of such Indenture Supplement shall
control in respect of such Series of Notes.

Section 1.02 Compliance Certificates and Opinions.

(a) Upon any application or request by the Issuing Entity to the Indenture
Trustee to take any action under any provision of this Indenture, the Issuing
Entity will furnish to the Indenture Trustee (i) an Officer’s Certificate
stating that all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with, (ii) an Opinion of
Counsel stating that in the opinion of such counsel all such conditions
precedent, if any, have been complied with, and (iii) if required by the Trust
Indenture Act an Independent Certificate from a firm of certified public
accountants meeting the applicable requirements of this Section 1.02, except
that in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Indenture
relating to such particular application or request, no additional certificate or
opinion need be furnished. The Indenture Trustee may rely, as to authorization
by the Issuing Entity of any Class of Notes, the form and terms thereof and the
legality, validity, binding effect and enforceability thereof, upon the Opinion
of Counsel and the other documents delivered pursuant to Section 3.10 and this
Section, as applicable, in connection with the first authentication of Notes of
such Class. Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture (except for the written
statement required by Section 11.04) will include:

(i) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

 

4



--------------------------------------------------------------------------------

(ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(iii) a statement that such individual has made such examination or
investigation as is necessary to express an informed opinion as to whether or
not such covenant or condition has been complied with; and

(iv) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

(b) (i) Prior to the deposit with the Indenture Trustee of any Collateral or
other property or securities that is to be made the basis for the release of any
property or securities subject to the lien of this Indenture, the Issuing Entity
shall, in addition to any obligation imposed in Section 1.02(a) or elsewhere in
this Indenture, furnish to the Indenture Trustee an Officer’s Certificate
certifying or stating the opinion of each Person signing such certificate as to
the fair value (within 60 days of such deposit) to the Issuing Entity of the
non-cash Collateral or other property or securities to be so deposited.

(ii) Whenever the Issuing Entity is required to furnish to the Indenture Trustee
an Officer’s Certificate certifying or stating the opinion of any signer thereof
as to the matters described in clause (b)(i) above, the Issuing Entity shall
also deliver to the Indenture Trustee an Independent Certificate as to the same
matters, if the fair value to the Issuing Entity of the securities to be so
deposited and of all other such deposits made on the basis of any such
withdrawal or release since the commencement of the then current fiscal year of
the Issuing Entity, as set forth in the certificates delivered pursuant to
clause (b)(i) above and this clause (b)(ii), is 10% or more of the Outstanding
Principal Amount of the Notes, but such a certificate need not be furnished with
respect to any securities so deposited if the fair value thereof to the Issuing
Entity as set forth in the related Officer’s Certificate is less than $25,000 or
less than one percent of the Outstanding Principal Amount of the Notes.

(c) Notwithstanding Sections 11.09 and 13.07 or any other provision of this
Section 1.02, the Issuing Entity may make cash payments out of the Accounts as
and to the extent permitted or required by the Issuing Entity Documents.

Section 1.03 Form of Documents Delivered to Indenture Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
one or more specified Persons, one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to the other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents. Any certificate or opinion of the Issuing Entity
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or

 

5



--------------------------------------------------------------------------------

representations by, counsel, unless the Issuing Entity knows that the
certificate or opinion or representations are erroneous. Any such certificate or
opinion of, or representation by, counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, the
Issuing Entity stating that the information with respect to such factual matters
is in the possession of the Issuing Entity, unless such counsel knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations are erroneous. Where any Person is required to make, give or
execute two or more applications, requests, consents, certificates, statements,
opinions or other instruments under this Indenture, they may, but need not, be
consolidated and form one instrument.

Section 1.04 Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action (collectively, a “Noteholder Action”) provided by this Indenture to
be given or taken by Noteholders of any Series or Class may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Noteholders in person or by an agent duly appointed in writing; and, except
as herein otherwise expressly provided, such Noteholder Action will become
effective when such instrument or instruments are delivered to the Indenture
Trustee, and, where it is hereby expressly required, to the Issuing Entity. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Noteholder Act” of the
Noteholders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent will be sufficient for
any purpose of this Indenture and (subject to Section 8.01) conclusive in favor
of the Indenture Trustee and the Issuing Entity, if made in the manner provided
in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness to such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or a member of a partnership, on behalf of such
corporation or partnership, such certificate or affidavit will also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
sufficient.

(c) The ownership of Registered Notes will be proved by the Note Register.

(d) If the Issuing Entity will solicit from the Holders any Noteholder Action,
the Issuing Entity may, at its option, by an Officer’s Certificate, fix in
advance a record date for the determination of Holders entitled to give
direction with respect to such Noteholder Action, but the Issuing Entity will
have no obligation to do so. If the Issuing Entity does not so fix a record
date, such record date will be the later of thirty (30) days before the first
solicitation of such Noteholder Action or the date of the most recent list of
Noteholders furnished to the Indenture Trustee pursuant to Section 9.01 before
such solicitation. Any direction with respect to such Noteholder Action may be
given before or after the record date, but only the Holders of record at the
close of business on the record date will be deemed to be Holders for the
purposes

 

6



--------------------------------------------------------------------------------

of determining whether Holders of the requisite proportion of Notes Outstanding
have authorized or agreed or consented to such Noteholder Action, and for that
purpose the Notes Outstanding will be computed as of the record date; provided
that no such authorization, agreement or consent by the Holders on the record
date will be deemed effective unless it will become effective pursuant to the
provisions of this Indenture not later than six months after the record date.

(e) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note will bind the Holder of every Note issued
upon the transfer thereof or in exchange therefor or in lieu thereof, in respect
of anything done or suffered to be done by the Indenture Trustee or the Issuing
Entity in reliance thereon whether or not notation of such action is made upon
such Note.

Section 1.05 Notices, etc. All requests, demands, directions, consents, waivers,
notices, authorizations and communications provided or permitted under any
Issuing Entity Document to be made upon, given or furnished to or filed with the
Depositor, the Servicer, the Indenture Trustee, the Issuing Entity, the Paying
Agent, the Owner Trustee or the Rating Agencies shall be delivered as specified
in Appendix B to the Pooling and Servicing Agreement. The Issuing Entity shall
promptly transmit any notice received by it from the Noteholders to the
Indenture Trustee and the Indenture Trustee shall likewise promptly transmit any
notice received by it from the Noteholders to the Issuing Entity.

Section 1.06 Notices to Noteholders; Waiver to Noteholders.

(a) Where this Indenture, any Indenture Supplement or any Registered Note
provides for notice to Registered Noteholders of any event, such notice will be
sufficiently given (unless otherwise herein, in such Indenture Supplement or in
such Registered Note expressly provided) if in writing and mailed, first-class
postage prepaid, sent by facsimile, sent by electronic transmission or
personally delivered to each Holder of Registered Note affected by such event,
at such Noteholder’s address as it appears in the Note Register, not later than
the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice. In any case where notice to Registered Noteholders is
given by mail, facsimile, electronic transmission or delivery neither the
failure to mail, send by facsimile, electronic transmission or deliver such
notice, nor any defect in any notice so mailed, to any particular Noteholders
will affect the sufficiency of such notice with respect to other Noteholders and
any notice that is mailed, sent by facsimile, electronic transmission or
delivered in the manner herein provided shall conclusively have been presumed to
have been duly given. Where this Indenture, any Indenture Supplement or any
Registered Note provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver will be the equivalent of such notice. Waivers of
notice by Registered Noteholders will be filed with the Indenture Trustee, but
such filing will not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

 

7



--------------------------------------------------------------------------------

(b) In case, by reason of the suspension of regular mail service as a result of
a strike, work stoppage or otherwise, it will be impractical to mail notice of
any event to any Holder of a Registered Note when such notice is required to be
given pursuant to any provision of this Indenture, then any method of
notification as will be satisfactory to the Indenture Trustee and the Issuing
Entity will be deemed to be a sufficient giving of such notice.

(c) With respect to any Class of Notes, the applicable Indenture Supplement may
specify different or additional means of giving notice to the Holders of the
Notes of such Class.

(d) Where this Indenture provides for notice to any Rating Agency, failure to
give such notice will not affect any other rights or obligations created
hereunder and will not under any circumstance have a material adverse effect on
the interests of the Noteholders.

Section 1.07 Conflict with Trust Indenture Act. If and to the extent that any
provision of this Indenture limits, qualifies or conflicts with the duties
imposed by, or with another provision (an “incorporated provision”) included in
this Indenture by operation of, Sections 3.10 to 3.18, inclusive, of the Trust
Indenture Act, such imposed duties or incorporated provision will control. If
any provision of this Indenture modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, the latter provision will be
deemed to apply to this Indenture as so modified or excluded, as the case may
be.

Section 1.08 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and will not
affect the construction hereof.

Section 1.09 Successors and Assigns. All covenants and agreements in this
Indenture by the Issuing Entity will bind its successors and assigns, whether so
expressed or not. All covenants and agreements of the Indenture Trustee in this
Indenture shall bind its successors, co-trustees and agents of the Indenture
Trustee.

Section 1.10 Separability. In case any provision in this Indenture or in the
Notes will be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.

Section 1.11 Benefits of Indenture. Nothing in this Indenture or in any Notes,
express or implied, will give to any Person, other than the parties hereto and
their successors hereunder, any Authenticating Agent or Paying Agent, the Note
Registrar, any Enhancement Providers (to the extent specified in the applicable
Enhancement Agreement) and the Holders of Notes (or such of them as may be
affected thereby), any benefit or any legal or equitable right, remedy or claim
under this Indenture.

Section 1.12 Governing Law. This Indenture shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

 

8



--------------------------------------------------------------------------------

Section 1.13 Counterparts. This Indenture may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.

Section 1.14 Indenture Referred to in the Trust Agreement. This is the Indenture
referred to in the Trust Agreement.

Section 1.15 Waiver of Jury Trial. EACH OF THE ISSUING ENTITY AND THE INDENTURE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

Section 1.16 Force Majeure. In no event shall the Indenture Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Indenture Trustee shall use reasonable
efforts which are consistent with accepted practices in the banking industry to
resume performance as soon as practicable under the circumstances.

ARTICLE II

NOTE FORMS

Section 2.01 Forms Generally. The Notes will have such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture or the applicable Indenture Supplement and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be required to comply with applicable laws or regulations or
with the rules of any securities exchange, or as may, consistently herewith, be
determined by the Issuing Entity, as evidenced by the Issuing Entity’s execution
of such Notes. Any portion of the text of any Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of the Note.
The terms of any Notes, set forth in an exhibit to the related Indenture
Supplement are part of the terms of the Indenture, as applicable to the
respective Series.

The Definitive Notes will be typewritten, printed, lithographed or engraved or
produced by any combination of these methods (with or without steel engraved
borders) or may be produced in any other manner, all as determined by the
Issuing Entity, as evidenced by the Issuing Entity’s execution of such Notes,
subject, with respect to the Notes of any Series or Class, to the rules of any
securities exchange on which such Notes are listed.

Section 2.02 Forms of Notes. Each Note will be in one of the forms approved from
time to time by or pursuant to an Indenture Supplement. Before the delivery of a
Note to the Indenture Trustee for authentication in any form approved by or
pursuant to an Issuing Entity Certificate, the Issuing Entity will deliver to
the Indenture Trustee the Issuing Entity Certificate by or pursuant to which
such form of Note has been approved, which Issuing Entity Certificate

 

9



--------------------------------------------------------------------------------

will have attached thereto a true and correct copy of the form of Note which has
been approved thereby or, if an Issuing Entity Certificate authorizes a specific
officer or officers of the Trust Beneficiary to approve a form of Note, a
certificate of such officer or officers approving the form of Note attached
thereto. Each Note must be authenticated by the Indenture Trustee as set forth
in Section 2.03 (the “Indenture Trustee’s Certificate of Authentication”).

Section 2.03 Form of Indenture Trustee’s Certificate of Authentication.The form
of Indenture Trustee’s Certificate of Authentication for any Note issued
pursuant to this Indenture will be substantially as follows:

 

10



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series or Class designated therein referred to
in the within-mentioned Indenture.

 

THE BANK OF NEW YORK MELLON, as Indenture Trustee, By:       Indenture Trustee
Authorized Officer

 

Dated:  

Section 2.04 Notes Issuable in the Form of a Global Note.

(a) If the Issuing Entity establishes pursuant to Sections 2.02 and 3.01 that
the Notes of a particular Series or Class are to be issued in whole or in part
in the form of one or more Global Notes, then the Issuing Entity will execute
and the Indenture Trustee or its agent will, in accordance with Section 3.03 and
the Issuing Entity Certificate delivered to the Indenture Trustee or its agent
thereunder, authenticate and deliver, such Global Note or Notes, which, unless
otherwise provided in the applicable Indenture Supplement (i) will represent,
and will be denominated in an amount equal to the aggregate Stated Principal
Amount (or in the case of Discount Notes, the aggregate Stated Principal Amount
at the Expected Principal Distribution Date of such Notes) of the Outstanding
Notes of such Series or Class to be represented by such Global Note or Notes, or
such portion thereof as the Issuing Entity will specify in an Issuing Entity
Certificate, (ii) in the case of Registered Notes, will be registered in the
name of the Depository for such Global Note or Notes or its nominee, (iii) will
be delivered by the Indenture Trustee or its agent to the Depository or pursuant
to the Depository’s instruction, (iv) if applicable, will bear a legend
substantially to the following effect: “Unless this Note is presented by an
authorized representative of The Depository Trust Company, a New York
corporation (“DTC”), to the Issuing Entity or its agent for registration of
transfer, exchange or payment, and any note issued is registered in the name of
Cede & Co. or in such other name as is requested by an authorized representative
of DTC (and any payment is made to Cede & Co. or to such other entity as is
requested by an authorized representative of DTC), any transfer, pledge or other
use hereof for value or otherwise by or to any person is wrongful inasmuch as
the registered owner hereof, Cede & Co., has an interest herein” and (v) may
bear such other legend as the Issuing Entity, upon advice of counsel, deems to
be applicable.

(b) Notwithstanding any other provisions of this Section 2.04 or of
Section 3.05, and subject to the provisions of paragraph (c) below, unless the
terms of a Global Note or the applicable Indenture Supplement expressly permit
such Global Note to be exchanged in whole or in part for individual Notes, a
Global Note may be transferred, in whole but not in part and in the manner
provided in Section 3.05, only to a nominee of the Depository for such Global
Note, or to the Depository, or a successor Depository for such Global Note
selected or approved by the Issuing Entity, or to a nominee of such successor
Depository.

 

11



--------------------------------------------------------------------------------

(c) With respect to Notes issued within the United States, unless otherwise
specified in the applicable Indenture Supplement, or with respect to Notes
issued outside the United States, if specified in the applicable Indenture
Supplement:

(i) If at any time the Depository for a Global Note notifies the Issuing Entity
that it is unwilling or unable to continue as Depository for such Global Note or
if at any time the Depository for the Notes for such Series or Class ceases to
be a clearing agency registered under the Securities Exchange Act, or other
applicable statute or regulation, the Issuing Entity will appoint a successor
Depository with respect to such Global Note. If a successor Depository for such
Global Note is not appointed by the Issuing Entity within ninety (90) days after
the Issuing Entity receives such notice or becomes aware of such ineligibility,
the Issuing Entity will execute, and the Indenture Trustee or its agent, upon
receipt of an Issuing Entity Certificate requesting the authentication and
delivery of individual Notes of such Series or Class in exchange for such Global
Note, will authenticate and deliver, individual Notes of such Series or Class of
like tenor and terms in an aggregate Stated Principal Amount equal to the Stated
Principal Amount of the Global Note in exchange for such Global Note.

(ii) The Issuing Entity may at any time and in its sole discretion determine
that the Notes of any Series or Class or portion thereof issued or issuable in
the form of one or more Global Notes will no longer be represented by such
Global Note or Notes. In such event the Issuing Entity will execute, and the
Indenture Trustee, upon receipt of an Issuing Entity Certificate requesting the
authentication and delivery of individual Notes of such Series or Class in
exchange in whole or in part for such Global Note, will authenticate and deliver
individual Notes of such Series or Class of like tenor and terms in definitive
form in an aggregate Stated Principal Amount equal to the Stated Principal
Amount of such Global Note or Notes representing such Series or Class or portion
thereof in exchange for such Global Note or Notes.

(iii) If specified by the Issuing Entity pursuant to Sections 2.02 and 3.01 with
respect to Notes issued or issuable in the form of a Global Note, the Depository
for such Global Note may surrender such Global Note in exchange in whole or in
part for individual Notes of such Series or Class of like tenor and terms in
definitive form on such terms as are acceptable to the Issuing Entity and such
Depository. Thereupon the Issuing Entity will execute, and the Indenture Trustee
or its agent will authenticate and deliver, upon delivery by the Issuing Entity
of an authentication order to the Indenture Trustee, without service charge,
(A) to each Person specified by such Depository a new Note or Notes of the same
Series or Class of like tenor and terms and of any authorized denomination as
requested by such Person in aggregate Stated Principal Amount equal to and in
exchange for such Person’s beneficial interest in the Global Note; and (B) to
such Depository a new Global Note of like tenor and terms and in an authorized
denomination equal to the difference, if any, between the Stated Principal
Amount of the surrendered Global Note and the aggregate Stated Principal Amount
of Notes delivered to the Holders thereof.

 

12



--------------------------------------------------------------------------------

(iv) If any Event of Default has occurred with respect to such Global Notes, and
Holders of Notes evidencing not less than 50% of the unpaid Outstanding
Principal Amount of the Global Notes of that Class advise the Indenture Trustee
and the Depository that a Global Note is no longer in the best interest of the
Noteholders, the Holders of Global Notes of that Class may exchange such Notes
for individual Notes.

(v) In any exchange provided for in any of the preceding three paragraphs, the
Issuing Entity will execute and the Indenture Trustee or its agent will
authenticate and deliver individual Notes in definitive registered form in
authorized denominations. Upon the exchange of the entire Stated Principal
Amount of a Global Note for individual Notes, such Global Note will be canceled
by the Indenture Trustee or its agent. Except as provided in the preceding
paragraphs, Notes issued in exchange for a Global Note pursuant to this Section
will be registered in such names and in such authorized denominations as the
Depository for such Global Note, pursuant to instructions from its direct or
indirect participants or otherwise, will instruct the Indenture Trustee or the
Note Registrar. The Indenture Trustee or the Note Registrar will deliver such
Notes to the Persons in whose names such Notes are so registered.

Section 2.05 Temporary Global Notes and Permanent Global Notes.

(a) If specified in the applicable Indenture Supplement for any Series or Class,
all or any portion of a Global Note may initially be issued in the form of a
single temporary global Registered Note (the “Temporary Global Note”), without
interest coupons, in the denomination of the entire aggregate principal amount
of such Series or Class and substantially in the form set forth in the exhibit
with respect thereto attached to the applicable Indenture Supplement. The
Temporary Global Note will be authenticated by the Indenture Trustee upon the
same conditions, in substantially the same manner and with the same effect as
the Notes in definitive form. The Temporary Global Note may be exchanged as
described below or in the applicable Indenture Supplement for permanent global
Registered Notes (the “Permanent Global Notes”).

(b) Unless otherwise provided in the applicable Indenture Supplement, exchanges
of beneficial interests in Temporary Global Notes for beneficial interests in
Permanent Global Notes will be made as provided in this clause. The Trust
Beneficiary will, upon its determination of the date of completion of the
distribution of the Notes of such Series or Class, so advise the Indenture
Trustee, the Issuing Entity, the Foreign Depository, and each foreign clearing
agency forthwith. Without unnecessary delay, but in any event not prior to the
Exchange Date, the Issuing Entity will execute and deliver to the Indenture
Trustee at its London office or its designated agent outside the United States
Permanent Global Notes in bearer or registered form (as specified in the
applicable Indenture Supplement) in an aggregate principal amount equal to the
entire aggregate principal amount of such Series or Class. The Temporary

 

13



--------------------------------------------------------------------------------

Global Note may be exchanged for an equal aggregate principal amount of
Permanent Global Notes only on or after the Exchange Date. A United States
person may exchange the portion of the Temporary Global Note beneficially owned
by it only for an equal aggregate principal amount of Permanent Global Notes in
registered form bearing the applicable legend set forth in the form of
Registered Note attached to the applicable Indenture Supplement and having a
minimum denomination of $500,000, which may be in temporary form if the Issuing
Entity so elects. The Issuing Entity may waive the $500,000 minimum denomination
requirement if it so elects. Upon any demand for exchange for Permanent Global
Notes in accordance with this clause, the Issuing Entity will cause the
Indenture Trustee to authenticate and deliver the Permanent Global Notes to the
Holder according to the instructions of the Holder, but only upon presentation
to the Indenture Trustee of a written statement substantially in the form of
Exhibit B-1 (or such other form as the Issuing Entity may determine) with
respect to the Temporary Global Note, or portion thereof being exchanged, signed
by a foreign clearing agency and dated on the Exchange Date or a subsequent
date, to the effect that it has received in writing or by tested telex a
certification substantially in the form of (i) in the case of beneficial
ownership of the Temporary Global Note, or a portion thereof being exchanged, by
a United States institutional investor pursuant to this clause, the certificate
in the form of Exhibit B-2 (or such other form as the Issuing Entity may
determine) signed by the Trust Beneficiary which sold the relevant Notes or
(ii) in all other cases, the certificate in the form of Exhibit B-3 (or such
other form as the Issuing Entity may determine), the certificate referred to in
this clause (ii) being dated on the earlier of the first payment of interest in
respect of such Note and the date of the delivery of such Note in definitive
form. Upon receipt of such certification, the Indenture Trustee will cause the
Temporary Global Note to be endorsed in accordance with clause (d) below. Any
exchange as provided in this Section will be made free of charge to the Holders
and the beneficial owners of the Temporary Global Note and to the beneficial
owners of the Permanent Global Note issued in exchange, except that a person
receiving the Permanent Global Note must bear the cost of insurance, postage,
transportation and the like in the event that such Person does not receive such
Permanent Global Note in person at the offices of a foreign clearing agency.

(c) The delivery to the Indenture Trustee by a foreign clearing agency of any
written statement referred to above may be relied upon by the Issuing Entity and
the Indenture Trustee as conclusive evidence that a corresponding certification
or certifications has or have been delivered to such foreign clearing agency
pursuant to the terms of this Indenture.

(d) Upon any such exchange of all or a portion of the Temporary Global Note for
a Permanent Global Note or Notes, such Temporary Global Note will be endorsed by
or on behalf of the Indenture Trustee to reflect the reduction of its principal
amount by an amount equal to the aggregate principal amount of such Permanent
Global Note or Notes. Until so exchanged in full, such Temporary Global Note
will in all respects be entitled to the same benefits under this Indenture as
Permanent Global Notes authenticated and delivered hereunder except that the
beneficial owners of such Temporary Global Note will not be entitled to receive
payments of interests on the Notes until they have exchanged their beneficial
interests in such Temporary Global Note for Permanent Global Notes.

Section 2.06 Beneficial Ownership of Global Notes. Until Definitive Notes have
been issued to the applicable Noteholders pursuant to Section 2.04 or as
otherwise specified in any applicable Indenture Supplement, (a) the Issuing
Entity and the Indenture Trustee may deal with

 

14



--------------------------------------------------------------------------------

the applicable clearing agency and the clearing agency’s participants for all
purposes (including the making of distributions) as the authorized
representatives of the respective Note Owners; and (b) the rights of the
respective Note Owners will be exercised only through the applicable clearing
agency and the clearing agency’s participants and will be limited to those
established by law and agreements between such Note Owners and the clearing
agency and/or the clearing agency’s participants. Pursuant to the operating
rules of the applicable clearing agency, unless and until Notes in definitive
form are issued pursuant to Section 2.04, the clearing agency will make
book-entry transfers among the clearing agency’s participants and receive and
transmit distributions of principal and interest on the related Notes to such
clearing agency’s participants. For purposes of any provision of this Indenture
requiring or permitting actions with the consent of, or at the direction of,
Noteholders evidencing a specified percentage of the aggregate unpaid principal
amount of Outstanding Notes, such direction or consent may be given by Note
Owners (acting through the clearing agency and the clearing agency’s
participants) owning interests in Notes evidencing the requisite percentage of
principal amount of Notes.

Section 2.07 Notices to Depository. Whenever any notice or other communication
is required to be given to Noteholders with respect to which book-entry Notes
have been issued, unless and until Notes in definitive form will have been
issued to the related Note Owners, the Indenture Trustee will give all such
notices and communications to the applicable Depository.

ARTICLE III

THE NOTES

Section 3.01 General Title; General Limitations; Issuable in Series; Terms of a
Series or Class.

(a) The aggregate Stated Principal Amount of Notes which may be authenticated
and delivered and Outstanding under this Indenture is not limited.

(b) The Notes may be issued in one or more Series or Classes up to an aggregate
Stated Principal Amount of Notes as from time to time may be authorized by the
Issuing Entity. All Notes of each Series or Class under this Indenture will in
all respects be equally and ratably entitled to the benefits hereof with respect
to such Series or Class without preference, priority or distinction on account
of the actual time of the authentication and delivery or the Expected Principal
Distribution Date or Legal Final Maturity Date of the Notes of such Series or
Class, except as specified in the applicable Indenture Supplement for such
Series or Class.

(c) Each Note issued must be part of a Series or Class of Notes for purposes of
allocations pursuant to Article V. A Series of Notes is created pursuant to an
Indenture Supplement. A Class of Notes of that Series is created pursuant to
such Indenture Supplement.

(d) Each Series of Notes may, but need not be, subdivided into multiple Classes.
Unless the context otherwise requires, references herein to a Class of Notes
include a Series of Notes that has not been subdivided into multiple Classes.
Notes belonging to a Class in any Series may be entitled to specified payment
priorities over other Classes of Notes in that Series.

 

15



--------------------------------------------------------------------------------

(e) There shall also be established in or pursuant to an Indenture Supplement or
pursuant to an Issuing Entity Certificate or terms document related to the
applicable Indenture Supplement before the initial issuance of Notes of each
such Series or Class, provision for:

(i) the series designation;

(ii) the Stated Principal Amount of the Notes;

(iii) whether such Notes are of a particular Class of Notes;

(iv) the currency or currencies in which such Notes will be denominated and in
which payments of principal of, and interest on, such Notes will or may be
payable;

(v) if the principal of or interest, if any, on such Notes are to be payable, at
the election of the Issuing Entity thereof, in a currency or currencies other
than that in which the Notes are stated to be payable, the period or periods
within which, and the terms and conditions upon which, such election may be
made;

(vi) if the amount of payments of principal of or interest, if any, on such
Notes may be determined with reference to an index based on (A) a currency or
currencies other than that in which the Notes are stated to be payable,
(B) changes in the prices of one or more other securities or groups or indexes
of securities or (C) changes in the prices of one or more commodities or groups
or indexes of commodities, or any combination of the foregoing, the manner in
which such amounts will be determined;

(vii) the price or prices at which the Notes will be issued;

(viii) the times at which such Notes may, pursuant to any optional or mandatory
redemption provisions, be redeemed, and the other terms and provisions of any
such redemption provisions;

(ix) the rate per annum at which such Notes will bear interest, if any, or the
formula or index on which such rate will be determined, including all relevant
definitions, and the date from which interest will accrue;

(x) each Transfer Date, Distribution Date, Expected Principal Distribution Date
and Legal Final Maturity Date for such Notes;

(xi) the Initial Principal Amount of such Notes, and the means for calculating
the Outstanding Principal Amount of such Notes;

(xii) whether or not application will be made to list such Notes on any
securities exchange;

 

16



--------------------------------------------------------------------------------

(xiii) any Events of Default or Early Redemption Events with respect to such
Notes, if not set forth herein and any additions, deletions or other changes to
the Events of Default or Early Redemption Events set forth herein that will be
applicable to such Notes (including a provision making any Event of Default or
Early Redemption Event set forth herein inapplicable to the Notes of that Series
or Class);

(xiv) the appointment by the Indenture Trustee of an Authenticating Agent in one
or more places other than the location of the office of the Indenture Trustee
with power to act on behalf of the Indenture Trustee and subject to its
direction in the authentication and delivery of such Notes in connection with
such transactions as will be specified in the provisions of this Indenture or in
or pursuant to the applicable Indenture Supplement creating such Series or
Class;

(xv) if such Notes will be issued in whole or in part in the form of a Global
Note or Global Notes, the terms and conditions, if any, upon which such Global
Note or Global Notes may be exchanged in whole or in part for other individual
Notes; and the Depository for such Global Note or Global Notes;

(xvi) the subordination of such Notes to any other indebtedness of the Issuing
Entity, including without limitation, the Notes of any other Series or Class;

(xvii) if such Notes are to have the benefit of any Enhancement Agreement, the
terms and provisions of such Enhancement Agreement;

(xviii) the Note Record Date for any Distribution Date of such Notes, if
different from (a) the last day of the calendar month ending prior to that
Transfer Date, if such Notes are in definitive form, or (b) the day before the
related Transfer Date, if such Notes are in book-entry form;

(xix) the controlled accumulation amount, if any, the controlled amortization
amount, if any, or other principal amortization amount, if any, scheduled for
such Notes;

(xx) the Overcollateralization Amount, if any, for such Series or Class of
Notes; and

(xxi) any other terms of such Notes;

all upon such terms as may be determined in or pursuant to an Indenture
Supplement with respect to such Series or Class.

(f) The form of the Notes of each Series or Class will be established pursuant
to the provisions of this Indenture and the related Indenture Supplement
creating such Series or Class. The Notes of each Series or Class will be
distinguished from the Notes of each other Series or Class in such manner,
reasonably satisfactory to the Indenture Trustee, as the Issuing Entity may
determine.

 

17



--------------------------------------------------------------------------------

(g) Unless otherwise provided with respect to Notes of a particular Series or
Class, the Notes of any particular Series or Class will be issued in registered
form, without coupons.

(h) Any terms or provisions in respect of the Notes of any Series or Class
issued under this Indenture may be determined pursuant to this Section by
providing in the applicable Indenture Supplement for the method by which such
terms or provisions will be determined.

(i) The Notes of each Series or Class may have such Expected Principal
Distribution Date or Dates or Legal Final Maturity Date or Dates, be issuable at
such premium over or discount from their face value, bear interest at such rate
or rates (which may be fixed or floating), from such date or dates, payable in
such installments and on such dates and at such place or places to the Holders
of Notes registered as such on such Note Record Dates, or may bear no interest,
and have such terms, all as will be provided for in or pursuant to the
applicable Indenture Supplement.

Section 3.02 Denominations. The Notes of each Class will be issuable in such
denominations and currency as will be provided in the provisions of this
Indenture or in or pursuant to the applicable Indenture Supplement. In the
absence of any such provisions with respect to the Registered Notes of any
Class, the Registered Notes of that Class will be issued in denominations of
$1,000 and multiples thereof.

Section 3.03 Execution, Authentication and Delivery and Dating.

(a) The Notes will be executed on behalf of the Issuing Entity by an Issuing
Entity Authorized Officer. The signature of any officer of the Trust Beneficiary
or the Owner Trustee on the Notes may be manual or facsimile.

(b) Notes bearing the manual or facsimile signatures of individuals who were at
any time an Issuing Entity Authorized Officer will bind the Issuing Entity,
notwithstanding that such individuals or any of them have ceased to hold such
offices before the authentication and delivery of such Notes or did not hold
such offices at the date of issuance of such Notes.

(c) At any time and from time to time after the execution and delivery of this
Indenture, the Issuing Entity may deliver Notes executed by the Issuing Entity
to the Indenture Trustee for authentication; and the Indenture Trustee will,
upon request by an Officer’s Certificate, authenticate and deliver such Notes as
in this Indenture provided and not otherwise.

(d) Before any such authentication and delivery, the Indenture Trustee will be
provided with, in addition to any Officer’s Certificate and Opinion of Counsel
required to be furnished to the Indenture Trustee pursuant to Section 1.02, the
Issuing Entity Certificate and any other opinion or certificate relating to the
issuance of the Series or Class of Notes required to be furnished pursuant to
Section 2.02 or Section 3.10.

 

18



--------------------------------------------------------------------------------

(e) The Indenture Trustee will not be required to authenticate such Notes if the
issue thereof will adversely affect the Indenture Trustee’s own rights, duties
or immunities under the Notes and this Indenture.

(f) Unless otherwise provided in the form of Note for any Series or Class, all
Notes will be dated the date of their authentication.

(g) No Note will be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Indenture Trustee by manual signature of an authorized signatory, and such
certificate upon any Note will be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.

Section 3.04 Temporary Notes.

(a) Pending the preparation of Definitive Notes of any Class, the Issuing Entity
may execute, and, upon receipt of the documents required by Section 3.03,
together with an Officer’s Certificate, the Indenture Trustee will authenticate
and deliver, temporary Notes which are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the Definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the Issuing Entity may determine, as evidenced by the Issuing
Entity’s execution of such Notes.

(b) If temporary Notes of any Class are issued, the Issuing Entity will cause
Definitive Notes of such Class to be prepared without unreasonable delay. After
the preparation of Definitive Notes, the temporary Notes of such Class will be
exchangeable for Definitive Notes of such Class upon surrender of the temporary
Notes of such Class at the office or agency of the Issuing Entity in a Place of
Payment, without charge to the Holder; and upon surrender for cancellation of
any one or more temporary Notes the Issuing Entity will execute and the
Indenture Trustee will authenticate and deliver in exchange therefor a like
Stated Principal Amount of Definitive Notes of such Class of authorized
denominations and of like tenor and terms. Until so exchanged the temporary
Notes of such Class will in all respects be entitled to the same benefits under
this Indenture as Definitive Notes of such Class.

Section 3.05 Registration, Transfer and Exchange.

(a) The Issuing Entity will keep or cause to be kept a register (herein
sometimes referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuing Entity will provide for
the registration of Registered Notes, or of Registered Notes of a particular
Class, and for transfers of Registered Notes, or of Registered Notes of such
Class. Any such register will be in written form or in any other form capable of
being converted into written form within a reasonable time. At all reasonable
times the information contained in such register or registers will be available
for inspection by the Indenture Trustee at the office or agency to be maintained
by the Issuing Entity as provided in Section 11.02.

 

19



--------------------------------------------------------------------------------

(b) Subject to Section 2.04, upon surrender for transfer of any Registered Note
of any Class at the office or agency of the Issuing Entity in a Place of
Payment, if the requirements of Section 8-401(a) of the UCC are met, the Issuing
Entity will execute, and, upon receipt of such surrendered note, the Indenture
Trustee will authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Registered Notes of such Class of any authorized
denominations, of a like aggregate Stated Principal Amount, Expected Principal
Distribution Date and Legal Final Maturity Date and of like terms.

(c) Subject to Section 2.04, at the option of the Holder, Notes of any Class may
be exchanged for other Notes of such Class of any authorized denominations, of a
like aggregate Stated Principal Amount, Expected Principal Distribution Date and
Legal Final Maturity Date and of like terms, upon surrender of the Notes to be
exchanged at such office or agency. Whenever any Notes are so surrendered for
exchange, the Issuing Entity will execute, and the Indenture Trustee will
authenticate and deliver the Notes which the Noteholders making the exchange are
entitled to receive.

(d) All Notes issued upon any transfer or exchange of Notes will be the valid
and legally binding obligations of the Issuing Entity, evidencing the same debt,
and entitled to the same benefits under this Indenture, as the Notes surrendered
upon such transfer or exchange.

(e) Every Note presented or surrendered for transfer or exchange will (if so
required by the Issuing Entity or the Indenture Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Issuing Entity and the Note Registrar duly executed, by the Holder thereof or
his attorney duly authorized in writing.

(f) Unless otherwise provided in the Note to be transferred or exchanged, no
service charge will be made on any Noteholder for any transfer or exchange of
Notes, but the Issuing Entity may (unless otherwise provided in such Note)
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any transfer or exchange of Notes,
other than exchanges pursuant to Section 3.04 or 10.06 not involving any
transfer.

(g) None of the Issuing Entity, the Indenture Trustee, any agent of the
Indenture Trustee, any Paying Agent or the Note Registrar will have any
responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global Note or
for maintaining, supervising or reviewing any records relating to such
beneficial ownership interests.

(h) The Issuing Entity initially appoints the Indenture Trustee to act as Note
Registrar for the Registered Notes on its behalf. The Issuing Entity may at any
time and from time to time authorize any Person to act as Note Registrar in
place of the Indenture Trustee with respect to any Class of Notes issued under
this Indenture.

 

20



--------------------------------------------------------------------------------

(i) Registration of transfer of Notes containing the following legend or to
which the following legend is applicable:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). NEITHER THIS NOTE NOR ANY PORTION HEREOF MAY BE OFFERED
OR SOLD EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF THE SECURITIES
ACT AND ANY APPLICABLE PROVISIONS OF ANY STATE BLUE SKY OR SECURITIES LAWS OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION PROVISIONS. THE
TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS SET FORTH IN THE
INDENTURE REFERRED TO HEREIN.

will be effected only if such transfer is made pursuant to an effective
registration statement under the Securities Act, or is exempt from the
registration requirements under the Securities Act. In the event that
registration of a transfer is to be made in reliance upon an exemption from the
registration requirements under the Securities Act other than Rule 144A under
the Securities Act or Rule 903 or Rule 904 of Regulation S under the Securities
Act, the transferor or the transferee will deliver, at its expense, to the
Issuing Entity and the Indenture Trustee, an investment letter from the
transferee, substantially in the form of the investment letter attached hereto
as Exhibit A or such other form as the Issuing Entity may determine, and no
registration of transfer will be made until such letter is so delivered. Notes
issued upon registration or transfer of, or Notes issued in exchange for, Notes
bearing the legend referred to above will also bear such legend unless the
Issuing Entity, the Trustee and the Note Registrar receive an Opinion of
Counsel, satisfactory to each of them, to the effect that such legend may be
removed.

Whenever a Note containing the legend referred to above is presented to the Note
Registrar for registration of transfer, the Note Registrar will promptly seek
instructions from the Issuing Entity regarding such transfer and will be
entitled to receive an Issuing Entity Certificate prior to registering any such
transfer. The Issuing Entity hereby agrees to indemnify the Note Registrar and
the Indenture Trustee and to hold each of them harmless against any loss,
liability or expense incurred without negligence or bad faith on their part
arising out of or in connection with actions taken or omitted by them in
relation to any such instructions furnished pursuant to this clause.

By accepting a Note, each purchaser and transferee shall be deemed to represent
and warrant that either (a) it is not acquiring the Note with assets of (i) an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
the provisions of Title I of ERISA, (ii) a “plan” described in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code,
(iii) an entity whose underlying assets include “plan assets” by reason of
investment by an employee benefit plan or plan in such entity or (iv) any other
plan that is subject to any law that is substantially similar to ERISA or
Section 4975 of the Code or (b) the acquisition and holding of the Note will not
give rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of any substantially similar applicable
law.

Section 3.06 Mutilated, Destroyed, Lost and Stolen Notes.

(a) If (i) any mutilated Note is surrendered to the Indenture Trustee, or the
Issuing Entity and the Indenture Trustee receive evidence to their satisfaction
of the destruction, loss or theft of any Note, and (ii) there is delivered to
the Issuing Entity and the Indenture Trustee such security or indemnity as may
be required by them to save each of them harmless, then, in the absence of
notice to the Issuing Entity or the Indenture Trustee that such Note has been
acquired by a protected purchaser, the Issuing Entity will execute and upon its
request the

 

21



--------------------------------------------------------------------------------

Indenture Trustee will authenticate and deliver, in exchange for or in lieu of
any such mutilated, destroyed, lost or stolen Note, a new Note of like tenor,
Series or Class, Expected Principal Distribution Date, Legal Final Maturity Date
and Stated Principal Amount, bearing a number not contemporaneously Outstanding.

(b) In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Issuing Entity in its discretion may,
instead of issuing a new Note, pay such Note.

(c) Upon the issuance of any new Note under this Section, the Issuing Entity may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Indenture Trustee) connected therewith.

(d) Every new Note issued pursuant to this Section in lieu of any destroyed,
lost or stolen Note will constitute an original additional contractual
obligation of the Issuing Entity, whether or not the destroyed, lost or stolen
Note will be at any time enforceable by anyone, and will be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Series or Class duly issued hereunder.

(e) The provisions of this Section are exclusive and will preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 3.07 Payment of Interest; Interest Rights Preserved.

(a) Unless otherwise provided with respect to such Note pursuant to
Section 3.01, interest payable on any Registered Note will be paid to the Person
in whose name that Note (or one or more Predecessor Notes) is registered at the
close of business on the most recent Note Record Date.

(b) Subject to clause (a), each Note delivered under this Indenture upon
transfer of or in exchange for or in lieu of any other Note will carry the
rights to interest accrued or principal accreted and unpaid, and to accrue or
accrete, which were carried by such other Note.

Section 3.08 Persons Deemed Owners. The Issuing Entity, the Indenture Trustee,
the Owner Trustee, the Trust Beneficiary and any agent of the Issuing Entity,
the Indenture Trustee, the Owner Trustee, or the Trust Beneficiary may treat the
Person who is proved to be the owner of such Note pursuant to Section 1.04(c) as
the owner of such Note for the purpose of receiving payment of principal of and
(subject to Section 3.07) interest on such Note and for all other purposes
whatsoever, whether or not such Note be overdue, and none of the Issuing Entity,
the Indenture Trustee, the Owner Trustee, the Trust Beneficiary, or any agent of
the Issuing Entity, the Indenture Trustee, the Owner Trustee, or the Trust
Beneficiary will be affected by notice to the contrary.

 

22



--------------------------------------------------------------------------------

Section 3.09 Cancellation. All Notes surrendered for payment, redemption,
transfer, conversion or exchange will, if surrendered to any Person other than
the Indenture Trustee, be delivered to the Indenture Trustee and, if not already
canceled, will be promptly canceled by it. The Issuing Entity may at any time
deliver to the Indenture Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Issuing Entity may have acquired
in any manner whatsoever, and all Notes so delivered will be promptly canceled
by the Indenture Trustee. No Note will be authenticated in lieu of or in
exchange for any Notes canceled as provided in this Section, except as expressly
permitted by this Indenture. The Indenture Trustee will dispose of all canceled
Notes in accordance with its customary procedures and will deliver a certificate
of such disposition to the Issuing Entity upon its request therefor.

Section 3.10 New Issuances of Notes.

(a) The Issuing Entity may issue additional Notes of an existing Series, Class
or Sub-Class or issue a new Series of Notes, so long as the following conditions
of issuance are met:

(i) on or before the tenth Business Day before the date that the new issuance of
Notes is to occur, the Issuing Entity or the Administrator gives the Indenture
Trustee and the Rating Agencies written notice of the issuance, which notice may
be waived by the recipient;

(ii) the Issuing Entity or the Administrator on its behalf delivers to the
Indenture Trustee an Issuing Entity Certificate stating that the Issuing Entity
or the Administrator reasonably believes, based on the facts known to such
officer at the time of such certification:

(A) the new issuance will not at the time of its occurrence cause an Early
Redemption Event or Event of Default under any Outstanding Series of Notes;

(B) all instruments furnished to the Indenture Trustee conform to the
requirements of this Indenture and constitute sufficient authority under the
Indenture for the Indenture Trustee to authenticate and deliver the Notes; and

(C) the form and terms of the Notes have been established in conformity with the
provisions of the Indenture.

(iii) the Issuing Entity or the Administrator on its behalf delivers to the
Indenture Trustee and the Rating Agencies a Tax Opinion with respect to the new
issuance;

(iv) the Rating Agency Condition with respect to each outstanding Series of
Notes shall have been satisfied with respect to such new issuance;

(v) after giving effect to such issuance, the Seller’s Interest is at least
equal to the Minimum Seller’s Interest;

 

23



--------------------------------------------------------------------------------

(vi) no Early Redemption Event with respect to any Series of Notes has occurred
and is continuing as of the date of the new issuance; and

(vii) any other conditions specified in the related Indenture Supplement are
satisfied.

(b) The Issuing Entity and the Indenture Trustee will not be required to obtain
the consent of any Securityholders to issue any additional Notes or Certificates
of any series or class.

(c) There are no restrictions on the timing or amount of any additional issuance
of Notes of an Outstanding Class, so long as the conditions described in
paragraph (a) are met. As of the date of any additional issuance of Notes of an
Outstanding Class of Notes, the Stated Principal Amount, Outstanding Principal
Amount and Nominal Liquidation Amount of that Class will be increased to reflect
the principal amount of the additional Notes. If the additional Notes are a
Class of Notes that has the benefit of a Enhancement Agreement, the Issuing
Entity will enter into a Enhancement Agreement for the benefit of the additional
Notes. The targeted deposits, if any, to the principal funding Sub-Account will
be increased proportionately to reflect the principal amount of the additional
Notes. When issued, the additional Notes of a Class will be identical in all
respects to the other Outstanding Notes of that Class and will be equally and
ratably entitled to the benefits of the Indenture and the related Indenture
Supplement as the other Outstanding Notes of that Class without preference,
priority or distinction.

Section 3.11 Specification of Overcollateralization Amount and other Terms with
Respect to each Class

(a) The applicable Indenture Supplement for each Class of Notes will specify the
subordination, if any, and Overcollateralization Amount, if any, for each Series
or Class of Notes.

(b) The Issuing Entity may change the subordination for any Class of Notes or
the Overcollateralization Amount, if any, for any Class or Series of Notes at
any time without the consent of any Noteholders so long as the Issuing Entity
has (i) satisfied the Rating Agency Condition with respect to any Outstanding
Notes in that Series or Class, as applicable and (ii) delivered to the Indenture
Trustee and the Rating Agencies a Tax Opinion.

Section 3.12 CUSIP Numbers. The Issuing Entity in issuing the Notes may use
“CUSIP” numbers (if then generally in use) and, if so, the Indenture Trustee
shall use “CUSIP” numbers in notices of redemption as a convenience to the
Noteholders; provided that any such notice may state that no representation is
made as to the correctness of such numbers either as printed on the Notes or as
contained in any notice of redemption and that reliance may be placed only on
the other identification numbers printed on the Notes, and any such redemption
shall not be affected by any defect in or omission of such numbers. The Issuing
Entity will promptly notify the Indenture Trustee and the Servicer in writing of
any change in the “CUSIP” numbers.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

ACCOUNTS AND INVESTMENTS

Section 4.01 Receipts. Except as otherwise expressly provided herein, the
Indenture Trustee may demand payment or delivery of, and will receive and
collect, directly and without intervention or assistance from any fiscal agent
or other intermediary, all money and other property payable to or receivable by
the Indenture Trustee pursuant to this Indenture including, without limitation,
all funds and other property payable to the Indenture Trustee in connection with
the Collateral (collectively, the “Receipts”). The Indenture Trustee will hold
all Receipts and will apply them as provided in this Indenture.

Section 4.02 Accounts.

(a) The Issuing Entity will establish and maintain an Eligible Deposit Account
(the “Collections Account”) in the name of the Indenture Trustee, bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Secured Parties. Unless otherwise specified herein or in the
other Issuing Entity Documents, all Receipts shall be deposited into the
Collections Account. The Indenture Trustee shall possess all right, title and
interest in all funds on deposit from time to time in the Collections Account
and in all proceeds thereof for the benefit of the Secured Parties.

(b) The Issuing Entity will establish and maintain an Eligible Deposit Account
(the “Excess Funding Account”) in the name of the Indenture Trustee, bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Secured Parties. Funds shall be deposited into and withdrawn from
the Excess Funding Account and applied as specified in this Indenture and the
related Indenture Supplements. The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Excess
Funding Account and in all proceeds thereof for the benefit of the Secured
Parties.

(c) The Issuing Entity will establish and maintain an Eligible Deposit Account
(the “Servicer Transition Fee Account”) in the name of the Indenture Trustee,
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Secured Parties. Any interest and earnings (net of
losses and investment expenses ) received on the Servicer Transition Fee Account
shall be retained in the Servicer Transition Fee Account. Funds on deposit in
the Servicer Transition Fee Account shall be withdrawn and applied in accordance
with Section 3.09(a) of the Pooling and Servicing Agreement. If on any Transfer
Date, the amount on deposit in the Servicer Transition Fee Account exceeds the
Servicer Transition Fee Account Target Amount, upon receiving written directions
from the Servicer, the Indenture Trustee shall distribute such excess to the
Servicer or, if NFC is not the Servicer, to NFC.

(d) From time to time in connection with the issuance of a Series or Class of
Notes, the Indenture Trustee may establish one or more Eligible Deposit Accounts
(each such account, a “Supplemental Account”) in the name of the Indenture
Trustee in accordance with the terms of the applicable Indenture Supplement. Any
Supplemental Account will receive deposits as set forth in the applicable
Indenture Supplement.

 

25



--------------------------------------------------------------------------------

(e) Except as expressly provided in this Indenture, the Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Secured Parties, the Indenture Trustee shall possess all right, title and
interest in all funds on deposit from time to time in the Accounts and in all
proceeds thereof for the benefit of the Secured Parties, but the Indenture
Trustee shall have no right of set-off or banker’s lien against and no right to
otherwise deduct from any funds held in any Account for any amount owed to it by
the Issuing Entity, the Servicer, any Holder, any Enhancement Provider or any
other Person.

(f) If, at any time, the institution holding an Account ceases to be an Eligible
Institution, the Issuing Entity will within ten (10) Business Days of the
Servicer having received notice or knowledge thereof (or such longer period, not
to exceed thirty (30) calendar days, as to which each Rating Agency may consent
in writing) establish a new Account that is a Eligible Deposit Account and shall
transfer any cash and/or investments to such new Account. From the date such new
Account is established, it will replace the Account that became ineligible.

(g) All payments to be made from time to time by or on behalf of the Indenture
Trustee to Noteholders out of funds in the Accounts pursuant to this Indenture
will be sent by or on behalf of the Indenture Trustee to the Paying Agent not
later than noon Eastern Standard Time on the applicable Distribution Date or
earlier, if necessary, or as otherwise provided in Article V or the applicable
Indenture Supplement, but only to the extent of available funds in the
applicable Account or Sub-Account.

Section 4.03 Investment of Funds in the Accounts.

(a) Funds on deposit in the Accounts will be invested and reinvested by the
Paying Agent, on behalf of the Indenture Trustee, at the written direction of
the Issuing Entity in one or more Eligible Investments. The Issuing Entity may
authorize the Paying Agent, on behalf of the Indenture Trustee, to make specific
investments pursuant to written instructions, in such amounts as the Issuing
Entity will specify. Notwithstanding the foregoing, funds held by the Paying
Agent in any of the Accounts will be invested in Eligible Investments that will
mature in each case no later than the date on which such funds in the Accounts
are scheduled to be transferred or distributed by the Indenture Trustee pursuant
to this Indenture (or as necessary to provide for timely payment of principal or
interest on the applicable Transfer Date).

(b) All funds deposited from time to time in the Accounts pursuant to this
Indenture and all investments made with such funds will be held by the Paying
Agent in the Accounts as part of the Collateral as herein provided, subject to
withdrawal by the Indenture Trustee for the purposes set forth herein.

(c) Funds and other property in any of the Accounts will not be commingled with
any other funds or property of the Issuing Entity, the Indenture Trustee or the
Paying Agent. The Indenture Trustee shall hold each Eligible Investment that
constitutes investment property through a securities intermediary, which
securities intermediary shall be the Paying Agent. Each

 

26



--------------------------------------------------------------------------------

of the Paying Agent and the Indenture Trustee hereby agree that (A) such
investment property at all times shall be credited to a securities account of
the Paying Agent, (B) all property credited to such securities account shall be
treated as a financial asset, (C) such securities intermediary shall treat the
Indenture Trustee as entitled to exercise the rights that comprise each
financial asset credited to such securities account, (D) such securities
intermediary shall comply with entitlement orders originated by the Indenture
Trustee without the further consent of any other person or entity, (E) such
securities intermediary shall not agree with any person or entity other than the
Indenture Trustee to comply with entitlement orders originated by any person or
entity other than the Indenture Trustee, (F) such securities account and all
property credited thereto shall not be subject to any lien, security interest,
right of set-off, or encumbrance in favor of such securities intermediary or
anyone claiming through such securities intermediary (other than the Indenture
Trustee), and (G) such arrangement between such securities intermediary and the
Indenture Trustee shall be governed by the laws of the State of New York. The
Paying Agent shall maintain possession of each other Eligible Investment not
described in the preceding sentence above in the State of New York separate and
apart from all other property held by the Paying Agent. Notwithstanding any
other provision of this Indenture, neither the Indenture Trustee nor the Paying
Agent shall hold any Eligible Investment through an agent except as expressly
permitted by this Section 4.03(c). Each term used in this Section 4.03(c) and
defined in the New York UCC shall have the meaning set forth in the New York
UCC.

(d) On each Transfer Date, the Indenture Trustee will treat all interest and
earnings (net of losses and investment expenses) received since the preceding
Transfer Date on funds on deposit in the Collections Account and the Excess
Funding Account as Investment Income. Unless otherwise stated in the related
Indenture Supplement, for purposes of determining the availability of funds or
the balance in the Supplemental Accounts for any reason under this Indenture or
any Indenture Supplement, investment earnings on such funds shall be deemed not
to be available or on deposit. Subject to Section 8.01(d), neither the Indenture
Trustee nor the Paying Agent will in any way be held liable by reason of any
insufficiency in such Accounts resulting from any loss on any Eligible
Investment included therein except for losses attributable to the Indenture
Trustee’s or the Paying Agent’s failure to make payments on such Eligible
Investments issued by the Indenture Trustee or the Paying Agent, as applicable,
in its commercial capacity, in accordance with their terms.

(e) Funds on deposit in the Accounts will be invested and reinvested by the
Paying Agent to the fullest extent practicable, in such manner as the Paying
Agent will from time to time determine, but only in one or more Eligible
Investments, upon the occurrence of any of the following events:

(i) the Issuing Entity will have failed to give investment directions to the
Indenture Trustee; or

(ii) an Event of Default will have occurred and is continuing but no Notes have
been declared due and payable pursuant to Section 7.02.

 

27



--------------------------------------------------------------------------------

ARTICLE V

ALLOCATIONS, DEPOSITS AND PAYMENTS

Section 5.01 Allocation of Collections, Dealer Note Losses and Other Amounts.
Finance Charge Collections, Principal Collections and Dealer Note Losses
(together with Noteholder Available Principal Amounts, Noteholder Available
Interest Amounts and Noteholder Allocated Dealer Note Losses and other amounts
allocated to the 2011 Collateral Certificate) shall be allocated and applied to
each Series of Notes as specified in the related Indenture Supplement.

Section 5.02 Principal Sharing Groups; Excess Interest Sharing Groups; Interest
Reallocation Groups.

(a) On each Business Day, Excess Available Principal Amounts for such Business
Day for all Series of Notes in a particular Principal Sharing Group shall be
allocated among the Outstanding Series of Notes in that Principal Sharing Group
with Series Available Principal Amounts Shortfalls for such Business Day up to
the amount of such shortfalls. If on any Business Day the aggregate of Excess
Available Principal Amounts for such Business Day for all Series of Notes in a
particular Principal Sharing Group is less than the aggregate amount of Series
Available Principal Amounts Shortfalls for such Business Day for all Series in
such Principal Sharing Group, Excess Available Principal Amounts for all Series
in such Principal Sharing Group will be allocated pro rata among the Series of
Notes with Series Available Principal Amounts Shortfalls in that Principal
Sharing Group on the basis of their respective Series Available Principal
Amounts Shortfalls. With respect to any Business Day prior to the 1995 Trust
Termination Date, if the aggregate Excess Available Principal Amounts for such
Business Day for all Series of Notes in a particular Principal Sharing Group is
less than the aggregate amount of Series Available Principal Amounts Shortfalls
for such Business Day for all Series in that Principal Sharing Group, the
shortfall shall be deemed a Principal Shortfall for the 2011 Collateral
Certificate for such Business Day. Any Shared Principal Collections allocated to
the 2011 Collateral Certificate as a result of any such Principal Shortfall
shall be allocated pro rata among the Series of Notes with remaining Series
Available Principal Amounts Shortfalls on the basis of such remaining shortfalls
up to the amount of such shortfalls. If the aggregate Excess Available Principal
Amounts for such Business Day for all Series of Notes in a particular Principal
Sharing Group is greater than the aggregate amount of Series Available Principal
Amounts Shortfalls for such Business Day for all Series in that Principal
Sharing Group, the excess shall be distributed (i) if such Business Day is prior
to the 1995 Trust Termination Date, in the following order of priority, (A) in
the discretion of the Depositor, be used to make payments on the principal
balance of any Series of variable funding Notes, or (B) be deemed Shared
Principal Collections from the 2011 Collateral Certificate and allocated in
accordance with the 1995 Pooling and Servicing Agreement or (ii) if such
Business Day is after the 1995 Trust Termination Date, in the following order of
priority, (A) in the discretion of the Depositor, be used to make payments on
the principal balance of any Series of variable funding Notes, so long as after
making such payment and any deposit pursuant to clause (B) below, the Seller’s
Interest shall not be less than the Minimum Seller’s Interest, (B) be deposited
into the Excess Funding Account to the extent necessary to maintain the Seller’s
Interest at an amount equal to (or, in the discretion of the Depositor, greater
than) the Minimum Seller’s Interest or (C) be distributed to the Depositor or
the Certificateholders in accordance with the Trust Agreement.

 

28



--------------------------------------------------------------------------------

(b) On each Transfer Date, Excess Available Interest Amounts for such Transfer
Date for all Series of Notes in a particular Excess Interest Sharing Group shall
be allocated among the Outstanding Series of Notes in that Excess Interest
Sharing Group with Series Available Interest Amounts Shortfalls for such
Transfer Date up to the amount of such shortfalls. If on any Transfer Date the
aggregate of Excess Available Interest Amounts for such Transfer Date for all
Series of Notes in a particular Excess Interest Sharing Group is less than the
aggregate amount of Series Available Interest Amounts Shortfalls for such
Transfer Date for all Series in such Excess Interest Sharing Group, Excess
Available Interest Amounts for all Series in such Excess Interest Sharing Group
will be allocated pro rata among the Series of Notes with Series Available
Interest Amounts Shortfalls in that Excess Interest Sharing Group on the basis
of their respective Series Available Interest Amounts Shortfalls. If such
Transfer Date relates to a Due Period prior to the 1995 Trust Termination Date
and the aggregate Excess Available Interest Amounts for such Transfer Date for
all Series of Notes in a particular Excess Interest Sharing Group is less than
the aggregate amount of Series Available Interest Amounts Shortfalls for such
Transfer Date for all Series in that Excess Interest Sharing Group, the
shortfall shall be deemed an Interest Shortfall for the 2011 Collateral
Certificate for such Transfer Date. Any Excess Interest Collections allocated to
the 2011 Collateral Certificate as a result of any such Interest Shortfall shall
be allocated pro rata among all Series of Notes with remaining shortfalls of
Series Available Interest Amounts Shortfalls on the basis of such remaining
shortfalls up to the amount of such shortfalls. If the aggregate Excess
Available Interest Amounts for such Transfer Date for all Series of Notes in a
particular Excess Interest Sharing Group is greater than the aggregate amount of
Series Available Interest Amounts Shortfalls for such Transfer Date for all
Series in that Excess Interest Sharing Group, the excess shall (i) with respect
to any Transfer Date related to a Due Period prior to the 1995 Trust Termination
Date, be deemed Excess Interest Collections with respect to the 2011 Collateral
Certificate and allocated in accordance with the 1995 Pooling and Servicing
Agreement or (ii) with respect to any Transfer Date related to a Due Period
after the 1995 Trust Termination Date, be distributed to the Depositor or the
Certificateholders in accordance with the Trust Agreement.

(c) Interest Reallocation Groups. Finance Charge Collections and other amounts
specified in the Indenture Supplement for each Series in a particular Interest
Reallocation Group shall be reallocated to cover interest and expenses related
to each such Series as specified in the related Indenture Supplement.

Section 5.03 Shared Enhancement Series.

A Shared Enhancement Series is a group of discrete issuances of Notes, called
Sub-Classes, that share Collections and certain other amounts and share in the
same credit enhancement as is specified in the Indenture Supplement for each
Sub-Class in such Shared Enhancement Series. Such sharing may take the form,
among others, of Classes of Notes of one or more Series in a particular Shared
Enhancement Series issued from time to time which are subordinate to other
Classes issued at the same or at different times in the same or in different
Series in such Shared Enhancement Series.

 

29



--------------------------------------------------------------------------------

Section 5.04 Payments within a Series or Class. All payments of principal,
interest or other amounts to Holders of the Notes of a Series or Class will be
made in accordance with the related Indenture Supplement.

Section 5.05 Final Payment. Each Class of Notes will be considered to be paid in
full, the Holders of such Class of Notes will have no further right or claim,
and the Issuing Entity will have no further obligation or liability with respect
to such Class of Notes, on the earliest to occur of:

(a) the date of the payment in full of the Stated Principal Amount of and all
accrued interest on that Class of Notes;

(b) the date on which the Outstanding Principal Amount of such Notes, after
giving effect to all deposits, allocations, reallocations, sales of Dealer Notes
and payments to be made on such date, is reduced to zero, and all accrued
interest on such Notes is paid in full; or

(c) on the Legal Final Maturity Date of such Notes, after giving effect to all
deposits, allocations, reallocations, sales of Dealer Notes and payments to be
made in connection therewith.

Section 5.06 Net Deposits. The parties to the Basic Documents may make any
remittances pursuant to this Indenture, any Indenture Supplement and the other
Basic Documents net of amounts to be distributed by the applicable recipient to
such remitting party. Nonetheless, each such party shall account for all of the
above described remittances and distributions as if the amounts were deposited
and/or transferred separately.

ARTICLE VI

SATISFACTION AND DISCHARGE; CANCELLATION OF NOTES HELD BY THE

ISSUING ENTITY OR NFSC

Section 6.01 Satisfaction and Discharge of Indenture. This Indenture will cease
to be of further effect with respect to any Series or Class of Notes, except as
to (a) any surviving rights of transfer or exchange of Notes of that Series or
Class expressly provided for herein or in the form of Note for that Series or
Class, (b) the rights of Noteholders to receive payments of principal thereof
and interest thereon, (c) Sections 11.03, 11.13, 11.15 and 14.01 and (d) the
rights of Noteholders as beneficiaries hereof with respect to the property so
deposited with the Indenture Trustee and payable to all or any of them, and the
Indenture Trustee, on demand of and at the expense of the Issuing Entity, will
execute proper instruments acknowledging satisfaction and discharge of this
Indenture as to that Series or Class, when:

(a) all Notes of that Series or Class theretofore authenticated and delivered
(other than (A) Notes of that Series or Class which have been destroyed, lost or
stolen and which have been replaced or paid as provided in Section 3.06, and
(B) Notes of that Series or Class for whose payment money has theretofore been
deposited in trust or segregated and held in trust by the Issuing Entity and
thereafter repaid to the Issuing Entity or discharged from that trust, as
provided in Section 11.03) have been delivered to the Indenture Trustee canceled
or for cancellation;

 

30



--------------------------------------------------------------------------------

(b) the Issuing Entity has paid or caused to be paid all other sums payable
hereunder (including payments to the Indenture Trustee pursuant to Section 8.07)
by the Issuing Entity with respect to the Notes of that Series or Class; and

(c) the Issuing Entity has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel and, if required by the Trust Indenture
Act, an Independent Certificate from a firm of certified public accountants
meeting the applicable requirements of Section 1.02, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture with respect to the Notes of that Series or Class
have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture with respect to
any Series or Class of Notes, the obligations of the Issuing Entity to the
Indenture Trustee with respect to that Series or Class under Section 8.07 and
the obligations of the Indenture Trustee under Sections 6.02 and 11.03 will
survive such satisfaction and discharge.

Section 6.02 Application of Trust Money. All money and obligations deposited
with the Indenture Trustee pursuant to Section 6.01 or Section 6.03 and all
money received by the Indenture Trustee in respect of such obligations will be
held in trust and applied by it, in accordance with the provisions of the Series
or Class of Notes in respect of which it was deposited, this Indenture and the
applicable Indenture Supplement, to the payment, either directly or through any
Paying Agent (including the Issuing Entity acting as its own Paying Agent) to
the Persons entitled thereto, of the principal and interest for whose payment
that money and obligations have been deposited with or received by the Indenture
Trustee; but that money and obligations need not be segregated from other funds
held by the Indenture Trustee except to the extent required herein or required
by law.

Section 6.03 Cancellation of Notes Held by the Issuing Entity or NFSC. If the
Issuing Entity, NFSC or any of their Affiliates holds any Notes, that Holder
may, subject to any provisions of a related Indenture Supplement limiting the
repayment of subordinated Classes of Notes, if any, by notice from that Holder
to the Indenture Trustee cause that Note to be canceled, whereupon (a) the Note
will no longer be Outstanding, and (b) if the 2011 Collateral Certificate is
still outstanding, the Issuing Entity will cause the Invested Amount of the 2011
Collateral Certificate to be reduced by an amount equal to the Nominal
Liquidation Amount of that cancelled Note.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

Section 7.01 Events of Default. “Event of Default,” wherever used herein, means
with respect to any Series or Class of Notes, any one of the following events,
unless such event is either expressly stated to be inapplicable to a particular
Series or Class or specifically deleted or modified in the applicable Indenture
Supplement creating such Series or Class of Notes or in the form of Note for
such Series or Class:

(a) a default by the Issuing Entity in the payment of any interest on such Notes
when such interest becomes due and payable, and continuance of such default for
a period of five (5) Business Days following the date on which such interest
became due and payable;

 

31



--------------------------------------------------------------------------------

(b) a default by the Issuing Entity in the payment of the Outstanding Principal
Amount of such Notes at the applicable Legal Final Maturity Date;

(c) a default in the performance, or breach, of any material covenant or
warranty of the Issuing Entity in this Indenture in any material respect in
respect of the Notes of such Series or Class (other than a covenant or warranty
in respect of the Notes of such Series or Class a default in the performance of
which or the breach of which is elsewhere in this Section specifically dealt
with), all of such covenants and warranties in this Indenture which are not
expressly stated to be for the benefit of a particular Series or Class of Notes
being deemed to be in respect of the Notes of all Series or Classes for this
purpose, and continuance of such default or breach for a period of ninety
(90) days after there has been given, by registered or certified mail, to the
Depositor and the Issuing Entity by the Indenture Trustee or to the Depositor,
the Issuing Entity and the Indenture Trustee by the Holders of at least 25% in
Outstanding Principal Amount of the Outstanding Notes of such Series or Class, a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder and, as a result
of such default, the interests of the Holders of the Notes of such Series or
Class are materially and adversely affected and continue to be materially and
adversely affected during the ninety (90) day period;

(d) the entry of an order for relief against the Issuing Entity under the
Federal Bankruptcy Code by a court having jurisdiction in the premises or a
decree or order by a court having jurisdiction in the premises adjudging the
Issuing Entity a bankrupt or insolvent under any other applicable federal or
state law, or the entry of a decree or order approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Issuing Entity under the Federal Bankruptcy Code or any other
applicable federal or state law, or appointing a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuing Entity or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order unstayed and in
effect for a period of one hundred and twenty (120) consecutive days;

(e) the consent by the Issuing Entity to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuing Entity or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the admission by it in writing of its inability to
pay its debts generally as they become due, or the taking of corporate action by
the Issuing Entity in furtherance of any such action; or

 

32



--------------------------------------------------------------------------------

(f) with respect to any Series or Class, any additional Event of Default
specified in the Indenture Supplement for such Series or Class as applying to
such Series or Class, or specified in the form of Note for such Series or Class.

The Issuing Entity shall deliver to any authorized officer of the Indenture
Trustee, within five (5) days after knowledge thereof, written notice in the
form of an Officer’s Certificate of any event which with the giving of notice
and the lapse of time would become an Event of Default, its status and what
action the Issuing Entity is taking or proposes to take with respect thereto.

Section 7.02 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default described in clause (a), (b), (c) or (f) (if the
Event of Default under clause (c) or (f) is with respect to less than all Series
and Classes of Notes then Outstanding) of Section 7.01 occurs and is continuing
with respect to any Series or Class, then and in each and every such case,
unless the principal of all the Notes of such Series or Class shall have already
become due and payable, either the Indenture Trustee or Noteholders evidencing
not less than a majority of the Outstanding Principal Amount of the Controlling
Class of the Series of Notes to which such Event of Default relates, by notice
in writing to the Issuing Entity (and to the Indenture Trustee if given by such
Holders), may declare the Outstanding Principal Amount of all the Notes of such
Series then Outstanding and all interest accrued or principal accreted and
unpaid (if any) thereon to be due and payable immediately, and upon any such
declaration the same will become and will be immediately due and payable,
anything in this Indenture, the related Indenture Supplement or in the Notes of
such Series to the contrary notwithstanding. Such payments are subject to
Article V and the allocation, deposits and payment sections of the related
Indenture Supplement.

(b) If an Event of Default described in clause (c) or (f) (if the Event of
Default under clause (c) or (f) is with respect to all Series of Notes then
Outstanding) of Section 7.01 occurs and is continuing, then and in each and
every such case, unless the principal of all the Notes shall have already become
due and payable, either the Indenture Trustee or the Majority Holders, by notice
in writing to the Issuing Entity (and to the Indenture Trustee if given by
Holders), may declare the Outstanding Principal Amount of all the Notes then
Outstanding and all interest accrued or principal accreted and unpaid (if any)
thereon to be due and payable immediately, and upon any such declaration the
same will become and will be immediately due and payable, notwithstanding
anything in this Indenture, the related Indenture Supplements or the Notes to
the contrary.

(c) If an Event of Default described in clause (d) or (e) of Section 7.01 occurs
and is continuing, then the Notes of all Series and Classes will automatically
be and become immediately due and payable by the Issuing Entity, without notice
or demand to any Person, and the Issuing Entity will automatically and
immediately be obligated to pay off the Notes.

(d) At any time after such a declaration of acceleration of maturity has been
made with respect to the Notes of any Series and before a judgment or decree for
payment of the money due has been obtained by the Indenture Trustee as
hereinafter provided in this Article VII, Noteholders evidencing not less than a
majority of the Outstanding Principal Amount of the Controlling Class of such
Series of Notes to which such Event of Default relates, by written

 

33



--------------------------------------------------------------------------------

notice to the Issuing Entity and the Indenture Trustee, may rescind and annul
such declaration and its consequences if the Issuing Entity (or the Servicer, in
the case of subsection iv herein) has deposited with the Indenture Trustee a sum
sufficient to pay (i) all overdue installments of interest on the Notes of such
Series, (ii) the principal of any Notes of such Series which have become due
otherwise than by such declaration of acceleration, and interest thereon at the
rate or rates prescribed therefor by the terms of the Notes of such Series, to
the extent that payment of such interest is lawful, (iii) interest upon overdue
installments of interest at the rate or rates prescribed therefor by the terms
of the Notes of such Series to the extent that payment of such interest is
lawful and (iv) all sums paid by the Indenture Trustee hereunder and the
reasonable compensation, expenses and disbursements of the Indenture Trustee,
its agents and counsel and all other amounts due the Indenture Trustee under
Section 8.07; and all Events of Default with respect to such Series of Notes,
other than the nonpayment of the principal of the Notes of such Series which has
become due solely by such acceleration, have been cured or waived as provided in
Section 7.16. No such rescission will affect any subsequent default or impair
any right consequent thereon.

Section 7.03 Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee. The Issuing Entity covenants that if:

(a) the Issuing Entity defaults in the payment of interest on any Series or
Class of Notes when such interest becomes due and payable and such default
continues for a period of five (5) Business Days following the date on which
such interest became due and payable, or

(b) the Issuing Entity defaults in the payment of the principal of any Series or
Class of Notes at the Legal Final Maturity Date thereof, and any such default
continues beyond any specified grace period provided with respect to such Series
or Class of Notes,

the Issuing Entity will, upon demand of the Indenture Trustee, pay (subject to
the priorities and funds after giving effect to the allocation provided in
Article V, this Article VII, the Pooling and Servicing Agreement and any related
Indenture Supplement) to the Indenture Trustee, for the benefit of the Holders
of any such Notes of the affected Series or Class, the whole amount then due and
payable on any such Notes for principal and interest, with interest, to the
extent that payment of such interest will be legally enforceable, upon the
overdue principal and upon overdue installments of interest, (i) in the case of
Interest-Bearing Notes, at the rate of interest applicable to the Stated
Principal Amount thereof, unless otherwise specified in the applicable Indenture
Supplement; and (ii) in the case of Discount Notes, as specified in the
applicable Indenture Supplement, and in addition thereto, will pay such further
amount as will be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Indenture Trustee, its agents and counsel and all other amounts due the
Indenture Trustee under Section 8.07. If the Issuing Entity fails to pay such
amounts forthwith upon such demand, the Indenture Trustee, in its own name and
as trustee of an express trust, may institute a judicial proceeding for the
collection of the sums so due and unpaid, and may prosecute such proceeding to
judgment or final decree, and may enforce the same against the Issuing Entity or
any other obligor upon the Notes of such Series or Class and collect the money
adjudged or decreed to be payable in the manner provided by law out of the
Collateral or any other obligor upon such Notes, wherever situated.

 

34



--------------------------------------------------------------------------------

Section 7.04 Indenture Trustee May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Issuing Entity or any other obligor upon the Notes or the property of the
Issuing Entity or of such other obligor or their creditors, the Indenture
Trustee (irrespective of whether the principal of the Notes will then be due and
payable as therein expressed or by declaration or otherwise and irrespective of
whether the Indenture Trustee will have made any demand on the Issuing Entity
for the payment of overdue principal or interest) will be entitled and
empowered, by intervention in such proceedings or otherwise, (i) to file and
prove a claim for the whole amount of principal and interest owing and unpaid in
respect of the Notes and to file such other papers or documents as may be
necessary and advisable in order to have the claims of the Indenture Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee, its agents and counsel and all other
amounts due the Indenture Trustee under Section 8.07) and of the Noteholders
allowed in such judicial proceeding, and (ii) to collect and receive any funds
or other property payable or deliverable on any such claims and to distribute
the same; and any receiver, assignee, trustee, liquidator, sequestrator (or
other similar official) in any such judicial proceeding is hereby authorized by
each Noteholder to make such payment to the Indenture Trustee and in the event
that the Indenture Trustee will consent to the making of such payments directly
to the Noteholders, to pay to the Indenture Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel, and any other amounts due the Indenture Trustee
under Section 8.07. Nothing herein contained will be deemed to authorize the
Indenture Trustee to authorize or consent to or accept or adopt on behalf of any
Noteholder any plan or reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder thereof, or to authorize the
Indenture Trustee to vote in respect of the claim of any Noteholder in any such
proceeding.

Section 7.05 Indenture Trustee May Enforce Claims Without Possession of Notes.
All rights of action and claims under this Indenture or the Notes of any Series
or Class may be prosecuted and enforced by the Indenture Trustee without the
possession of any of the Notes of such Series or Class or the production thereof
in any proceeding relating thereto, and any such proceeding instituted by the
Indenture Trustee will be brought in its own name as trustee of an express
trust, and any recovery of judgment will, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agent and counsel, be for the ratable benefit of the Holders of the
Notes of the Series or Class in respect of which such judgment has been
recovered.

Section 7.06 Application of Money Collected. Any money or other property
collected by the Indenture Trustee with respect to a Series or Class of Notes
pursuant to this Article VII following the acceleration of the Notes of the
affected Series or Class, will be applied in accordance with Section 7.07, at
the date or dates fixed by the Indenture Trustee and, in case of the
distribution of such money on account of principal or interest, upon
presentation of the Notes of such Series or Class and the notation thereon of
the payment if only partially paid and upon surrender thereof if fully paid.

 

35



--------------------------------------------------------------------------------

Section 7.07 Remedies.

(a) On and prior to the 1995 Trust Termination Date, following an acceleration
of any Series or Class of Notes, the Issuing Entity will continue to hold the
2011 Collateral Certificate and apply distributions on the 2011 Collateral
Certificate in accordance with the regular distribution provisions pursuant to
Article V of this Indenture (and the related Indenture Supplements), except that
principal will be paid on the accelerated Series of Notes to the extent
(x) funds are received from the 1995 Master Trust and available to the
accelerated Series after giving effect to all allocations and reallocations and
(y) payment is permitted by the subordination provisions of the senior Notes, if
any, of the same Series.

(b) Following the 1995 Trust Termination Date, if an Event of Default shall have
occurred and shall be continuing with respect to any Series, and the Notes of
such Series have been accelerated pursuant to Section 7.02, the Indenture
Trustee may (but shall not be required to, unless it is directed in writing by
Holders of 100% of the Outstanding Principal Amount of an accelerated Series) do
one or more of the following (subject to Section 7.08):

(i) institute a proceeding, judicial or otherwise, in its own name and as
trustee of an express trust for the collection of all amounts then due and
payable on the Notes of the affected Series or under this Indenture with respect
thereto, whether by declaration or otherwise, enforce any judgment obtained, and
collect from the Issuing Entity and any other obligor upon such Notes monies
adjudged due;

(ii) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the
Indenture Trustee and the Holders of the Notes of the affected Series;

(iii) at its own election or at the written direction of Noteholders evidencing
not less than a majority of the Outstanding Principal Amount of the Controlling
Class of such Series (or such other percentage as may be provided in the related
Indenture Supplement), institute foreclosure proceedings from time to time with
respect to the portion of the Collateral which secures such Notes by causing the
Issuing Entity to sell to a Permitted Assignee an amount of Dealer Notes with a
principal amount not in excess of the Collateral Amount of the accelerated
Series and related assets of the Collateral in accordance with Section 7.19, but
only if the proceeds of such sale shall be sufficient to pay principal of and
interest on such Notes in full; and

(iv) at the written direction of the Holders of 100% of the Outstanding
Principal Amount of an accelerated Series (or such other percentage as may be
provided in the related Indenture Supplement), institute foreclosure proceedings
from time to time with respect to the portion of the Collateral that secures the
related Notes, regardless of the sufficiency of the proceeds thereof, by causing
the Issuing Entity to sell to a Permitted Assignee an amount of Dealer Notes and
other portions of the Collateral equal to the Collateral Amount of the
accelerated Series or such other amount as is required by the related Indenture
Supplement, in each case in accordance with Section 7.19 (each of the actions
described in this clause (iv) and clause (iii) above, being a “Foreclosure
Remedy”).

 

36



--------------------------------------------------------------------------------

In determining such sufficiency or insufficiency with respect to clauses
(iii) and (iv) above, the Indenture Trustee may, but need not, obtain and rely
upon an opinion of an Independent investment banking or accounting firm of
national reputation as to the feasibility of such proposed action and as to the
sufficiency of the Trust Estate for such purpose and shall have no liability for
any actions it takes in reliance on such opinion.

(c) Following the 1995 Trust Termination Date, any money or property collected
by the Indenture Trustee pursuant to this Article V following the acceleration
of the maturities of the Notes of the affected Series pursuant to Section 7.02
(so long as such declaration has not been rescinded or annulled) shall be paid
out or treated in the following order:

(i) FIRST: (A) to the Indenture Trustee for amounts due under Section 8.07 and
the applicable Indenture Supplement and (B) to the Owner Trustee for amounts due
under Section 6.9 of the Trust Agreement;

(ii) SECOND: as Collections (allocated between Principal Collections and Dealer
Finance Charge Collections pro rata in accordance with the outstanding aggregate
principal balance and accrued but unpaid finance charges of all Dealer Notes
held by the Issuing Entity as of the last day of the immediately preceding Due
Period) and distributed, together with any amounts then held in the Collections
Account, Excess Funding Account and any Supplemental Accounts for such Series
and any amounts available under any Enhancement for such Series, as payments to
the Holders of the Notes of such Series and the Enhancement Provider for such
Series in accordance with the terms of this Indenture, the related Indenture
Supplement and the Enhancement for such Series. Following the sale of the
Collateral (or portion thereof) pursuant to Section 7.07(b) for a Series and the
application of the proceeds of such sale to such Series and the application of
the amounts then held in the Collections Account, the Excess Funding Account and
any Supplemental Accounts for such Series as are allocated to such Series and
any amounts available under the Enhancement for such Series, such Series shall
no longer be entitled to any allocation of Collections or other property
constituting the Collateral under this Indenture and the Notes of such Series
shall no longer be Outstanding.

(d) In its exercise of the Foreclosure Remedy pursuant to Section 7.07(b), the
Indenture Trustee shall solicit bids from Permitted Assignees for the sale of
the Collateral (or interests therein) in an amount equal to the Collateral
Amount of the affected Series of Notes at the time of sale or such other amount
as is required by the related Indenture Supplement. The Indenture Trustee may
obtain the advice of an independent investment banking or accounting firm of
national reputation in soliciting such bids and shall have no liability for any
actions it takes in reliance on such advice. Before soliciting bids, the
Indenture Trustee may request (at the sole cost and expense of the Permitted
Assignee) an opinion of counsel from each Permitted Assignee to the effect that
its purchase of the Collateral (or interests therein) shall not cause the
Issuing Entity to be treated as an association (or a publicly traded
partnership) taxable as a corporation for United States federal income tax
purposes, and the Indenture Trustee shall have no obligation to solicit bids
from any Permitted Assignee that has not furnished the requested opinion. The
Depositor or any of its Affiliates who are Permitted Assignees shall be entitled
to

 

37



--------------------------------------------------------------------------------

participate in, and to receive from the Indenture Trustee, a copy of each other
bid submitted in connection with such bidding process; provided, that (i) at
least one participant other than the Depositor and any of its Affiliates must
submit a bona fide offer and (ii) the Depositor and any of its Affiliates are
prohibited from bidding an amount which exceeds fair value of such Collateral.
Subject to Section 7.07(b)(iii) above, the Indenture Trustee must sell such
Collateral to the bidder with the highest cash purchase offer. The proceeds of
any such sale must be applied in accordance with Section 7.07(c).

Section 7.08 Optional Preservation of Trust Estate. If the Notes of any Series
have been declared to be due and payable under Section 7.02 following an Event
of Default and such declaration and its consequences have not been rescinded and
annulled, and the Indenture Trustee has not received direction from the
Noteholders pursuant to Sections 7.07 and 7.15, the Indenture Trustee may, but
need not, elect to maintain possession of all or any portion of the Trust
Estate. It is the desire of the parties hereto and the Noteholders that there be
at all times sufficient funds for the payment of principal of and interest on
such affected Notes, and the Indenture Trustee shall take such desire into
account when determining whether or not to maintain possession of the Trust
Estate. In determining whether to maintain possession of all or any portion of
the Trust Estate, the Indenture Trustee may, but need not, obtain and rely upon
an opinion of an Independent investment banking or accounting firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the Trust Estate for such purpose.

Section 7.09 [Reserved].

Section 7.10 Limitation on Suits. No Holder of any Note of any Series or Class
will have any right to institute any proceeding, judicial or otherwise, with
respect to this Indenture, or for the appointment of a receiver or trustee, or
for any other remedy hereunder, unless:

(a) such Holder has previously given written notice to the Indenture Trustee of
a continuing Event of Default with respect to Notes of such Series or Class;

(b) the Holders of not less than a majority of the Outstanding Principal Amount
of the Controlling Class of such Series have made written request to the
Indenture Trustee to institute proceedings in respect of such Event of Default
in its own name as Indenture Trustee hereunder;

(c) such Holder or Holders have offered to the Indenture Trustee indemnity
reasonably satisfactory to it against the costs, expenses and liabilities to be
incurred in compliance with such request;

(d) the Indenture Trustee for sixty (60) days after its receipt of such notice,
request and offer of indemnity has failed to institute any such proceeding; and

(e) no direction inconsistent with such written request has been given to the
Indenture Trustee during such sixty (60) day period by the Holders of a majority
of the Outstanding Principal Amount of the Controlling Class of such Series;

 

38



--------------------------------------------------------------------------------

it being understood and intended that not one or more Holders of Notes of such
Series or Class will have any right in any manner whatever by virtue of, or by
availing of, any provision of this Indenture to affect, disturb or prejudice the
rights of any other Holders of Notes of such Series or Class, or to obtain or to
seek to obtain priority or preference over any other such Holders or to enforce
any right under this Indenture, except in the manner herein provided and for the
equal and proportionate benefit of all the Holders of all Notes of such Series
or Class.

Section 7.11 Unconditional Right of Noteholders to Receive Principal and
Interest; Limited Recourse. Notwithstanding any other provisions in this
Indenture, the Holder of any Note will have the right, which is absolute and
unconditional, to receive payment of interest on such Notes as it becomes due
and payable and the principal of such Note on the Legal Final Maturity Date
expressed in the related Indenture Supplement and to institute suit for the
enforcement of any such payment, and such right will not be impaired without the
consent of such Holder; provided, however, that notwithstanding any other
provision of this Indenture to the contrary, the obligation to pay principal of
or interest on the Notes or any other amount payable to any Noteholder will be
without recourse to NFSC, the Indenture Trustee, the Owner Trustee or any
affiliate, officer, employee or director of any of them, and the obligation of
the Issuing Entity to pay principal of or interest on the Notes or any other
amount payable to any Noteholder will be subject to Article V and the allocation
and payment provisions of the Indenture Supplements.

Section 7.12 Restoration of Rights and Remedies. If the Indenture Trustee or any
Noteholder has instituted any proceeding to enforce any right or remedy under
this Indenture and such proceeding has been discontinued or abandoned, or has
been determined adversely to the Indenture Trustee or such Noteholder for any
reason, then and in every such case the Issuing Entity, the Indenture Trustee
and the Noteholders will, subject to any determination in such proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Indenture Trustee and the Noteholders
will continue as though no such proceeding had been instituted.

Section 7.13 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Indenture Trustee or to the Noteholders is intended to
be exclusive of any other right or remedy, and every right and remedy will, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, will not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 7.14 Delay or Omission Not Waiver. No delay or omission of the Indenture
Trustee or of any Holder of any Note to exercise any right or remedy accruing
upon any Event of Default will impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article or by law to the Indenture Trustee or to the
Noteholders may be exercised from time to time, and as often as may be deemed
expedient, by the Indenture Trustee or by the Noteholders, as the case may be.

 

39



--------------------------------------------------------------------------------

Section 7.15 Control by Noteholders. The Holders of not less than a majority of
the Outstanding Principal Amount of the Controlling Class of a Series of Notes
will have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Indenture Trustee or exercising any
trust or power conferred on the Indenture Trustee with respect to the Notes of
such Series, provided that:

(a) the Indenture Trustee will have the right to decline to follow any such
direction if the Indenture Trustee, being advised by counsel, determines that
the action so directed may not lawfully be taken or would conflict with this
Indenture or if the Indenture Trustee in good faith will, by an Indenture
Trustee Authorized Officer, determine that the proceedings so directed would
involve it in personal liability or be prejudicial to the Holders not taking
part in such direction,

(b) subject to the express terms of Section 7.07, any direction given to the
Indenture Trustee to sell or liquidate the Trust Estate shall be by the Holders
of Notes representing not less than 100% of the Outstanding Principal Amount of
the Notes of such Series,

(c) if the Indenture Trustee elects to retain the Trust Estate pursuant to
Section 7.08, then any direction to the Indenture Trustee by Holders of Notes
representing less than 100% of the Outstanding Principal Amount of the Notes of
such Series to sell or liquidate the Trust Estate shall be of no force and
effect, and

(d) the Indenture Trustee may take any other action permitted hereunder deemed
proper by the Indenture Trustee which is not inconsistent with such direction.

Section 7.16 Waiver of Past Defaults. Prior to the declaration of the
acceleration of the maturity of the of the Notes of the affected Series as
provided in Section 7.02, the Holders of not less than a majority of the
Outstanding Principal Amount of the Controlling Class of such Series may on
behalf of the Holders of all the Notes of such Series waive any past default
hereunder or under the related Indenture Supplement with respect to such Series
and its consequences, except a default not theretofore cured:

(a) in the payment of the principal of or interest on any Note of such Series,
or

(b) in respect of a covenant or provision hereof which under Article X cannot be
modified or amended without the consent of the Holder of each Outstanding Note
of such Series.

Upon any such waiver, such default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, for every purpose of this
Indenture; but no such waiver will extend to any subsequent or other default or
impair any right consequent thereon.

Section 7.17 Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by his acceptance thereof will be deemed to have agreed,
that any court may in its discretion require, in any suit for the enforcement of
any right or remedy under this Indenture, or in any suit against the Indenture
Trustee for any action taken or omitted by it as Indenture Trustee, the filing
by any party litigant in such suit of an undertaking to pay the costs of such
suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
such suit, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; but the

 

40



--------------------------------------------------------------------------------

provisions of this Section will not apply to any suit instituted by the
Indenture Trustee, to any suit instituted by any Noteholder, or group of
Noteholders, holding in the aggregate more than 25% in Outstanding Principal
Amount of the Outstanding Notes of any Series or Class to which the suit
relates, or to any suit instituted by any Noteholders for the enforcement of the
payment of the principal of or interest on any Note on or after the applicable
Legal Final Maturity Date expressed in such Note or the applicable Indenture
Supplement.

Section 7.18 Waiver of Stay or Extension Laws. The Issuing Entity covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuing Entity (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not
hinder, delay or impede the execution of any power herein granted to the
Indenture Trustee, but will suffer and permit the execution of every such power
as though no such law had been enacted.

Section 7.19 Sale of Trust Estate.

(a) The method, manner, time, place and terms of any sale of Dealer Notes (or
interest therein) pursuant to Section 7.07(b) must be commercially reasonable.
The Indenture Trustee may from time to time postpone any sale by public
announcement made at the time and place of such sale.

(b) The Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuing Entity in connection with any sale of Dealer
Notes pursuant to Section 7.07(b)(iii) and (iv). No purchaser or transferee at
any such sale is required to ascertain the Indenture Trustee’s authority,
inquire into the satisfaction of any conditions precedent or see to the
application of any monies. Any funds collected shall be applied first in
accordance with Section 7.07(c) and second in accordance with the applicable
Indenture Supplement.

Section 7.20 Performance and Enforcement of Certain Obligations.

(a) Promptly following a request from the Indenture Trustee to do so and at the
Administrator’s expense, the Issuing Entity agrees to take all such lawful
action as the Indenture Trustee may request to compel or secure the performance
and observance by the Depositor and the Servicer of their respective obligations
to the Issuing Entity under or in connection with the Pooling and Servicing
Agreement in accordance with the terms thereof, and to exercise any and all
rights, remedies, powers and privileges lawfully available to the Issuing Entity
under or in connection with the Pooling and Servicing Agreement to the extent
and in the manner directed by the Indenture Trustee, including the transmission
of notices of default on the part of the Depositor or the Servicer thereunder
and the institution of legal or administrative actions or proceedings to compel
or secure performance by the Depositor or the Servicer of each of their
obligations under the Pooling and Servicing Agreement.

 

41



--------------------------------------------------------------------------------

(b) If an Event of Default has occurred and is continuing, the Indenture Trustee
may, and, at the direction (which direction shall be in writing or by telephone
(confirmed in writing promptly thereafter)) of the Holders of a majority of the
Outstanding Principal Amount of the Controlling Class of each such Series shall,
exercise all rights, remedies, powers, privileges and claims of the Issuing
Entity against the Depositor or the Servicer under or in connection with the
Pooling and Servicing Agreement, including the right or power to take any action
to compel or secure performance or observance by the Depositor or the Servicer
of each of their obligations to the Issuing Entity thereunder and to give any
consent, request, notice, direction, approval, extension or waiver under the
Pooling and Servicing Agreement, and any right of the Issuing Entity to take
such action shall be suspended.

(c) Promptly following a request from the Indenture Trustee to do so and at the
Administrator’s expense, the Issuing Entity agrees to take all such lawful
action as the Indenture Trustee may request to compel or secure the performance
and observance by NFC of its obligations to the Depositor under or in connection
with the Purchase Agreement in accordance with the terms thereof, and to
exercise any and all rights, remedies, powers and privileges lawfully available
to the Issuing Entity under or in connection with the Purchase Agreement to the
extent and in the manner directed by the Indenture Trustee, including the
transmission of notices of default on the part of the Depositor thereunder and
the institution of legal or administrative actions or proceedings to compel or
secure performance by NFC of its obligations under the Purchase Agreement.

(d) If an Event of Default has occurred and is continuing, the Indenture Trustee
may, and, at the direction (which direction shall be in writing or by telephone
(confirmed in writing promptly thereafter)) of the Holders of a majority of the
Outstanding Principal Amount of the Controlling Class of each such Series of
Notes shall, exercise all rights, remedies, powers, privileges and claims of the
Depositor against NFC under or in connection with the Purchase Agreement,
including the right or power to take any action to compel or secure performance
or observance by NFC of its obligations to the Depositor thereunder and to give
any consent, request, notice, direction, approval, extension or waiver under the
Purchase Agreement, and any right of the Depositor to take such action shall be
suspended.

ARTICLE VIII

THE INDENTURE TRUSTEE

Section 8.01 Certain Duties and Responsibilities.

(a) The Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture with respect to the Notes of any
Series or Classes, and no implied covenants or obligations will be read into
this Indenture against the Indenture Trustee.

(b) In the absence of bad faith or negligence on its part, the Indenture Trustee
may, with respect to Notes of any Series or Class, conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon certificates or opinions furnished to the Indenture Trustee and conforming
to the requirements of this Indenture; but in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Indenture Trustee, the Indenture Trustee will be under a duty
to examine the same to determine whether or not they conform to the requirements
of this Indenture but need not confirm or investigate the accuracy of any
mathematical calculations or other facts stated therein.

 

42



--------------------------------------------------------------------------------

(c) In case an Event of Default with respect to any Series or Class of Notes has
occurred and is continuing, the Indenture Trustee will exercise with respect to
the Notes of such Series or Class such of the rights and powers vested in it by
this Indenture, and use the same degree of care and skill in their exercise, as
a prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

(d) No provision of this Indenture will be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i) this subsection (d) will not be construed to limit the effect of subsection
(a) of this Section;

(ii) the Indenture Trustee will not be liable for any error of judgment made in
good faith by an Indenture Trustee Authorized Officer, unless it will be proved
that the Indenture Trustee was negligent in ascertaining the pertinent facts;

(iii) the Indenture Trustee will not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of a majority of the Outstanding Principal Amount of the Controlling
Class of the applicable Series relating to the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred upon the Indenture Trustee, under this
Indenture with respect to the Notes of such Series or Class; and

(iv) no provision of this Indenture will require the Indenture Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it will have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to the Indenture Trustee
against such risk or liability is not reasonably assured to it.

(e) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee will be subject to the provisions of this
Section.

Section 8.02 Notice of Defaults. Within thirty (30) days after the occurrence of
an Event of Default hereunder with respect to Notes of any Series or Class:

(a) the Indenture Trustee will transmit by mail to all Registered Noteholders of
such Series or Class, as their names and addresses appear in the Note Register,
notice of such Event of Default hereunder known to the Indenture Trustee, and

 

43



--------------------------------------------------------------------------------

(b) the Indenture Trustee will give prompt written notification thereof to the
Issuing Entity (who shall promptly forward such notice to the Rating Agencies);

Section 8.03 Certain Rights of Indenture Trustee. Except as otherwise provided
in Section 8.01:

(a) the Indenture Trustee may conclusively rely and will be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document (whether in its original or facsimile form)
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

(b) before the Indenture Trustee acts or refrains from acting, it may require an
Officer’s Certificate from the Issuing Entity;

(c) whenever in the administration of this Indenture the Indenture Trustee will
deem it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate;

(d) the Indenture Trustee may consult with counsel of its own selection and the
advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

(e) the Indenture Trustee will be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;

(f) the Indenture Trustee will not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Indenture Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit, and, if the Indenture Trustee will determine to make such further inquiry
or investigation, it will be entitled to examine the books, records and premises
of the Issuing Entity, personally or by agent or attorney, and the Issuing
Entity shall cause the Servicer to pay the costs incurred by the Indenture
Trustee in connection therewith, and the Indenture Trustee shall incur no
liability or additional liability of any kind by reason of such inquiry or
investigation;

(g) the Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Indenture Trustee will not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder;

 

44



--------------------------------------------------------------------------------

(h) the Indenture Trustee will not be responsible for filing any financing
statements or continuation statements in connection with the Notes, but will
cooperate with the Issuing Entity in connection with the filing of such
financing statements or continuation statements;

(i) the Indenture Trustee shall not be deemed to have notice of any Event of
Default unless an Indenture Trustee Authorized Officer has actual knowledge
thereof or unless written notice of any event which is in fact such an Event of
Default is received by the Indenture Trustee at its Corporate Trust Office, and
such notice references the Notes and this Indenture;

(j) The rights, privileges, protections, immunities and benefits given to the
Indenture Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Indenture Trustee in each of
its capacities hereunder, and each agent, custodian and other Person employed to
act hereunder;

(k) the Indenture Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture; and

(l) in no event shall the Indenture Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Indenture Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action.

Section 8.04 Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, except the certificates of authentication,
will be taken as the statements of the Issuing Entity, and the Indenture Trustee
assumes no responsibility for their correctness. The Indenture Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Indenture Trustee will not be accountable for the use or application
by the Issuing Entity of Notes or the proceeds thereof.

Section 8.05 May Hold Notes. The Indenture Trustee, any Paying Agent, the Note
Registrar or any other agent of the Issuing Entity, in its individual or any
other capacity, may become the owner or pledgee of Notes and, subject to
Sections 8.08 and 8.13, may otherwise deal with the Issuing Entity with the same
rights it would have if it were not Indenture Trustee, Paying Agent, Note
Registrar or such other agent.

Section 8.06 Money Held in Trust. Money held in trust by the Indenture Trustee
need not be segregated from other funds except to the extent required by law or
the terms of this Indenture or the other Issuing Entity Documents. The Indenture
Trustee will be under no liability for interest on any money received by it
hereunder except as otherwise agreed with the Issuing Entity.

 

45



--------------------------------------------------------------------------------

Section 8.07 Compensation and Reimbursement, Limit on Compensation,
Reimbursement and Indemnity.

(a) The Issuing Entity shall cause the Servicer pursuant to the Pooling and
Servicing Agreement:

(i) to pay to the Indenture Trustee from time to time reasonable compensation
for all services rendered by it hereunder (which compensation will not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust);

(ii) except as otherwise expressly provided herein, to reimburse the Indenture
Trustee upon its request for all reasonable out of pocket expenses,
disbursements and advances incurred or made by the Indenture Trustee in
accordance with any provision of this Indenture (including the reasonable
compensation and the reasonable expenses and disbursements of its agents and
counsel), except any such expense, disbursement or advance that is caused by its
negligence, willful misconduct or bad faith; and

(iii) (A) to indemnify the Indenture Trustee for, and to hold it harmless
against, any and all loss, liability, claim, damage or expense incurred without
negligence, willful misconduct or bad faith on its part, arising out of or in
connection with the acceptance or administration of this trust, including the
costs and expenses of defending itself against any claim or liability (whether
asserted by the Issuing Entity, the Servicer, any Holder or any other Person) in
connection with the exercise or performance of any of its powers or duties
hereunder. The Indenture Trustee will have no recourse to any asset of the
Issuing Entity other than funds available pursuant to Section 7.06 or to any
Person other than the Servicer or the Issuing Entity and (B) on and after the
Effective Date, the Issuing Entity shall cause the Servicer to indemnify the
Indenture Trustee in accordance with Section 7.04 of the Pooling and Servicing
Agreement.

(b) This Section will survive the termination of this Indenture and the
resignation or replacement of the Indenture Trustee under Section 8.10. When the
Indenture Trustee incurs expenses or renders services in connection with an
Event of Default, the expenses (including the reasonable charges and expenses of
its counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable Federal or state bankruptcy,
insolvency or other similar law.

Section 8.08 Disqualification; Conflicting Interests. If the Indenture Trustee
has or will acquire a conflicting interest within the meaning of the Trust
Indenture Act, the Indenture Trustee will, if so required by the Trust Indenture
Act, either eliminate such interest or resign, to the extent and in the manner
provided by, and subject to the provisions of, the Trust Indenture Act and this
Indenture. Nothing herein will prevent the Indenture Trustee from filing with
the Commission the application referred to in the second to last paragraph of
Section 310(b) of the Trust Indenture Act.

Section 8.09 Corporate Indenture Trustee Required; Eligibility. The Indenture
Trustee shall at all times satisfy the requirements of Section 310(a) of the
Trust Indenture Act. There will at all times be an Indenture Trustee hereunder
with respect to each Series or Class of Notes, which will be a corporation
organized and doing business under the laws of the United States of America or
of any State, authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least $50,000,000, subject to
supervision or examination by

 

46



--------------------------------------------------------------------------------

federal or state authority, and having a long term unsecured debt rating of at
least BBB- by Standard & Poor’s and Baa3 by Moody’s. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such corporation
will be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. The Issuing Entity may not, nor may any
Person directly or indirectly controlling, controlled by, or under common
control with the Issuing Entity, serve as Indenture Trustee. If at any time the
Indenture Trustee with respect to any Series or Class of Notes will cease to be
eligible in accordance with the provisions of this Section, it will resign
immediately in the manner and with the effect hereinafter specified in this
Article.

Section 8.10 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Indenture Trustee and no appointment of a
successor Indenture Trustee pursuant to this Article will become effective until
the acceptance of appointment by the successor Indenture Trustee under
Section 8.11.

(b) The Indenture Trustee may resign with respect to any Series or Class of
Notes at any time by giving written notice thereof to the Issuing Entity. If an
instrument of acceptance by a successor Indenture Trustee shall not have been
delivered to the Indenture Trustee within thirty (30) days after the giving of
such notice of resignation, the resigning Indenture Trustee may petition any
court of competent jurisdiction for the appointment of a successor Indenture
Trustee. The expenses of such petition shall be paid by the Servicer in
accordance with Section 8.07.

(c) The Indenture Trustee may be removed at any time by a Noteholder Act of the
Majority Holders, delivered to the Indenture Trustee and to the Issuing Entity.
If an instrument of acceptance by a successor Indenture Trustee shall not have
been delivered to the Indenture Trustee within thirty (30) days after the giving
of such notice of resignation, such Majority Holders may petition any court of
competent jurisdiction for the appointment of a successor Indenture Trustee. The
expenses of such petition shall be paid by the Servicer in accordance with
Section 8.07.

(d) If at any time:

(i) the Indenture Trustee fails to comply with Section 310(b) of the Trust
Indenture Act with respect to any Series or Class of Notes after written request
therefor by the Issuing Entity or by any Noteholder who has been a bona fide
Holder of a Note of that Series or Class for at least 60 days, or

(ii) the Indenture Trustee ceases to be eligible under Section 8.09 with respect
to any Series or Class of Notes and fails to resign after written request
therefor by the Issuing Entity or by any such Noteholder, or

(iii) the Indenture Trustee otherwise becomes legally incapable of acting with
respect to any Series or Class of Notes, or

 

47



--------------------------------------------------------------------------------

(iv) the Indenture Trustee is adjudged bankrupt or insolvent or a receiver of
the Indenture Trustee or of its property is appointed or any public officer
takes charge or control of the Indenture Trustee or of its property or affairs
for the purpose of rehabilitation, conservation or liquidation, then, in any
such case,

(A) the Issuing Entity may remove the Indenture Trustee, with respect to the
Series or Class, or in the case of clause (iv), with respect to all Series or
Classes, or (B) subject to Section 7.10, any Noteholder who has been a bona fide
Holder of a Note of such Series or Class for at least six (6) months may, on
behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Indenture Trustee with respect to
such Series or Class and the appointment of a successor Indenture Trustee with
respect to the Series or Class, or, in the case of clause (iv), with respect to
all Series and Classes.

(e) If the Indenture Trustee resigns, is removed or otherwise becomes legally
incapable of acting with respect to any Series or Class of Notes, or if a
vacancy shall occur in the office of the Indenture Trustee with respect to any
Series or Class of Notes for any cause, the Issuing Entity will promptly appoint
a successor Indenture Trustee for that Series or Class of Notes. If a successor
Indenture Trustee with respect to such Series or Class does not take office
within 60 days after the retiring Indenture Trustee resigns or is removed, the
retiring Indenture Trustee, Issuing Entity or majority of the Holders of such
Series or Class may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee with respect to such Series or
Class. The expenses of such petition shall be paid by the Servicer in accordance
with Section 8.07.

(f) The Issuing Entity will give written notice of each resignation and each
removal of the Indenture Trustee with respect to any Series or Class and each
appointment of a successor Indenture Trustee with respect to any Series or Class
to each Noteholder as provided in Section 1.05 and to each Rating Agency. Each
notice will include the name of the successor Indenture Trustee and the address
of its principal Corporate Trust Office.

Section 8.11 Acceptance of Appointment by Successor. Every successor Indenture
Trustee appointed hereunder will execute, acknowledge and deliver to the Issuing
Entity and to the predecessor Indenture Trustee an instrument accepting such
appointment, with a copy to the Rating Agencies, and thereupon the resignation
or removal of the predecessor Indenture Trustee will become effective with
respect to any Series or Class as to which it is resigning or being removed as
Indenture Trustee, and such successor Indenture Trustee, without any further
act, deed or conveyance, will become vested with all the rights, powers, trusts
and duties of the predecessor Indenture Trustee with respect to any such Series
or Class; but, on request of the Issuing Entity or the successor Indenture
Trustee, such predecessor Indenture Trustee will, upon payment of its reasonable
charges hereunder, if any, execute and deliver an instrument transferring to
such successor Indenture Trustee all the rights, powers and trusts of the
predecessor Indenture Trustee, and will duly assign, transfer and deliver to
such successor Indenture Trustee all property and money held by such predecessor
Indenture Trustee hereunder with respect to all or any such Series or Class.
Upon request of any such successor Indenture Trustee, the Issuing Entity will
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Indenture Trustee all such rights, powers and
trusts.

 

48



--------------------------------------------------------------------------------

In case of the appointment hereunder of a successor Indenture Trustee with
respect to the Notes of one or more (but not all) Series or Classes, the Issuing
Entity, the predecessor Indenture Trustee and each successor Indenture Trustee
with respect to the Notes of any applicable Series or Class will execute and
deliver an Indenture Supplement which will contain such provisions as shall be
deemed necessary or desirable to confirm that all the rights, powers, trusts and
duties of the predecessor Indenture Trustee with respect to the Notes of any
Series or Class as to which the predecessor Indenture Trustee is not being
succeeded will continue to be vested in the predecessor Indenture Trustee, and
will add to or change any of the provisions of this Indenture as shall be
necessary to provide for or facilitate the administration of the trusts
hereunder by more than one Indenture Trustee, it being understood that nothing
herein or in such Indenture Supplement will constitute such Indenture Trustees
co-trustees of the same trust and that each such Indenture Trustee will be
Indenture Trustee of a trust or trusts hereunder separate and apart from any
trust or trusts hereunder administered by any other such Indenture Trustee. No
successor Indenture Trustee with respect to any Series or Class of Notes will
accept its appointment unless at the time of such acceptance such successor
Indenture Trustee will be qualified and eligible with respect to that Series or
Class under this Article.

Section 8.12 Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, will be the successor of the Indenture
Trustee hereunder, provided such corporation shall be otherwise qualified and
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. The Issuing Entity will
give prompt written notice of such merger, conversion, consolidation or
succession to the Rating Agencies. In case any Notes shall have been
authenticated, but not delivered, by the Indenture Trustee then in office, any
successor by merger, conversion or consolidation to such authenticating
Indenture Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Indenture Trustee had
itself authenticated such Notes.

Section 8.13 Preferential Collection of Claims Against Issuing Entity. If and
when the Indenture Trustee shall be or become a creditor of the Issuing Entity
(or any other obligor upon the Notes), the Indenture Trustee will be subject to
the provisions of Section 311 of the Trust Indenture Act. An Indenture Trustee
who has resigned or been removed will be subject to Section 311(a) of the Trust
Indenture Act to the extent provided therein.

Section 8.14 Appointment of Authenticating Agent. At any time when any of the
Notes remain Outstanding, the Indenture Trustee, with the approval of the
Issuing Entity and prior written notice to the Administrator and the Servicer,
may appoint an Authenticating Agent or Agents with respect to one or more Series
or Classes of Notes which will be authorized to act on behalf of the Indenture
Trustee to authenticate Notes of such Series or Classes in connection with the
issuance, deliveries, exchange, registration of transfer or partial redemption
thereof or pursuant to Section 3.06, and Notes so authenticated will be entitled
to the benefits of this Indenture and will be valid and obligatory for all
purposes as if authenticated by the Indenture Trustee hereunder. Wherever
reference is made in this Indenture to the authentication and delivery of Notes
by the Indenture Trustee or the Indenture Trustee’s certificate of

 

49



--------------------------------------------------------------------------------

authentication, such reference will be deemed to include authentication and
delivery on behalf of the Indenture Trustee by an Authenticating Agent,
including any certificate of authentication executed on behalf of the Indenture
Trustee by an Authenticating Agent. Each Authenticating Agent will be acceptable
to the Issuing Entity and will at all times be a corporation organized and doing
business under the laws of the United States of America, any State thereof or
the District of Columbia, authorized under such laws to act as an Authenticating
Agent, having a combined capital and surplus of not less than $50,000,000 and,
if other than the Issuing Entity itself, subject to supervision or examination
by a federal or state authority. If such Authenticating Agent publishes reports
of condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent will be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time an Authenticating Agent will cease to be
eligible in accordance with the provisions of this Section, such Authenticating
Agent will resign immediately in the manner and with the effect specified in
this Section. The initial Authenticating Agent for the Notes of all Series and
Classes will be the Indenture Trustee. Any corporation into which an
Authenticating Agent may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which such Authenticating Agent will be a party, or any
corporation succeeding to the corporate agency or corporate trust business of an
Authenticating Agent, will continue to be an Authenticating Agent, provided such
corporation will be otherwise eligible under this Section, without the execution
or filing of any paper or any further act on the part of the Indenture Trustee
or the Authenticating Agent. An Authenticating Agent may resign at any time by
giving written notice thereof to the Indenture Trustee and to the Issuing
Entity. The Indenture Trustee may at any time terminate the agency of an
Authenticating Agent by giving written notice thereof to such Authenticating
Agent and to the Issuing Entity. Upon receiving such a notice of resignation or
upon such a termination, or in case at any time such Authenticating Agent will
cease to be eligible in accordance with the provisions of this Section, the
Indenture Trustee, with the approval of the Issuing Entity, may appoint a
successor Authenticating Agent which will be acceptable to the Issuing Entity
and will give notice to each Noteholder as provided in Section 10.09. Any
successor Authenticating Agent upon acceptance of its appointment hereunder will
become vested with all the rights, powers and duties of its predecessor
hereunder, with like effect as if originally named as an Authenticating Agent.
No successor Authenticating Agent will be appointed unless eligible under the
provisions of this Section. The Issuing Entity shall cause the Servicer to pay
to each Authenticating Agent reasonable compensation for its services under this
Section. If an appointment with respect to one or more Series or Classes is made
pursuant to this Section, the Notes of such Series or Classes may have endorsed
thereon, in addition to the Indenture Trustee’s certificate of authentication,
an alternate certificate of authentication in the following form:

This is one of the Notes of the Series or Classes designated therein referred to
in the within-mentioned Indenture.

 

THE BANK OF NEW YORK MELLON, as Indenture Trustee By:     As Authenticating
Agent By:     Indenture Trustee Authorized Officer

 

50



--------------------------------------------------------------------------------

Section 8.15 Tax Returns. In the event the Issuing Entity shall be required to
file tax returns, the Administrator pursuant to the Administration Agreement
shall prepare or shall cause to be prepared such tax returns and shall provide
such tax returns to the Owner Trustee or the Trust Beneficiary for signature at
least five (5) days before such tax returns are due to be filed. The Issuing
Entity, in accordance with the terms of each Indenture Supplement, shall also
prepare or shall cause to be prepared all tax information required by law to be
distributed to Noteholders and shall deliver such information to the Indenture
Trustee at least five (5) days prior to the date it is required by law to be
distributed to Noteholders. The Indenture Trustee, upon written request, will
furnish the Servicer with all such information known to the Indenture Trustee as
may be reasonably requested and required in connection with the preparation of
all tax returns of the Issuing Entity, and shall, upon request, execute such
returns. In no event shall the Indenture Trustee or the Owner Trustee be
personally liable for any liabilities, costs or expenses of the Issuing Entity
or any Noteholder arising under any tax law, including without limitation,
federal, state or local income or excise taxes or any other tax imposed on or
measured by income (or any interest or penalty with respect thereto arising from
a failure to comply therewith).

Section 8.16 Representations and Covenants of the Indenture Trustee. The
Indenture Trustee represents, warrants and covenants that:

(i) The Indenture Trustee is a New York banking corporation duly organized and
validly existing under the laws of the State of New York;

(ii) The Indenture Trustee has full power and authority to deliver and perform
this Indenture and has taken all necessary action to authorize the execution,
delivery and performance by it of this Indenture and the other Issuing Entity
Documents to which it is a party; and

(iii) Each of this Indenture and other Issuing Entity Documents to which it is a
party has been duly executed and delivered by the Indenture Trustee and
constitutes its legal, valid and binding obligation in accordance with its
terms.

Section 8.17 Custody of the 2011 Collateral Certificate. The 2011 Collateral
Certificate shall be registered in the name of the Indenture Trustee and shall
be delivered to and held by the Indenture Trustee in the State of New York
separate and apart from all other property held by the Indenture Trustee. The
Indenture Trustee shall hold such of the Collateral as constitutes an Eligible
Investment in accordance with Section 4.03(c). All other Collateral that
constitutes investment property shall be held by the Indenture Trustee through a
securities intermediary, which securities intermediary shall agree with the
Indenture Trustee that (A) such investment property at all times shall be
credited to a securities account of the Indenture Trustee, (B) all property
credited to such securities account shall be treated as a financial asset,
(C) such securities intermediary shall treat the Indenture Trustee as entitled
to exercise the rights that comprise each financial asset credited to such
securities account, (D) such securities intermediary shall comply with
entitlement orders originated by the Indenture Trustee without

 

51



--------------------------------------------------------------------------------

the further consent of any other person or entity, (E) such securities
intermediary shall not agree with any person or entity other than the Indenture
Trustee to comply with entitlement orders originated by any person or entity
other than the Indenture Trustee, (F) such securities account and all property
credited thereto shall not be subject to any lien, security interest, right of
set-off, or encumbrance in favor of such securities intermediary or anyone
claiming through such securities intermediary (other than the Indenture
Trustee), and (G) such agreement between such securities intermediary and the
Indenture Trustee shall be governed by the laws of the State of New York.
Notwithstanding any other provision of this Indenture, the Indenture Trustee
shall not hold any Collateral through an agent except as expressly permitted by
this Section 8.17 and Section 4.03(c). Each term used in this Section 8.17 and
defined in the New York UCC shall have the meaning set forth in the New York
UCC.

Section 8.18 Appointment of Co-Indenture Trustee or Separate Indenture Trustee.

(a) Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirement of any jurisdiction in which any part
of the Collateral may at the time be located, the Indenture Trustee shall have
the power and may execute and deliver all instruments to appoint one or more
Persons to act as a co-trustee or co-trustees, or separate trustee or separate
trustees, of all or any part of the Collateral, and to vest in such Person or
Persons, in such capacity and for the benefit of the Noteholders and (only to
the extent expressly provided herein) the Certificateholders, such title to the
Collateral, or any part thereof, and, subject to the other provisions of this
Section 8.18, such powers, duties, obligations, rights and trusts as the
Indenture Trustee may consider necessary or desirable. No co-trustee or separate
trustee hereunder shall be required to meet the terms of eligibility as a
successor trustee under Section 8.09 and no notice to Noteholders of the
appointment of any co-trustee or separate trustee shall be required under
Section 8.10.

(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Indenture Trustee shall be conferred or imposed upon and exercised or performed
by the Indenture Trustee and such separate trustee or co-trustee jointly (it
being understood that such separate trustee or co-trustee is not authorized to
act separately without the Indenture Trustee joining in such act), except to the
extent that under any law of any jurisdiction in which any particular act or
acts are to be performed the Indenture Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Collateral or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Indenture Trustee;

(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

(iii) the Indenture Trustee may at any time accept the resignation of or remove
any separate trustee or co-trustee.

 

52



--------------------------------------------------------------------------------

(c) Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article VIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Indenture Trustee or
separately, as may be provided therein, subject to all the provisions of this
Indenture, specifically including every provision of this Indenture relating to
the conduct of, affecting the liability of, or affording protection to, the
Indenture Trustee. Every such instrument shall be filed with the Indenture
Trustee.

(d) Any separate trustee or co-trustee may at any time constitute the Indenture
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Indenture on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Indenture Trustee, to the extent permitted by law, without the appointment of a
new or successor trustee.

Section 8.19 Regulation AB; Regulatory Reporting Obligations.

(a) The Indenture Trustee agrees to cooperate in good faith with the Depositor
and shall deliver (and, to the extent required by applicable law, rule or
regulation, cause each of its subcontractors, if any, to deliver) to the
Depositor any information reasonably requested by the Depositor regarding the
Indenture Trustee which is required in order to enable the Depositor to comply,
in each case to the extent applicable to the Depositor, with Regulation AB or
any Securities Act or Exchange Act disclosure or reporting obligations or other
similar regulatory law, rule or regulation applicable to the Depositor as it
relates to the Indenture Trustee or to the Indenture Trustee’s obligations under
this Indenture. The obligations of the Indenture Trustee to provide such
information with respect to the period of time during which it served as
Indenture Trustee shall survive the removal or termination of the Indenture
Trustee hereunder.

(b) The Indenture Trustee shall provide prompt notice to NFC and the Depositor
of all demands communicated and received by the Indenture Trustee for the
repurchase or replacement of any Dealer Note for breach of the representations
and warranties concerning such Dealer Note. The Indenture Trustee shall, upon
receipt of a written request of either NFC or the Depositor, provide
notification to NFC and the Depositor with respect to any actions taken by the
Indenture Trustee or determinations made by the Indenture Trustee, in each case,
with respect to any such demand communicated to the Indenture Trustee in respect
of any Dealer Note, such notifications to be provided by the Indenture Trustee
as soon as practicable and in any event within 5 Business Days of receipt of
such request or such other time frame as may be mutually agreed to by the
Indenture Trustee and NFC or the Depositor, as applicable. The Indenture Trustee
and the Issuing Entity acknowledge and agree that the purpose of this
Section 8.19 is to facilitate compliance by NFC and the Depositor with Rule
15Ga-1 under the Exchange Act, as amended, and Items 1104(e) and 1121(c) of
Regulation AB to the extent applicable (the “Repurchase Rules and Regulations”).
The Indenture Trustee acknowledges that interpretations of the requirements of
the Repurchase Rules and Regulations may change over

 

53



--------------------------------------------------------------------------------

time, whether due to interpretive guidance provided by the Commission or its
staff, consensus among participants in the asset-backed securities markets,
advice of counsel, or otherwise, and agrees to comply with reasonable requests
made by NFC and the Depositor in good faith for delivery of information in its
possession under these provisions on the basis of evolving interpretations of
the Repurchase Rules and Regulations. The Indenture Trustee shall cooperate
fully with NFC and the Depositor to deliver any and all records and any other
information in its possession necessary in the good faith determination of NFC
and the Depositor to permit them to comply with the provisions of Repurchase
Rules and Regulations. In no event shall the Indenture Trustee have any
responsibility or liability in connection with any filing required to be made by
a securitizer under the Exchange Act or Regulation AB.

ARTICLE IX

NOTEHOLDERS’ MEETINGS, LISTS, REPORTS BY INDENTURE TRUSTEE,

ISSUING ENTITY AND TRUST BENEFICIARY

Section 9.01 Issuing Entity To Furnish Indenture Trustee Names and Addresses of
Noteholders. The Issuing Entity will furnish or cause to be furnished to the
Indenture Trustee:

(a) not more than fifteen (15) days after each Note Record Date, in such form as
the Indenture Trustee may reasonably require, a list of the names, addresses and
taxpayer identification numbers of the Registered Noteholders of such Series or
Classes as of such date, provided, however, that so long as the Indenture
Trustee is the Note Registrar, no such list shall be required to be furnished;
and

(b) at such other times as the Indenture Trustee may request in writing, within
thirty (30) days after the receipt by the Issuing Entity of any such request, a
list of similar form and content as of a date not more than fifteen (15) days
before the time such list is furnished, provided, however, that so long as the
Indenture Trustee is the Note Registrar, no such list shall be required to be
furnished.

Section 9.02 Preservation of Information; Communications to Noteholders.

(a) The Indenture Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Noteholders contained in the most
recent list furnished to the Indenture Trustee as provided in Section 9.01 and
the names, addresses and taxpayer identification numbers of the Noteholders
received by the Indenture Trustee in its capacity as the Note Registrar. The
Indenture Trustee may destroy any list furnished to it as provided in
Section 9.01 upon receipt of a new list so furnished.

(b) The Noteholders may communicate, pursuant to Section 312(b) of the Trust
Indenture Act, with other Noteholders with respect to their rights under this
Indenture or under the Notes.

(c) The Issuing Entity, the Indenture Trustee and the Note Registrar shall have
the protection of Section 312(c) of the Trust Indenture Act.

 

54



--------------------------------------------------------------------------------

Section 9.03 Reports by Indenture Trustee. If required by Section 313(a) of the
Trust Indenture Act, within sixty (60) days after each February 1 beginning with
February 1, 2012, the Indenture Trustee shall mail to each Noteholder as
required by Section 313(c) of the Trust Indenture Act a brief report dated as of
such date that complies with Section 313(a) of the Trust Indenture Act. The
Indenture Trustee shall also comply with Section 313(b) of the Trust Indenture
Act. A copy of each report at the time of its mailing to the Noteholders shall
be filed by the Indenture Trustee with the Commission and each stock exchange,
if any, on which the Notes are listed. The Issuing Entity shall notify the
Indenture Trustee if and when the Notes are listed on a stock exchange.

Section 9.04 Meetings of Noteholders; Amendments and Waivers.

(a) Except for any consent that must be given by the Holders of each Outstanding
Note affected or any action to be taken by the Issuing Entity as holder of the
2011 Collateral Certificate, any resolution presented at any meeting at which a
quorum is present may be adopted by the affirmative vote of the majority of the
Holders of that Series or Class, as the case may be. For any vote, request,
demand, authorization, direction, notice, consent, waiver or other action
provided by the Series Supplement to be given or taken by the holder of the 2011
Collateral Certificate, any resolution presented at any meeting at which the
Majority Holders of all Outstanding Notes is present may be adopted by the
affirmative vote of the Majority Holders of all Outstanding Notes. However, any
resolution with respect to any consent, waiver, request, demand, notice,
authorization, direction or other action which may be given by the Holders of
not less than a specified percentage in aggregate Outstanding Principal Amount
of Outstanding Notes of a Series or Class or all Notes may be adopted at any
meeting at which a quorum is present only by the affirmative vote of the Holders
of not less than the specified percentage in aggregate Outstanding Principal
Amount of the Outstanding Notes of that Series or Class or all Outstanding
Notes, as the case may be. Any resolution passed or decision taken at any
meeting of Noteholders duly held in accordance with this Indenture will be
binding on all Noteholders of the affected Series or Class.

(b) The quorum at any meeting will be persons holding or representing the
majority of the Holders of a Series or Class or all Notes, as the case may be;
provided, however, that if any action is to be taken at that meeting concerning
a consent, waiver, request, demand, notice, authorization, direction or other
action that may be given by the Holders of not less than a specified percentage
in aggregate Outstanding Principal Amount of the Outstanding Notes of a Series
or Class or all Notes, as applicable, the persons holding or representing such
specified percentage in aggregate Outstanding Principal Amount of the
Outstanding Notes of such Series or Class or all Notes will constitute a quorum.

(c) The ownership of Registered Notes will be proved by the Note Register.

(d) The Issuing Entity may make reasonable rules for other matters relating to
action by or a meeting of Noteholders not otherwise covered by this Section.

 

55



--------------------------------------------------------------------------------

Section 9.05 Reports by Issuing Entity to the Commission. The Issuing Entity
will:

(a) file with the Indenture Trustee, within fifteen (15) days after the Issuing
Entity is required to file the same with the Commission, copies of the annual
reports and of the information, documents and other reports (or copies of such
portions of any of the foregoing as the Commission may from time to time by
rules and regulations prescribe) which the Issuing Entity may be required to
file with the Commission pursuant to Section 13 or Section 15(d) of the
Securities Exchange Act; or, if the Issuing Entity is not required to file
information, documents or reports pursuant to either of said Sections, then it
will file with the Indenture Trustee and the Commission, in accordance with
rules and regulations prescribed from time to time by the Commission, such of
the supplementary and periodic information, documents and reports which may be
required pursuant to Section 13 of the Securities Exchange Act in respect of a
security listed and registered on a national securities exchange as may be
prescribed from time to time in such rules and regulations;

(b) file with the Indenture Trustee and the Commission, in accordance with rules
and regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Issuing
Entity with the conditions and covenants of this Indenture as may be required
from time to time by such rules and regulations; and

(c) supply to the Indenture Trustee (and the Indenture Trustee shall transmit by
mail to all Noteholders described in Trust Indenture Act § 313(c)) such
summaries of any information, documents and reports required to be filed by the
Issuing Entity pursuant to clauses (a) and (b) of this Section 9.05 as may be
required by rules and regulations prescribed from time to time by the
Commission.

Delivery of such reports, information and documents to the Indenture Trustee
under this Section 9.05 is for informational purposes only and the Indenture
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Issuing Entity’s compliance with any of its covenants
hereunder (as to which the Indenture Trustee is entitled to rely exclusively on
Officers’ Certificates).

Section 9.06 Reports by Indenture Trustee to Issuing Entity. The Indenture
Trustee will report to the Issuing Entity with respect to the amount on deposit
in the Accounts, and the identity of the investments included therein, as the
Issuing Entity may from time to time reasonably request which, absent the
occurrence of an Event of Default hereunder, will not occur more often than
monthly.

Section 9.07 Distributions and Reports to Noteholders. Distributions shall be
made to, and reports shall be provided to, the Noteholders as set forth in the
applicable Indenture Supplement. The identity of the Noteholders with respect to
distributions and reports shall be determined according to the immediately
preceding Note Record Date.

ARTICLE X

INDENTURE SUPPLEMENTS; AMENDMENTS TO THE POOLING AND SERVICING

AGREEMENT AND AMENDMENTS TO THE TRUST AGREEMENT

Section 10.01 Supplemental Indentures Without Consent of Noteholders. Without
the consent of the Holders of any Notes but with prior notice to each Rating
Agency, the Issuing Entity and the Indenture Trustee, at any time and from time
to time, upon delivery of the Tax

 

56



--------------------------------------------------------------------------------

Opinions and upon delivery by the Issuing Entity to the Indenture Trustee of an
Officer’s Certificate to the effect that the Servicer reasonably believes that
such amendment will not have a material adverse effect on the interests of the
Noteholders and is not reasonably expected to have material adverse effect on
the interests of the Noteholders at any time in the future, may amend this
Indenture or any Indenture Supplement or enter into one or more supplemental
Indentures hereto or thereto, in form satisfactory to the Indenture Trustee, for
any of the following purposes:

(a) to add to the covenants of the Issuing Entity, or to surrender any right or
power herein conferred upon the Issuing Entity for the benefit of the Holders of
the Notes of any or all Series or Classes (and if such covenants or the
surrender of such right or power are to be for the benefit of less than all
Series or Classes of Notes, stating that such covenants are expressly being
included or such surrenders are expressly being made solely for the benefit of
one or more specified Series or Classes); or

(b) to cure any ambiguity, to correct or supplement any provision herein which
may be inconsistent with any other provision herein or in any Indenture
Supplement, or to make any other provisions with respect to matters or questions
arising under this Indenture; or

(c) to add to this Indenture such provisions as may be expressly permitted by
the Trust Indenture Act, excluding, however, the provisions referred to in
Section 316(a)(2) of the Trust Indenture Act as in effect at the date as of
which this Indenture was executed or any corresponding provision in any similar
federal statute hereafter enacted; or

(d) to establish any form of Note, as provided in Article II, and to provide for
the issuance of any Series or Class of Notes as provided in Article III and to
set forth the terms thereof, and/or to add to the rights of the Holders of the
Notes of any Series or Class; or

(e) to evidence and provide for the acceptance of appointment by another
corporation as a successor Indenture Trustee hereunder with respect to one or
more Series or Classes of Notes and to add to or change any of the provisions of
this Indenture as will be necessary to provide for or facilitate the
administration of the trusts hereunder by more than one Indenture Trustee,
pursuant to Sections 8.10 and 8.18; or

(f) to add any additional Early Redemption Events or Events of Default in
respect of the Notes of any or all Series or Classes (and if such additional
Events of Default are to be in respect of less than all Series or Classes of
Notes, stating that such Events of Default are expressly being included solely
for the benefit of one or more specified Series or Classes); or

(g) to provide for the transfer of assets in the 1995 Master Trust to the
Issuing Entity after the termination of all series of Investor Certificates
(other than the 2011 Collateral Certificate); or

(h) if the 2011 Collateral Certificate is the only Outstanding Investor
Certificate issued by the 1995 Master Trust, to dissolve the 1995 Master Trust
and terminate the 1995 Pooling and Servicing Agreement, permit the Issuing
Entity to acquire the Dealer Notes directly and amend all documents to reflect
the direct ownership of the Dealer Notes by the Issuing Entity.

 

57



--------------------------------------------------------------------------------

Additionally, notwithstanding any provision of this Article X to the contrary,
this Indenture or any Indenture Supplement may be amended without the consent of
the Indenture Trustee or any of the Noteholders, upon delivery of the Tax
Opinions, for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, this Indenture or any Indenture
Supplement or of modifying in any manner the rights of the Holders of the Notes
under this Indenture or any Indenture Supplement; provided, however, that
(i) the Issuing Entity shall deliver to the Indenture Trustee and the Owner
Trustee an Officer’s Certificate to the effect that the Servicer reasonably
believes that such amendment will not have a material adverse effect on the
interests of the Noteholders and is not reasonably expected to have a material
adverse effect on the interests of the Noteholders at any time in the future and
(ii) the Rating Agency Condition shall have been satisfied with respect to each
outstanding Series of Notes.

Section 10.02 Supplemental Indentures with Consent of Noteholders. With prior
notice to each applicable Rating Agency and the consent of not less than 50% in
Outstanding Principal Amount of each Series of Notes affected by such amendment
of this Indenture or any Indenture Supplement or any supplemental Indenture
hereto or thereto, by a Noteholder Act of said Holders delivered to the Issuing
Entity and the Indenture Trustee, the Issuing Entity and the Indenture Trustee,
upon delivery of the Tax Opinions, may enter into an amendment of this Indenture
or such Indenture Supplement for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or any Indenture Supplement or of modifying in any manner the rights of the
Holders of the Notes of each such Series or Class under this Indenture or any
Indenture Supplement; provided, however, that no such amendment or supplemental
Indenture will, without the consent of the Holder of each Outstanding Note
affected thereby:

(a) change the scheduled Transfer Date of any payment of interest on any Note,
or change an Expected Principal Distribution Date or Legal Final Maturity Date
of any Note;

(b) reduce the Stated Principal Amount of, or the interest rate on any Note, or
change the method of computing the Outstanding Principal Amount or the Nominal
Liquidation Amount in a manner that is adverse to the Holder of any Note;

(c) reduce the amount of a Discount Note payable upon the occurrence of an Early
Redemption Event or other optional or mandatory redemption or upon the
acceleration of its maturity;

(d) impair the right to institute suit for the enforcement of any payment on any
Note;

(e) reduce the percentage in Outstanding Principal Amount of the Outstanding
Notes of any Series or Class, the consent of whose Holders is required for any
such Indenture Supplement, or the consent of whose Holders is required for any
waiver of compliance with the provisions of this Indenture or of defaults
hereunder and their consequences, provided for in this Indenture;

 

58



--------------------------------------------------------------------------------

(f) modify any of the provisions of this Section or Section 7.16, except to
increase any percentage of Holders required to consent to any such amendment or
to provide that other provisions of this Indenture cannot be modified or waived
without the consent of the Holder of each Outstanding Note affected thereby;

(g) permit the creation of any lien or other encumbrance on the Collateral that
secures any Class of Notes that is prior to the lien in favor of the Holders of
the Notes of such Class;

(h) change any Place of Payment where any principal of, or interest on, any Note
is payable, unless otherwise provided in the applicable Indenture Supplement;

(i) change the method of computing the amount of principal of, or interest on,
any Note on any date; or

(j) make any other amendment not permitted by Section 10.01.

An amendment of this Indenture or an Indenture Supplement which changes or
eliminates any covenant or other provision of this Indenture which has expressly
been included solely for the benefit of one or more particular Series or Class
of Notes, or which modifies the rights of the Holders of Notes of such Series or
Class with respect to such covenant or other provision, will be deemed not to
affect the rights under this Indenture of the Holders of Notes of any other
Series or Class.

It will not be necessary for any Noteholder Act of Noteholders under this
Section to approve the particular form of any proposed amendment or supplemental
Indenture, but it will be sufficient if such Noteholder Act will approve the
substance thereof.

Promptly after amendment pursuant to this Section 10.02 is complete, the
Indenture Trustee shall provide written notice to the Noteholders of such
amendment.

Section 10.03 Execution of Indenture Supplements. In executing or accepting the
additional trusts created by any amendment of this Indenture or Indenture
Supplement or any supplemental Indenture hereto or thereto permitted by this
Article or the modifications thereby of the trusts created by this Indenture,
the Indenture Trustee will be provided with, and (subject to Section 8.01) will
be fully protected in relying upon, a Tax Opinion stating that the execution of
such amendment or supplemental Indenture is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied. The
Indenture Trustee may, but will not (except to the extent required in the case
of an amendment or supplemental Indenture entered into under Sections 10.01(d)
or 10.01(f)) be obligated to, enter into any such amendment or supplemental
Indenture which affects the Indenture Trustee’s own rights, duties or immunities
under this Indenture or otherwise.

Section 10.04 Effect of Indenture Supplements. Upon the execution of any
amendment of this Indenture or Indenture Supplement or any supplemental
Indenture under this Article, this Indenture will be modified in accordance
therewith with respect to each Series or Class of Notes affected thereby, or all
Notes, as the case may be, and such amendment or supplemental Indenture will
form a part of this Indenture for all purposes; and every Holder of Notes
theretofore or thereafter authenticated and delivered hereunder will be bound
thereby to the extent provided therein.

 

59



--------------------------------------------------------------------------------

Section 10.05 Conformity with Trust Indenture Act. Every amendment of this
Indenture or Indenture Supplement or any supplemental Indenture executed
pursuant to this Article will conform to the requirements of the Trust Indenture
Act as then in effect.

Section 10.06 Reference in Notes to Indenture Supplements. Notes authenticated
and delivered after the execution of any amendment of this Indenture or
Indenture Supplement or any supplemental Indenture pursuant to this Article may,
and will, if required by the Indenture Trustee, bear a notation in form approved
by the Indenture Trustee as to any matter provided for in such amendment or
supplemental Indenture. If the Issuing Entity will so determine, new Notes so
modified as to conform, in the opinion of the Indenture Trustee and the Issuing
Entity, to any such amendment or supplemental Indenture may be prepared and
executed by the Issuing Entity and authenticated and delivered by the Indenture
Trustee in exchange for Outstanding Notes.

Section 10.07 Amendments to the Pooling and Servicing Agreement. By their
acceptance of a Note, the Noteholders acknowledge that the Pooling and Servicing
Agreement may be amended pursuant to Section 11.01 thereof.

Section 10.08 Amendments to the Trust Agreement. By their acceptance of a Note,
the Noteholders acknowledge that the Trust Agreement may be amended pursuant to
Sections 8.1 and 8.2 thereof.

Section 10.09 Notices. If the Indenture Trustee, as holder of the 2011
Collateral Certificate for the benefit of the Noteholders, receives a request
for a consent to any amendment, modification, waiver or supplement under this
Indenture, the Pooling and Servicing Agreement, the Trust Agreement, the 1995
Pooling and Servicing Agreement or other document contemplated herein, the
Indenture Trustee will forthwith provide notice of such proposed amendment,
modification, waiver or supplement, as provided in this Section 10.09, to each
Noteholder as of such date that is entitled to vote on a consent to such matter
and to the Issuing Entity (who shall promptly forward (or cause the
Administrator to forward on its behalf) such notice to each Rating Agency). The
Indenture Trustee will request from such Noteholders directions as to
(i) whether or not the Indenture Trustee should take or refrain from taking any
action which the holder of the 2011 Collateral Certificate has the option to
direct, (ii) whether or not to give or execute any waivers, consents,
amendments, modifications or supplements as a holder of such 2011 Collateral
Certificate and (iii) the casting of any vote with respect to the 2011
Collateral Certificate or the Noteholders of a Series or Class if a vote has
been called for with respect thereto; provided, that, in directing any action or
casting any vote or giving any consent as the holder of the 2011 Collateral
Certificate, the Indenture Trustee will vote or consent with respect to such
2011 Collateral Certificate the applicable series or class, as the case may be,
in the same proportion as the Notes were actually voted by Holders thereof as
notified by such Noteholders to the Indenture Trustee at least two (2) Business
Days before the Indenture Trustee takes such action or casts such vote or gives
such consent.

 

60



--------------------------------------------------------------------------------

For purposes of any vote or consent under the 1995 Pooling and Servicing
Agreement or any supplement thereto:

(i) that requires the consent or vote of each Investor Certificateholder, each
Noteholder will be treated as an Investor Certificateholder under the 1995
Pooling and Servicing Agreement and any related supplement thereto;

(ii) that requires the consent or vote of any series of Investor Certificates,
each Series of Notes will be treated as a series of Investor Certificates under
the 1995 Pooling and Servicing Agreement and any related supplement thereto; and

(iii) that requires the consent or vote of any class of Investor Certificates,
each Class of Notes will be treated as a class of Investor Certificates under
the 1995 Pooling and Servicing Agreement and any related supplement thereto.

ARTICLE XI

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUING ENTITY

AND THE PAYING AGENT

Section 11.01 Payment of Principal and Interest. With respect to each Series or
Class of Notes, the Issuing Entity will duly and punctually pay the principal of
and interest on such Notes in accordance with their terms, this Indenture and
any applicable Indenture Supplement and will duly comply with all the other
terms, agreements and conditions contained in, or made in this Indenture and any
applicable Indenture Supplement for the benefit of, the Notes of such Series or
Class in all material respects.

Section 11.02 Maintenance of Office or Agency. The Issuing Entity will maintain
an office, agency or Paying Agent in each Place of Payment where Notes may be
presented or surrendered for payment, where Notes may be surrendered for
transfer or exchange and where notices and demands to or upon the Issuing Entity
in respect of the Notes and this Indenture may be served. The Issuing Entity
will give prompt written notice to the Indenture Trustee of the location, and of
any change in the location, of such office or agency. If at any time the Issuing
Entity will fail to maintain such office or agency or will fail to furnish the
Indenture Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Indenture Trustee, and the Issuing Entity hereby appoints the Indenture Trustee
its agent to receive all such presentations, surrenders, notices and demands.

Section 11.03 Money for Note Payments to be Held in Trust. The Paying Agent, on
behalf of the Indenture Trustee, will make distributions to Noteholders from the
Collections Account or other applicable Account pursuant to the provisions of
Article V of this Indenture or any Indenture Supplement and will report the
amounts of such distributions to the Indenture Trustee. Any Paying Agent will
have the revocable power to withdraw funds from the Collections Account or other
applicable Account for the purpose of making the distributions referred to
above. The Indenture Trustee may revoke such power and remove the Paying Agent
if the Indenture Trustee determines in its sole discretion that the Paying Agent
has failed to perform its obligations under this Indenture or any Indenture
Supplement in any material respect. The Paying Agent upon removal will return
all funds in its possession to the Indenture Trustee.

 

61



--------------------------------------------------------------------------------

The Issuing Entity will cause each Paying Agent (other than the Indenture
Trustee) for any Series or Class of Notes to execute and deliver to the
Indenture Trustee an instrument in which such Paying Agent will agree with the
Indenture Trustee (and if the Indenture Trustee acts as Paying Agent, it so
agrees), subject to the provisions of this Section, that such Paying Agent will:

(a) hold all sums held by it for the payment of principal of or interest on
Notes of such Series or Class in trust for the benefit of the Persons entitled
thereto until such sums will be paid to such Persons or otherwise disposed of as
herein provided;

(b) if such Paying Agent is not the Indenture Trustee, give the Indenture
Trustee notice of any default by the Issuing Entity (or any other obligor upon
the Notes of such Series or Class) in the making of any such payment of
principal or interest on the Notes of such Series or Class;

(c) if such Paying Agent is not the Indenture Trustee, at any time during the
continuance of any such default, upon the written request of the Indenture
Trustee, forthwith pay to the Indenture Trustee all sums so held in trust by
such Paying Agent;

(d) immediately resign as a Paying Agent and, if such Paying Agent is not the
Indenture Trustee, forthwith pay to the Indenture Trustee all sums held by it in
trust for the payment of Notes if at any time it ceases to meet the standards
described in this Section required to be met by a Paying Agent at the time of
its appointment; and

(e) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Notes of any applicable withholding taxes
imposed thereon and with respect to any applicable reporting requirements in
connection therewith.

The Issuing Entity may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture with respect to any Series or Class
of Notes or for any other purpose, pay, or by an Officer’s Certificate direct
any Paying Agent to pay, to the Indenture Trustee all sums held in trust by the
Issuing Entity or such Paying Agent in respect of each and every Series or Class
of Notes as to which it seeks to discharge this Indenture or, if for any other
purpose, all sums so held in trust by the Issuing Entity in respect of all
Notes, such sums to be held by the Indenture Trustee upon the same trusts as
those upon which such sums were held by the Issuing Entity or such Paying Agent;
and, upon such payment by any Paying Agent to the Indenture Trustee, such Paying
Agent will be released from all further liability with respect to such money.

Any money deposited with the Indenture Trustee or any Paying Agent, or then held
by the Issuing Entity, in trust for the payment of the principal of or interest
on any Note of any Series or Class and remaining unclaimed for two years after
such principal or interest has become due and payable will be paid to the
Issuing Entity upon request in an Officer’s Certificate, or (if then held by the
Issuing Entity) will be discharged from such trust; and the Holder of such Note
will thereafter, as an unsecured general creditor, look only to the Issuing
Entity for payment thereof, and all liability of the Indenture Trustee or such
Paying Agent with respect to such trust money, and all liability of the Issuing
Entity as trustee thereof, will thereupon cease. The Indenture Trustee or such
Paying Agent, before being required to make any

 

62



--------------------------------------------------------------------------------

such repayment, may at the expense of the Issuing Entity give notice to the
Holders of the Notes as to which the money to be repaid was held in trust, as
provided in Section 10.09, a notice that such funds remain unclaimed and that,
after a date specified in the notice, which will not be less than thirty
(30) days from the date on which the notice was first mailed or published to the
Holders of the Notes as to which the money to be repaid was held in trust, any
unclaimed balance of such funds then remaining will be paid to the Issuing
Entity free of the trust formerly impressed upon it.

The Issuing Entity initially authorizes the Indenture Trustee to act as Paying
Agent for the Notes on its behalf. The Issuing Entity may at any time and from
time to time authorize one or more Persons (including the Indenture Trustee) to
act as Paying Agent in addition to or in place of the Indenture Trustee with
respect to any Series or Class of Notes issued under this Indenture.

Each Paying Agent will at all times be subject to the eligibility criteria
applicable to the Indenture Trustee specified in Sections 8.08 and 8.09.

Section 11.04 Statement as to Compliance. The Issuing Entity will deliver to the
Indenture Trustee and the Rating Agencies, on or before April 15th of each year
or within ten Business Days of the Issuing Entity’s discovery of an event
discussed in this Section 11.04, beginning with April 15, 2012, a written
statement signed by an Issuing Entity Authorized Officer stating that:

(a) in the course of the performance by the signer of his or her duties as
officer of the Issuing Entity he or she would normally obtain knowledge of a
breach of any of the Issuing Entity’s covenants contained in this Agreement; and

(b) whether he or she has obtained knowledge of any such breach of covenant,
and, if so, specifying each such breach of covenant of which the signer has
knowledge and the nature thereof.

Section 11.05 Legal Existence. The Issuing Entity will do or cause to be done
all things necessary to preserve and keep in full force and effect its legal
existence, and will obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Indenture, the Notes, the Collateral and
each other related instrument or agreement.

Section 11.06 Further Instruments and Acts. Upon request of the Indenture
Trustee, the Issuing Entity will execute and deliver such further instruments
and do such further acts as may be reasonably necessary or proper to carry out
more effectively the purpose of this Indenture.

Section 11.07 Compliance with Laws. The Issuing Entity will comply with the
requirements of all applicable laws, the noncompliance with which would,
individually or in the aggregate, materially and adversely affect the ability of
the Issuing Entity to perform its obligations under the Notes or this Indenture.

Section 11.08 Notice of Events of Default. The Issuing Entity agrees to give the
Indenture Trustee and the Rating Agencies prompt written notice of each Event of
Default hereunder and each default on the part of the Servicer or the Depositor
of its respective obligations under the Pooling and Servicing Agreement and any
default of an Enhancement Provider.

 

63



--------------------------------------------------------------------------------

Section 11.09 Certain Negative Covenants. The Issuing Entity will not:

(a) claim any credit on, or make any deduction from the principal or interest
payable in respect of, the Notes (other than amounts withheld in good faith from
such payments under the Code or other applicable tax law) or assert any claim
against any present or former Noteholder by reason of the payment of any taxes
levied or assessed on any part of the Collateral;

(b) sell, transfer, exchange, or otherwise dispose of any part of the Collateral
unless directed to do so by the Indenture Trustee, except as expressly permitted
by this Indenture, any Indenture Supplement, or the Trust Agreement;

(c) permit the validity or effectiveness of this Indenture to be impaired, or
permit the lien in favor of the Indenture Trustee, the Noteholders and any
applicable Enhancement Provider created by this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to the Notes under this
Indenture except as may be expressly permitted hereby;

(d) permit any lien, charge, excise, claim, security interest, mortgage or other
encumbrance (other than the lien in favor of the Indenture Trustee, the
Noteholders and any applicable Enhancement Provider created by this Indenture)
to be created on or extend to or otherwise arise upon or burden the Collateral
or any part thereof or any interest therein or the proceeds thereof; or

(e) permit the lien in favor of the Indenture Trustee, the Noteholders and any
applicable Enhancement Provider created by this Indenture not to constitute a
valid first priority security interest (other than with respect to a tax,
mechanics, or similar lien) in the Collateral; or

(f) voluntarily dissolve or liquidate in whole or in part.

Section 11.10 No Other Business. The Issuing Entity will not engage in any
business other than as permitted under the Trust Agreement.

Section 11.11 No Borrowing. The Issuing Entity will not issue, incur, assume,
guarantee or otherwise become liable, directly or indirectly, for any
indebtedness for borrowed money except for the Notes.

Section 11.12 Rule 144A Information. For so long as any of the Notes of any
Series or Class are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Exchange Act, the Issuing Entity agrees to provide to any
Noteholder of such Series or Class and to any prospective purchaser of Notes
designated by such Noteholder, upon the request of such Noteholder or
prospective purchaser, any information required to be provided to such Holder or
prospective purchaser to satisfy the conditions set forth in Rule 144A(d)(4)
under the Securities Exchange Act.

 

64



--------------------------------------------------------------------------------

Section 11.13 Performance of Obligations.

(a) The Issuing Entity will not take any action and will use its best efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s material covenants or obligations under any instrument
or agreement included in the Collateral or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, the Trust Agreement or such other
instrument or agreement.

(b) The Issuing Entity will punctually perform and observe all of its
obligations and agreements contained in this Indenture, any Indenture
Supplement, the Pooling and Servicing Agreement, the Trust Agreement and in the
instruments and agreements relating to the Collateral, including but not limited
to filing or causing to be filed all UCC financing statements and continuation
statements required to be filed by the terms of this Indenture and the Trust
Agreement in accordance with and within the time periods provided for herein and
therein. The Issuing Entity may contract with other Persons to assist it in
performing its duties under this Indenture, and any performance of such duties
by a Person identified to the Indenture Trustee in an Officer’s Certificate of
the Issuing Entity shall be deemed to be action taken by the Issuing Entity.
Initially, the Issuing Entity has contracted with the Administrator to assist
the Issuing Entity in performing its duties under this Indenture.

(c) Without derogating from the absolute nature of the assignment granted to the
Indenture Trustee under this Indenture or the rights of the Indenture Trustee
hereunder, the Issuing Entity agrees (i) that it will not, without the prior
written consent of the Indenture Trustee and a majority in Outstanding Amount of
the Notes of each affected Series or Class, amend, modify, waive, supplement,
terminate or surrender, or agree to any amendment, modification, supplement,
termination, waiver or surrender of, the terms of any Collateral (except to the
extent otherwise provided in the Issuing Entity Documents). If any such
amendment, modification, waiver, supplement, termination or surrender shall be
so consented to by the Indenture Trustee and such Noteholders, the Issuing
Entity agrees to execute and deliver, in its own name and at its own expense,
such agreements, instruments, consents and other documents as are necessary or
appropriate in the circumstances.

Section 11.14 Issuing Entity May Consolidate, Etc., Only on Certain Terms.

(a) The Issuing Entity shall not consolidate or merge with or into any other
Person, unless:

(i) the Person (if other than the Issuing Entity) formed by or surviving such
consolidation or merger (i) shall be a Person organized and existing under the
laws of the United States of America or any state or the District of Columbia,
(ii) shall not be subject to regulation as an “investment company” under the
Investment Company Act and (iii) shall expressly assume, by an Indenture
Supplement, executed and delivered to the Indenture Trustee, in a form
satisfactory to the Indenture Trustee, the due and punctual payment of the
principal of and interest on all Notes and the performance of every covenant of
this Indenture on the part of the Issuing Entity to be performed or observed;

 

65



--------------------------------------------------------------------------------

(ii) immediately after giving effect to such transaction, no Event of Default or
Early Redemption Event shall have occurred and be continuing;

(iii) the Issuing Entity shall have delivered to the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that (i) such
consolidation or merger and such Indenture Supplement comply with this
Section 11.14, (ii) all conditions precedent in this Section 11.14 relating to
such transaction have been complied with (including any filing required by the
Securities Exchange Act), and (iii) such Indenture Supplement is duly
authorized, executed and delivered and is valid, binding and enforceable against
such person;

(iv) the Rating Agency Condition shall have been satisfied with respect to each
outstanding Series of Notes as a result of such consolidation or merger;

(v) the Issuing Entity shall have received a Tax Opinion (and shall have
delivered copies thereof to the Indenture Trustee);

(vi) any action that is necessary to maintain the lien and security interest
created by this Indenture shall have been taken; and

(vii) such action shall not be contrary to the status of the Issuing Entity as a
qualified special purpose entity under existing accounting literature.

Provided, however, that the preceding subsection (a) shall not apply to the
consolidation or merger of the Issuing Entity and the 1995 Master Trust.

(b) The Issuing Entity shall not convey or transfer any of its properties or
assets, including those included in the Collateral, substantially as an entirety
to any Person, unless:

(i) the Person that acquires by conveyance or transfer the properties and assets
of the Issuing Entity the conveyance or transfer of which is hereby restricted
(the “Acquiring Person”) shall (A) be a United States citizen or a Person
organized and existing under the laws of the United States of America or any
state, or the District of Columbia, (B) expressly assume, by an Indenture
Supplement, executed and delivered to the Indenture Trustee, in form
satisfactory to the Indenture Trustee, the due and punctual payment of the
principal of and interest on all Notes and the performance or observance of
every agreement and covenant of this Indenture on the part of the Issuing Entity
to be performed or observed, all as provided herein, (C) expressly agree by
means of such Indenture Supplement that all right, title and interest so
conveyed or transferred shall be subject and subordinate to the rights of
Holders of the Notes, (D) unless otherwise provided in such Indenture
Supplement, expressly agree to indemnify, defend and

 

66



--------------------------------------------------------------------------------

hold harmless the Issuing Entity against and from any loss, liability or expense
arising under or related to this Indenture and the Notes, (E) expressly agree by
means of such Indenture Supplement that such Person (or if a group of Persons,
then one specified Person) shall make all filings with the Commission (and any
other appropriate Person) required by the Securities Exchange Act in connection
with the Notes and (F) not be an “investment company” as defined in the
Investment Company Act;

(ii) immediately after giving effect to such transaction, no Event of Default or
Early Redemption Event shall have occurred and be continuing;

(iii) the Rating Agency Condition shall have been satisfied with respect to each
outstanding Series of Notes as a result of such conveyance or transfer;

(iv) the Issuing Entity shall have received a Tax Opinion (and shall have
delivered copies thereof to the Indenture Trustee);

(v) any action that is necessary to maintain the lien and security interest
created by this Indenture shall have been taken; and

(vi) the Issuing Entity shall have delivered to the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that such
conveyance or transfer and such Indenture Supplement comply with this
Section 11.14, the Indenture Supplement is duly authorized, executed and
delivered and is valid, binding and enforceable against the Acquiring Person and
that all conditions precedent herein provided for relating to such transaction
have been complied with (including any filing required by the Securities
Exchange Act).

Section 11.15 Successor Substituted. Upon any consolidation or merger, or any
conveyance or transfer of the properties and assets of the Issuing Entity
substantially as an entirety in accordance with Section 11.14 hereof, the Person
formed by or surviving such consolidation or merger (if other than the Issuing
Entity) or the Person to which such conveyance or transfer is made shall succeed
to, and be substituted for, and may exercise every right and power of, the
Issuing Entity under this Indenture with the same effect as if such Person had
been named as the Issuing Entity herein. In the event of any such conveyance or
transfer, the Person named as the Issuing Entity in the first paragraph of this
Indenture or any successor which shall theretofore have become such in the
manner prescribed in this Section 11.15 shall be released from its obligations
under this Indenture as issued immediately upon the effectiveness of such
conveyance or transfer, provided that the Issuing Entity shall not be released
from any obligations or liabilities to the Indenture Trustee or the Noteholders
arising prior to such effectiveness. And such Indenture Supplement is duly
authorized, executed and delivered and is valid, binding and enforceable against
such Acquiring Person.

 

67



--------------------------------------------------------------------------------

Section 11.16 Guarantees, Loans, Advances and Other Liabilities. Except as
contemplated by this Indenture or the Trust Agreement, the Issuing Entity shall
not make any loan or advance or credit to, or guarantee (directly or indirectly
or by an instrument having the effect of assuring another’s payment or
performance on any obligation or capability of so doing or otherwise), endorse
or otherwise become contingently liable, directly or indirectly, in connection
with the obligations, stocks or dividends of, or own, purchase, repurchase or
acquire (or agree contingently to do so) any stock, obligations, assets or
securities of, or any other interest in, or make any capital contribution to,
any other Person.

Section 11.17 Capital Expenditures. The Issuing Entity shall not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(either realty or personalty).

Section 11.18 Restricted Payments. The Issuing Entity shall not, directly or
indirectly, (i) pay any dividend or make any distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, to the Owner Trustee or any owner of a beneficial interest in the
Issuing Entity or otherwise with respect to any ownership or equity interest or
security in or of the Issuing Entity or to the Servicer, (ii) redeem, purchase,
retire or otherwise acquire for value any such ownership or equity interest or
security or (iii) set aside or otherwise segregate any amounts for any such
purpose; provided, however, that the Issuing Entity may make, or cause to be
made, (x) distributions as contemplated by, and to the extent funds are
available for such purpose under, the Issuing Entity Documents and (y) payments
to the Indenture Trustee pursuant to Section 8.07 hereof.

Section 11.19 Derivative Instruments. If the Issuing Entity enters into any
interest rate swap or derivative instrument (each, a “derivative instrument”) in
connection with its issuance of a Series of Notes, such derivative instrument
shall be entered into at the time of issuance of such Series of Notes, at the
time of issuance shall not have a notional amount in excess of the Stated
Principal Amount of such Notes and is not thereafter expected to exceed such
Stated Principal Amount Outstanding from time to time, shall not require the
Issuing Entity to make discretionary decisions (other than decisions relating to
the servicing of the Dealer Notes) and shall have characteristics that relate to
and are intended to hedge (partly or fully) against some risk or risks related
to such Series of Notes or the Dealer Notes or Eligible Investments.

ARTICLE XII

EARLY REDEMPTION OF NOTES

Section 12.01 Applicability of Article. Unless otherwise specified in the
applicable Indenture Supplement related to a Series or Class of Notes, pursuant
to the terms of this Article, the Issuing Entity will redeem and pay, provided
that funds are available, each affected Series or Class of Notes upon the
occurrence of any Early Redemption Event. Unless otherwise specified in the
applicable Indenture Supplement relating to a Series or Class of Notes, or in
the form of Notes for such Series or Class, the following are “Early Redemption
Events:”

(a) any of the Depositor, Navistar, NIC or NFC shall file a petition commencing
a voluntary case under any chapter of the federal bankruptcy laws; or the
Depositor, Navistar, NIC or NFC shall file a petition or answer or consent
seeking reorganization, arrangement, adjustment or composition under any other
similar applicable federal law, or shall consent to the filing of any such
petition, answer or consent; or the Depositor, Navistar, NIC or NFC shall
appoint, or consent to the appointment of a custodian,

 

68



--------------------------------------------------------------------------------

receiver, liquidator, trustee, assignee, sequestrator or other similar official
in bankruptcy or insolvency of it or of any substantial part of its property; or
the Depositor, Navistar, NIC or NFC shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due;

(b) any order for relief against any of the Depositor, Navistar, NIC or NFC
shall have been entered by a court having jurisdiction in the premises under any
chapter of the federal bankruptcy laws, and such order shall have continued
undischarged or unstayed for a period of 120 days; or a decree or order by a
court having jurisdiction in the premises shall have been entered approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of the Depositor, Navistar, NIC or NFC under any other similar
applicable federal law, and such decree or order shall have continued
undischarged or unstayed for a period of 120 days; or a decree or order of a
court having jurisdiction in the premises for the appointment of a custodian,
receiver, liquidator, trustee, assignee, sequestrator or other similar official
in bankruptcy or insolvency of the Depositor, Navistar, NIC or NFC of any
substantial part of their property, or for the winding up or liquidation of
their affairs, shall have been entered, and such decree or order shall have
remained in force undischarged or unstayed for a period of 120 days;

(c) prior to the 1995 Trust Termination Date, the 1995 Master Trust becomes an
investment company within the meaning of the Investment Company Act;

(d) the Issuing Entity becomes an investment company within the meaning of the
Investment Company Act; or

(e) with respect to any Series or Class of Notes, any additional Early
Redemption Event specified in the Indenture Supplement for such Series or Class
as applying to such Series or Class.

The redemption price of a Class of Notes so redeemed will equal the Outstanding
Principal Amount of such Class, plus accrued interest and unpaid, or, in the
case of Discount Notes, principal accreted but unpaid on those Notes, to but
excluding the date of redemption, the payment of which will be subject to
Article V, Article VII and the allocations, deposits and payments sections of
the related Indenture Supplement.

If the Issuing Entity is unable to pay the redemption price in full on the
Distribution Date following the end of the Due Period in which the Early
Redemption Event occurs, monthly payments on such Class of Notes will thereafter
be made on each following Business Day until the Outstanding Principal Amount of
such Class, plus all accrued and unpaid interest, is paid in full or the Legal
Final Maturity Date occurs, whichever is earlier, subject to Article V, Article
VII and the allocations, deposits and payments provisions of the related
Indenture Supplement. Any funds in any Supplemental Account for a redeemed Class
will be applied to make the principal and interest payments on that Class on the
redemption date, subject to Article V, Article VII and the allocations, deposits
and payments sections of the related Indenture Supplement. Principal payments on
redeemed Classes will be made in accordance with the related Indenture
Supplement.

 

69



--------------------------------------------------------------------------------

Section 12.02 Notice. Promptly after the occurrence of any Early Redemption
Event, the Issuing Entity will notify the Indenture Trustee and the Rating
Agencies in writing of the identity, Stated Principal Amount and Outstanding
Principal Amount of the affected Series or Class of Notes to be redeemed. Notice
of redemption will promptly be given as provided in Section 10.09. All notices
of redemption will state (a) the date on which the redemption of the applicable
Series or Class of Notes pursuant to this Article will begin, which will be the
Distribution Date next following the end of the Due Period in which the
applicable Early Redemption Event occurs, (b) the redemption price for such
Series or Class of Notes, which will be equal to the Outstanding Principal
Amount of such Series or Class plus interest accrued or principal accreted and
unpaid (if any), the payment of which will be subject to Article V, Article VII
and the allocations, deposits and payments provisions of the related Indenture
Supplement and (c) the Series or Class of Notes to be redeemed pursuant to this
Article.

ARTICLE XIII

COLLATERAL

Section 13.01 Recording, Etc.

(a) The Issuing Entity intends the Security Interest granted pursuant to this
Indenture in favor of the Indenture Trustee to be prior to all other liens in
respect of the Collateral. Subject to Section 13.03, the Issuing Entity will
take all actions necessary to obtain and maintain a perfected lien on and
security interest in the Collateral in favor of the Indenture Trustee. The
Issuing Entity will from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, all as
prepared by the Issuing Entity, and will take such other action necessary or
advisable to:

(i) grant a Security Interest more effectively in all or any portion of the
Collateral;

(ii) maintain or preserve the Security Interest (and the priority thereof)
created by this Indenture or carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any grant made or to
be made by this Indenture;

(iv) enforce the 2011 Collateral Certificate and the Dealer Notes, the
Enhancement Agreements and each other instrument or agreement included in the
Collateral;

(v) preserve and defend title to the Collateral and the rights of the Indenture
Trustee in such Collateral against the claims of all persons and parties; or

(vi) pay all taxes or assessments levied or assessed upon the Collateral when
due.

 

70



--------------------------------------------------------------------------------

(b) The Issuing Entity will from time to time promptly pay and discharge all
financing and continuation statement recording and/or filing fees, charges and
taxes relating to this Indenture, any amendments thereto and any other
instruments of further assurance. The Issuing Entity hereby designates the
Indenture Trustee its agent and attorney-in-fact to execute upon the Issuing
Entity’s failure to do so, any financing statement, continuation statement or
other instrument required by the Indenture Trustee pursuant to this Section.

(c) Without limiting the generality of clause (a)(ii) or (a)(iii):

(i) The Issuing Entity will cause this Indenture, all amendments and supplements
hereto and/or all financing statements and continuation statements and any other
necessary documents covering the Indenture Trustee’s right, title and interest
to the Collateral to be promptly recorded, registered and filed, and at all
times to be kept, recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the right, title
and interest of the Indenture Trustee to all property comprising the Collateral.
The Issuing Entity will deliver to the Indenture Trustee file-stamped copies of,
or filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.

(ii) Within 30 days after the Issuing Entity makes any change in its name,
identity or corporate structure which would make any financing statement or
continuation statement filed in accordance with paragraph (c)(i) seriously
misleading within the meaning of Section 9-506 (or any comparable provision) of
the UCC, the Issuing Entity will give the Indenture Trustee notice of any such
change and will file such financing statements or amendments as may be necessary
to continue the perfection of the Indenture Trustee’s security interest in the
Collateral.

(d) The Issuing Entity will give the Indenture Trustee prompt notice of any
relocation of its chief executive office, place of business or State of
location, and any change in the jurisdiction of its organization, and whether,
as a result of such relocation or change, the applicable provision of the UCC
would require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement and will file such
financing statements or amendments as may be necessary to perfect or to continue
the perfection of the Indenture Trustee’s security interest in the Collateral.
The Issuing Entity will at all times maintain its chief executive office within
the United States.

(e) The duty of the Indenture Trustee to execute any instrument required
pursuant to this Section will arise only if the Indenture Trustee has knowledge
of the type described in Section 7.01(c) of any default of the Issuing Entity in
complying with the provisions of this Section.

Section 13.02 Trust Indenture Act Requirements. The release of any Collateral
from the lien created by this Indenture or the release of, in whole or in part,
such liens, will not be deemed to impair the Security Interests in contravention
of the provisions hereof if and to the extent the

 

71



--------------------------------------------------------------------------------

Collateral or liens are released pursuant to the terms hereof. The Indenture
Trustee and each of the Noteholders and any applicable Enhancement Provider
acknowledge that a release of Collateral or liens in accordance with the terms
hereof will not be deemed for any purpose to be an impairment of the Security
Interests in contravention of the terms of this Indenture. To the extent
applicable, without limitation, the Issuing Entity and each other obligor on the
Notes will cause Trust Indenture Act Section 314(d) relating to the release of
property or securities from the liens hereof to be complied with. Any
certificate or opinion required by Trust Indenture Act Section 314(d) may be
made by an officer of the appropriate obligor, except in cases in which Trust
Indenture Act Section 314(d) requires that such certificate or opinion be made
by an independent person.

Section 13.03 Suits To Protect the Collateral. Subject to the provisions of this
Indenture, the Indenture Trustee will have power to institute and to maintain
such suits and proceedings as it may deem expedient to prevent any impairment of
the Collateral by any acts which may be unlawful or in violation of this
Indenture, and such suits and proceedings as the Indenture Trustee may deem
expedient to preserve or protect the interests of the Noteholders and any
applicable Enhancement Provider and the interests of the Indenture Trustee and
the Holders of the Notes in the Collateral (including power to institute and
maintain suits or proceedings to restrain the enforcement of or compliance with
any legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the Security Interests or be
prejudicial to the interests of the Holders of the Notes or the Indenture
Trustee). No counterparties to an Enhancement Agreement may direct the Indenture
Trustee to enforce the Security Interest. Each Enhancement Provider’s rights
consist solely of the right to receive collections allocated for its benefit
pursuant to the related Indenture Supplement.

Section 13.04 Purchaser Protected. In no event will any purchaser in good faith
of any property purported to be released hereunder be bound to ascertain the
authority of the Indenture Trustee to execute the release or to inquire as to
the satisfaction of any conditions required by the provisions hereof for the
exercise of such authority or to see to the application of any consideration
given by such purchaser or other transferee; nor will any purchaser or other
transferee of any property or rights permitted by this Article to be sold be
under any obligation to ascertain or inquire into the authority of the Issuing
Entity or any other obligor, as applicable, to make any such sale or other
transfer.

Section 13.05 Powers Exercisable by Receiver or Trustee. In case the Collateral
shall be in the possession of a receiver or trustee, lawfully appointed, the
powers conferred in this Article upon the Issuing Entity or any other obligor,
as applicable, with respect to the release, sale or other disposition of such
property may be exercised by such receiver or trustee, and an instrument signed
by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Issuing Entity or any other obligor, as applicable, or of any
officer or officers thereof required by the provisions of this Article.

Section 13.06 Determinations Relating to Collateral. In the event (i) the
Indenture Trustee shall receive any written request from the Issuing Entity or
any other obligor for consent or approval with respect to any matter or thing
relating to any Collateral or the Issuing Entity’s or any other obligor’s
obligations with respect thereto or (ii) there shall be due to or from the

 

72



--------------------------------------------------------------------------------

Indenture Trustee under the provisions hereof any performance or the delivery of
any instrument or (iii) the Indenture Trustee shall become aware of any
nonperformance by the Issuing Entity or any other obligor of any covenant or any
breach of any representation or warranty of the Issuing Entity or any other
obligor set forth in this Indenture, then, in each such event, the Indenture
Trustee shall be entitled to hire experts, consultants, agents and attorneys to
advise the Indenture Trustee on the manner in which the Indenture Trustee should
respond to such request or render any requested performance or response to such
nonperformance or breach (the expenses of which will be reimbursed to the
Indenture Trustee pursuant to Section 8.07). The Indenture Trustee will be fully
protected in the taking of any action recommended or approved by any such
expert, consultant, agent or attorney or agreed to by the Majority Holders.

Section 13.07 Release of Collateral.

(a) Subject to the payment of its fees and expenses pursuant to Section 8.07,
the Indenture Trustee will, at the request of the Issuing Entity or when
otherwise required by the provisions of this Indenture, execute instruments to
release property from the lien of this Indenture, or convey the Indenture
Trustee’s interest in the same, in a manner and under circumstances which are
not inconsistent with the provisions of this Indenture. No party relying upon an
instrument executed by the Indenture Trustee as provided in this Article will be
bound to ascertain the Indenture Trustee’s authority, inquire into the
satisfaction of any conditions precedent or see to the application of any funds.

(b) Upon delivery of an Officer’s Certificate certifying that the Issuing
Entity’s obligations under this Indenture have been satisfied and discharged by
complying with the provisions of this Article, the Indenture Trustee will
(i) execute and deliver such releases, termination statements and other
instruments (in recordable form, where appropriate) as the Issuing Entity or any
other obligor, as applicable, may reasonably request evidencing the termination
of the Security Interests created by this Indenture, (ii) to the extent
applicable, provide a certificate or opinion required by Trust Indenture Act
Section 314(d) and (iii) not to be deemed to hold the Security Interests for the
benefit of the Indenture Trustee, the Noteholders and any applicable Enhancement
Provider.

(c) NFSC and the Noteholders will be entitled to receive at least ten (10) days
written notice when the Indenture Trustee proposes to take any action pursuant
to clause (a), accompanied by copies of any instruments involved, and the
Indenture Trustee will also be entitled to require, as a condition to such
action, an Opinion of Counsel, stating the legal effect of any such action,
outlining the steps required to complete the same, and concluding that all
conditions precedent to the taking of such action have been complied with, and
such action does not materially and adversely impair security for the Notes or
the rights of Noteholders in contravention of the provisions of the Indenture.
Counsel rendering any such opinion may rely, without independent investigation,
on the accuracy and validity of any certificate or other instrument delivered to
the Indenture Trustee in connection with any such action.

Section 13.08 Certain Actions by Indenture Trustee. Any action taken by the
Indenture Trustee pursuant to this Article in respect of the release of
Collateral will be taken by the Indenture Trustee as its interest in such
Collateral may appear, and no provision of this Article is intended to, or will,
excuse compliance with any provision hereof.

 

73



--------------------------------------------------------------------------------

Section 13.09 Opinions as to Collateral.

(a) On the Closing Date and each issuance date for a new Series, the Issuing
Entity will furnish to the Indenture Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording and filing of this Indenture, any Indentures
supplemental hereto, and any other requisite documents, and with respect to the
execution and filing of any financing statements and continuation statements, as
are necessary to perfect and maintain the perfection of the Security Interest
granted by this Indenture in favor of the Indenture Trustee and reciting the
details of such action, or stating that, in the opinion of such counsel, no such
action is necessary to make such lien and security interest perfected.

(b) On or before April 15th in each calendar year, beginning in 2012, the
Issuing Entity will furnish to the Indenture Trustee an Opinion of Counsel with
respect to each Uniform Commercial Code financing statement which has been filed
by the Issuing Entity either stating that, (i) in the opinion of such counsel,
such action has been taken with respect to the recording, filing, re-recording
and refiling of this Indenture, any Indentures supplemental hereto and any other
requisite documents and with respect to the execution and filing of any
financing statements and continuation statements as is necessary to maintain the
first priority lien and Security Interest created by this Indenture and reciting
the details of such action or (ii) in the opinion of such counsel no such action
is necessary to maintain such lien and Security Interest. Such Opinion of
Counsel will also describe the recording, filing, re-recording and refiling of
this Indenture, any Indentures supplemental hereto and any other requisite
documents and the execution and filing of any financing statements and
continuation statements that will, in the opinion of such counsel, be required
to maintain the lien and Security Interest of this Indenture until April 15th in
the following calendar year.

Section 13.10 Delegation of Duties. The Issuing Entity may contract with or
appoint other Persons (including NFSC and its Affiliates) to assist it in
performing its duties under this Indenture, and any performance of such duties
by a Person identified to the Indenture Trustee in an Officer’s Certificate will
be deemed to be action taken by the Issuing Entity.

ARTICLE XIV

MISCELLANEOUS

Section 14.01 No Petition. The Indenture Trustee, by entering into this
Indenture, each Enhancement Provider, by designating that the obligations of the
Issuing Entity pursuant to the applicable Enhancement Agreement are secured by
the Collateral, and each Noteholder, by accepting a Note, agrees that it will
not at any time institute against NFSC, the 1995 Master Trust or the Issuing
Entity, or join in any institution against NFSC, the 1995 Master Trust or the
Issuing Entity of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States Federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture or any Enhancement Agreement. The foregoing shall not
limit the right of the Indenture Trustee to file in or otherwise take any action
with respect to any insolvency proceeding that was instituted against NFSC, the
1995 Master Trust or the Issuing Entity by any Person other than the Indenture
Trustee.

 

74



--------------------------------------------------------------------------------

Section 14.02 Trust Obligations. No recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuing Entity on the Notes
or under this Indenture or any certificate or other writing delivered in
connection herewith or therewith, against (i) the Owner Trustee in its
individual capacity, (ii) any owner of a beneficial interest in the Issuing
Entity or (iii) any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Owner Trustee in its individual capacity, any holder of
a beneficial interest in the Issuing Entity or the Owner Trustee or of any
successor or assign of the Owner Trustee in its individual capacity, except as
any such Person may have expressly agreed (it being understood that the Owner
Trustee has no such obligations in its individual capacity).

Section 14.03 Limitations on Liability.

(a) It is expressly understood and agreed by the parties hereto that (i) this
Indenture is executed and delivered by Deutsche Bank Trust Company Delaware not
individually or personally but solely as Owner Trustee, in the exercise of the
powers and authority conferred and vested in it, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Issuing Entity is made and intended not as a personal representation,
undertaking or agreement by Deutsche Bank Trust Company Delaware but is made and
intended for the purpose of binding only the Issuing Entity, (iii) nothing
herein contained will be construed as creating any liability on Deutsche Bank
Trust Company Delaware individually or personally, to perform any covenant of
the Issuing Entity either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Indenture and
by any Person claiming by, through or under them and (iv) under no circumstances
will Deutsche Bank Trust Company Delaware be personally liable for the payment
of any indebtedness or expenses of the Issuing Entity or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuing Entity under this Indenture or any related
documents.

(b) None of the Indenture Trustee, the Owner Trustee, NFSC or any other
beneficiary of the Issuing Entity or any of their respective officers,
directors, employers or agents will have any liability with respect to this
Indenture, and recourse may be had solely to the Collateral pledged to secure
the Notes issued by the Issuing Entity.

Section 14.04 Tax Treatment. The Issuing Entity and the Noteholders agree that
the Notes are intended to be debt for federal, state and local income, franchise
and single business tax purposes and agree to treat the Notes accordingly for
all such purposes, unless otherwise required by a taxing authority.

Section 14.05 Actions Taken by the Issuing Entity. Any and all actions that are
to be taken by the Issuing Entity may be taken by either the Trust Beneficiary,
the Administrator or the Owner Trustee on behalf of the Issuing Entity.

Section 14.06 Alternate Payment Provisions. Notwithstanding any provision of
this Indenture or any of the Notes to the contrary, the Issuing Entity, with the
written consent of the Indenture Trustee, may enter into any agreement with any
Holder of a Note providing for a method of payment or notice that is different
from the methods provided for in this Indenture for such payments or notices.
The Issuing Entity will furnish to the Indenture Trustee a copy of each such
agreement and the Indenture Trustee will cause payments or notices, as
applicable, to be made in accordance with such agreements.

 

75



--------------------------------------------------------------------------------

Section 14.07 Termination of Issuing Entity. The Issuing Entity and the
respective obligations and responsibilities of the Indenture Trustee created
hereby (other than the obligation of the Indenture Trustee to make payments to
Noteholders as hereinafter set forth) shall terminate, except with respect to
the duties described in Section 14.08(b), as provided in the Trust Agreement.

Section 14.08 Final Distribution.

(a) The Servicer shall give the Indenture Trustee at least thirty (30) days
prior written notice of the Distribution Date on which the Noteholders of any
Series or Class may surrender their Notes for payment of the final distribution
on and cancellation of such Notes. Not later than the fifth day of the month or
such other date specified in an Indenture Supplement in which the final
distribution in respect of such Series or Class is payable to Noteholders, the
Indenture Trustee shall provide notice to Noteholders of such Series or Class
specifying (i) the date upon which final payment of such Series or Class will be
made upon presentation and surrender of Notes of such Series or Class at the
office or offices therein designated, (ii) the amount of any such final payment
and (iii) that the Note Record Date otherwise applicable to such Distribution
Date is not applicable, payments being made only upon presentation and surrender
of such Notes at the office or offices therein specified. The Indenture Trustee
shall give such notice to the Note Registrar and the Paying Agent at the time
such notice is given to Noteholders.

(b) Notwithstanding a final distribution to the Noteholders of any Series or
Class (or the termination of the Issuing Entity), except as otherwise provided
in this paragraph, all funds then on deposit in any Account allocated to such
Noteholders shall continue to be held in trust for the benefit of such
Noteholders, and the Paying Agent or the Indenture Trustee shall pay such funds
to such Noteholders upon surrender of their Notes, if certificated. In the event
that all such Noteholders shall not surrender their Notes for cancellation
within six (6) months after the date specified in the notice from the Indenture
Trustee described in paragraph (a), the Indenture Trustee shall give a second
notice to the remaining such Noteholders to surrender their Notes for
cancellation and receive the final distribution with respect thereto. If within
one year after the second notice all such Notes shall not have been surrendered
for cancellation, the Indenture Trustee may take appropriate steps, or may
appoint an agent to take appropriate steps, to contact the remaining such
Noteholders concerning surrender of their Notes, and the cost thereof shall be
paid out of the funds in the Collections Account or any Supplemental Account
held for the benefit of such Noteholders. The Indenture Trustee and the Paying
Agent shall pay to the Issuing Entity any monies held by them for the payment of
principal or interest that remains unclaimed for two (2) years. After payment to
the Issuing Entity, Noteholders entitled to the money must look to the Issuing
Entity for payment as general creditors unless an applicable abandoned property
law designates another Person.

Section 14.09 Termination Distributions. Upon the termination of the Issuing
Entity pursuant to the terms of the Trust Agreement, the Indenture Trustee shall
release, assign and convey to the Trust Beneficiary or any of its designees,
without recourse, representation or

 

76



--------------------------------------------------------------------------------

warranty, all of its right, title and interest in the Collateral, whether then
existing or thereafter created, all monies due or to become due and all amounts
received or receivable with respect thereto (including all moneys then held in
any Account) and all proceeds thereof, except for amounts held by the Indenture
Trustee pursuant to Section 14.08(b). The Indenture Trustee shall execute and
deliver such instruments of transfer and assignment as shall be provided to it,
in each case without recourse, as shall be reasonably requested by the Trust
Beneficiary to vest in the Trust Beneficiary or any of its designees all right,
title and interest which the Indenture Trustee had in the Collateral and such
other property.

Section 14.10 Enhancement Provider as Third-Party Beneficiary. Each Enhancement
Provider is a third-party beneficiary of this Indenture to the extent specified
in the applicable Enhancement Agreement or Indenture Supplement.

Section 14.11 Limitation of Confidentiality. Notwithstanding anything in this
Agreement or the other Basic Documents to the contrary, each of the undersigned
parties (and each affiliate and person acting on behalf of any such party) agree
that each party (and each employee, representative, and other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transactions consummated pursuant to the
Basic Documents (the “Transactions”) and all materials of any kind (including
opinions or other tax analyses) that are provided to such party or such person
relating to such tax treatment and tax structure, except to the extent necessary
to comply with any applicable federal or state securities laws. This
authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of the Transactions, (ii) the
identities of participants or potential participants in the Transactions,
(iii) the existence or status of any negotiations related to the Transactions,
(iv) any pricing or financial information (except to the extent such pricing or
financial information is related to the tax treatment or tax structure of the
Transactions), or (v) any other term or detail not relevant to the tax treatment
or the tax structure of the Transactions.

Section 14.12 Subordination. The Issuing Entity and each Noteholder by accepting
a Note acknowledge and agree that such Note represents indebtedness of the
Issuing Entity and does not represent an interest in any assets (other than the
Trust Estate) of NFSC (including by virtue of any deficiency claim in respect of
obligations not paid or otherwise satisfied from the Trust Estate and proceeds
thereof). In furtherance of and not in derogation of the foregoing, to the
extent NFSC enters into other securitization transactions, the Issuing Entity as
well as each Noteholder by accepting a Note acknowledge and agree that it shall
have no right, title or interest in or to any assets (or interests therein)
(other than the Trust Estate) conveyed or purported to be conveyed by NFSC to
another Person in connection therewith (whether by way of a sale, capital
contribution or by virtue of the granting of a lien) (“Other Assets”). To the
extent that, notwithstanding the agreements and provisions contained in the
preceding sentences of this subsection, the Issuing Entity or any Noteholder
either (i) asserts an interest or claim to, or benefit from, Other Assets,
whether asserted against or through NFSC, or any other person owned thereby, or
(ii) is deemed to have any such interest, claim or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Federal Bankruptcy Code or any successor provision having
similar effect under the Bankruptcy Code), and whether

 

77



--------------------------------------------------------------------------------

deemed asserted against or through NFSC, or any other Person owned thereby, then
the Issuing Entity and each Noteholder by accepting a Note further acknowledges
and agrees that any such interest, claim or benefit in or from Other Assets is
and shall be expressly subordinated to the indefeasible payment in full of all
obligations and liabilities of NFSC which under the terms of the relevant
documents relating to the securitization of such Other Assets are entitled to be
paid from, entitled to the benefits of, or otherwise secured by such Other
Assets (whether or not any such entitlement or security interest is legally
perfected or otherwise entitled to a priority of distribution or application
under applicable law, including insolvency laws, and whether asserted against
NFSC or any other Person owned by NFSC), including the payment of post-petition
interest on such other obligations and liabilities. This subordination agreement
shall be deemed a subordination agreement within the meaning of Section 510(a)
of the Bankruptcy Code. Each Noteholder further acknowledges and agrees that no
adequate remedy at law exists for a breach of this Section 14.12 and the terms
of this Section 14.12 may be enforced by an action for specific performance.

* * * * *

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II, By:   DEUTSCHE BANK TRUST
COMPANY DELAWARE, as Owner Trustee and not in its individual capacity   By:  
/s/ Michele HY Voon   Name:   Michele HY Voon   Title:   Attorney-in-fact   By:
  /s/ Ellen Jean-Baptiste   Name:   Ellen Jean-Baptiste   Title:  
Attorney-in-fact

 

THE BANK OF NEW YORK MELLON, as Indenture Trustee and not in its individual
capacity   By:   /s/ Michael Burack   Name:   Michael Burack   Title:   Senior
Associate

 

Acknowledged and Accepted: NAVISTAR FINANCIAL CORPORATION, as Servicer By:   /s/
Mary Ellen Kummer Name:   Mary Ellen Kummer Title:   Assistant Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INVESTMENT LETTER

[Date]

The Bank of New York Mellon

as Indenture Trustee,

101 Barclay Street, Floor 8W

New York, New York 10286

Attention: Corporate Trust ABS Unit

Navistar Financial Dealer Note Master Owner Trust II

c/o Navistar Financial Securities Corporation,

as Trust Beneficiary

c/o Navistar Financial Corporation, as Administrator

425 Martingale Road

Schaumburg, IL 60173

Attention: General Counsel

 

  Re: Purchase of $                     principal amount of Navistar Financial
Dealer Note Master Owner Trust II, Series             , Class              Notes

Ladies and Gentlemen:

In connection with our purchase of the above Notes (the “Notes”) we confirm
that:

1. We understand that the Notes are not being registered under the Securities
Act of 1933, as amended (the “Securities Act”), and are being sold to us in a
transaction that is exempt from the registration requirements of the Securities
Act.

2. Any information we desire concerning the Notes or any other matter relevant
to our decision to purchase the Notes has been made available to us.

3. We have such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the Notes, and
we (and any account for which we are purchasing under paragraph (4) below) are
able to bear the economic risk of an investment in the Notes. We (and any
account for which we are purchasing under paragraph (4) below) are an
“accredited investor” (as such term is defined in Rule 501(a)(1), (2) or (3) of
Regulation D under the Securities Act).

4. We are acquiring the Notes for our own account or for accounts as to which we
exercise sole investment discretion and not with a view to any distribution of
the Notes, subject, nevertheless, to the understanding that the disposition of
our property shall at all times be and remain within our control;



--------------------------------------------------------------------------------

5. We agree that the Notes must be held indefinitely by us unless subsequently
registered under the Securities Act or an exemption from any registration
requirements of the Securities Act and any applicable state securities law is
available;

6. We agree that in the event that at some future time we wish to dispose of or
exchange any of the Notes (such disposition or exchange not being currently
foreseen or contemplated), we will not transfer or exchange any of the Notes
unless:

(a)(i) the sale is of at least U.S. $100,000 principal amount of Notes to an
Eligible Purchaser (as defined below), (ii) a letter to substantially the same
effect as paragraphs (1), (2), (3), (4), (5) and (6) of this letter is executed
promptly by the purchaser and (3) all offers or solicitations in connection with
the sale, whether directly or through any agent acting on our behalf, are
limited only to Eligible Purchasers and are not made by means of any form of
general solicitation or general advertising whatsoever; or

(b) the Notes are transferred pursuant to Rule 144 under the Securities Act by
us after we have held them for more than three years; or

(c) the Notes are sold in any other transaction that does not require
registration under the Securities Act and, if the Issuing Entity, the Servicer,
the Indenture Trustee or the Note Registrar so requests, we theretofore have
furnished to such party a Opinion of Counsel satisfactory to such party, in form
and substance satisfactory to such party, to such effect; or

(d) the Notes are transferred pursuant to an exception from the registration
requirements of the Securities Act under Rule 144A under the Securities Act; and

7. We understand that the Notes will bear a legend to substantially the
following effect:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). NEITHER THIS NOTE NOR ANY PORTION HEREOF MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT AND ANY APPLICABLE PROVISIONS OF
ANY STATE BLUE SKY OR SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH PROVISIONS. THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS SET
FORTH IN THE INDENTURE REFERRED TO HEREIN.”



--------------------------------------------------------------------------------

8. We hereby represent and warrant that either (a) we are not acquiring the
Notes with the assets of (i) an “employee benefit plan” as defined in
Section 3(3) of the U.S. Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) that is subject to the provisions of Title I of ERISA, (ii) a
“plan” described in Section 4975(e)(1) of the Code that is subject to
Section 4975 of the Code, (iii) an entity whose underlying assets include “plan
assets” by reason of investment by an employee benefit plan or plan in such
entity or (iv) any other plan that is subject to any law that is substantially
similar to ERISA or Section 4975 of the Code or (b) the acquisition and holding
of the Note will not give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code or a violation of any
substantially similar applicable law.

This legend may be removed if the Issuing Entity, the Indenture Trustee and the
Note Registrar have received an Opinion of Counsel satisfactory to them, in form
and substance satisfactory to them, to the effect that the legend may be
removed.

“Eligible Purchaser” means either an Eligible Dealer (as defined below) or a
corporation, partnership or other entity which we have reasonable grounds to
believe and do believe can make representations with respect to itself to
substantially the same effect as the representations set forth herein. “Eligible
Dealer” means any corporation or other entity the principal business of which is
acting as a broker and/or dealer in securities. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Indenture
dated as of                 , 200__, between Navistar Financial Dealer Note
Master Owner Trust II and The Bank of New York Mellon, as Indenture Trustee.

Very truly yours,

 

    (Name of Purchaser) By     (Authorized officer)



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF CLEARANCE SYSTEM CERTIFICATE TO BE GIVEN TO THE TRUSTEE

BY EUROCLEAR OR CLEARSTREAM, LUXEMBOURG FOR DELIVERY OF

DEFINITIVE NOTES IN EXCHANGE FOR A PORTION OF A TEMPORARY

GLOBAL NOTE

Navistar Financial Dealer Note Master Owner Trust II, Series             , Class
             Notes

[Insert title or sufficient description of Notes to be delivered]

We refer to that portion of the Temporary Global Note in respect of the
Series            , Class              Notes to be exchanged for Definitive
Notes (the “Submitted Portion”) pursuant to this certificate (the “Notes”) as
provided in the Indenture dated as of November 2, 2011, (as amended and
supplemented, the “Indenture”) in respect of such issue. This is to certify that
(i) we have received a certificate or certificates, in writing or by tested
telex, with respect to each of the persons appearing in our records as being
entitled to a beneficial interest in the Submitted Portion and with respect to
such person’s beneficial interest either (a) from such person, substantially in
the form of Exhibit B-2 to the Indenture, or (b) from                         
        ,             , substantially in the form of Exhibit B-3 to the
Indenture, and (ii) the Submitted Portion includes no part of the Temporary
Global Note excepted in such certificates.

We further certify that as of the date hereof we have not received any
notification from any of the persons giving such certificates to the effect that
the statements made by them with respect to any part of the Submitted Portion
are no longer true and cannot be relied on as of the date hereof.

We understand that this certificate is required in connection with certain
securities and tax laws in the United States of America. If administrative or
legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate or a copy hereof to any interested party in such proceedings.

 

Dated:                              ,             ,

[as operator of the Euroclear System]

[Clearstream, Luxembourg]

By      



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CERTIFICATE TO BE DELIVERED TO EUROCLEAR OR

CLEARSTREAM, LUXEMBOURG WITH RESPECT TO REGISTERED NOTES SOLD

TO QUALIFIED INSTITUTIONAL BUYERS

Navistar Financial Dealer Note Master Owner Trust II, Series             , Class
             Notes

In connection with the initial issuance and placement of the Series
            , Class              Notes (the “Notes”), an institutional investor
in the United States (an “institutional investor”) is purchasing
[U.S.$/(pound)/(U)/SF] aggregate principal amount of the Notes hold in our
account at [                                         
                                       , as operator of the Euroclear System]
[Clearstream, Luxembourg] on behalf of such investor. We reasonably believe that
such institutional investor is an eligible institutional buyer as such term is
defined under Rule 144A of the Securities Act of 1933, as amended.

[We understand that this certificate is required in connection with United
States laws. We irrevocably authorize you to produce this certificate or a copy
hereof to any interested party in any administrative or legal proceedings or
official inquiry with respect to the matters covered by this certificate.]

The Definitive Notes in respect of this certificate are to be issued in
registered form in the minimum denomination of [U.S.$/(pound)/(U)/SF] and such
Definitive Notes (and, unless the Indenture or terms document relating to the
Notes otherwise provides, any Notes issued in exchange or substitution for or on
registration of transfer of Notes) shall bear the following legend:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933. NEITHER THIS NOTE NOR ANY PORTION HEREOF MAY BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (EACH AS DEFINED HEREIN),
EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SUCH ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION PROVISIONS. THE TRANSFER OF THIS
NOTE IS SUBJECT TO CERTAIN CONDITIONS SET FORTH IN THE INDENTURE REFERRED TO
HEREIN.”

Dated:                              ,             ,

 

[                                         ] By     Authorized officer



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF CERTIFICATE TO BE DELIVERED TO EUROCLEAR OR

CLEARSTREAM, LUXEMBOURG BY A BENEFICIAL OWNER OF NOTES, OTHER

THAN A QUALIFIED INSTITUTIONAL BUYER

Navistar Financial Dealer Note Master Owner Trust II, Series             , Class
             Notes

This is to certify that as of the date hereof and except as provided in the
third paragraph hereof, the Series             , Class              Notes held
by you for our account (the “Notes”) (i) are owned by a person that is a United
States person, or (ii) are owned by a United States person that is (A) the
foreign branch of a United States financial institution (as defined in U.S.
Treasury Regulations Section 1.165- 12(c)(1)(v)) (a “financial institution”)
purchasing for its own account or for resale, or (B) a United States person who
acquired the Notes through the foreign branch of a financial institution and who
holds the Notes through the financial institution on the date hereof (and in
either case (A) or (B), the financial institution hereby agrees to comply with
the requirements of Section 165(j)(3)(A), (B) or (C) of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder), or (iii) are owned by
a financial institution for purposes of resale during the Restricted Period (as
defined in U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(7)). In
addition, financial institutions described in clause (iii) of the preceding
sentence (whether or not also described in clause (i) or (ii)) certify that they
have not acquired the Notes for purposes of resale directly or indirectly to a
United States person or to a person within the United States or its possessions.

We undertake to advise you by tested telex if the above statement as to
beneficial ownership is not correct on the date of delivery of the Notes in
bearer form with respect to such of the Notes as then appear in your books as
being held for our account.

This certificate excepts and does not relate to [U.S.$/(pound)/(U)/SF] principal
amount of Notes held by you for our account, as to which we are not yet able to
certify beneficial ownership. We understand that delivery of Definitive Notes in
such principal amount cannot be made until we are able to so certify.



--------------------------------------------------------------------------------

We understand that this certificate is required in connection with certain
securities and tax laws in the United States of America. If administrative or
legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate or a copy hereof to any interested party in such proceedings.
As used herein, “United States” means the United States of America, including
the States and the District of Columbia, its territories, its possessions and
other areas subject to its jurisdiction; and “United States Person” means a
citizen or resident of the United States, a corporation, partnership or other
entity created or organized in or under the laws of the United States, or any
political subdivision thereof, or an estate or trust the income of which is
subject to United States Federal income taxation regardless of its source.

Dated:                              ,             ,

 

By     Name: As, or as agent for, the beneficial owner(s) of the interest in the
Notes to which this certificate relates.